Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

5 January 2011

among

LOGO [g134544g69m95.jpg]

IHS INC.,

and

certain of its subsidiaries as borrowers,

The Lenders Party Hereto

and

LOGO [g134544g72e13.jpg]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

BANK OF AMERICA, N.A.

and

RBS CITIZENS, N.A.,

as co-syndication agents

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

BBVA COMPASS

as co-documentation agents

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

RBS CITIZENS, N.A.

as joint bookrunners and joint lead arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page #  

ARTICLE I.

  

DEFINITIONS

     1   

SECTION 1.01.

  

DEFINED TERMS

     1   

SECTION 1.02.

  

CLASSIFICATION OF LOANS AND BORROWINGS

     22   

SECTION 1.03.

  

TERMS GENERALLY

     23   

SECTION 1.04.

  

ACCOUNTING TERMS; GAAP

     23   

SECTION 1.05.

  

CONVERSION OF FOREIGN CURRENCIES

     23       (a)     

Dollar Equivalents

     23       (b)     

Rounding–Off

     23   

ARTICLE II.

  

THE CREDITS

     24   

SECTION 2.01.

  

COMMITMENTS

     24      

(a)

    

Term Loans

     24      

(b)

    

Revolving Loans

     24      

(c)

    

Available Currency Loans

     24      

(d)

    

Revolving Lender Participation in Available Currency Loans

     24      

(e)

    

Canadian Currency Loans

     25      

(f)

    

Revolving Lender Participation in Canadian Currency Loans

     25   

SECTION 2.02.

  

LOANS AND BORROWINGS

     26       (a)     

Loans Made Ratably

     26       (b)     

Initial Type of Loans

     26       (c)     

Minimum Amounts; Limitation on Fixed Rate Borrowings

     26       (d)     

Limitation on Interest Periods

     27   

SECTION 2.03.

  

REQUESTS FOR BORROWINGS

     27   

SECTION 2.04.

  

SWINGLINE LOANS

     28       (a)     

Commitment

     28       (b)     

Borrowing Procedure

     28       (c)     

Revolving Lender Participation in Swingline Loans

     28   

SECTION 2.05.

  

LETTERS OF CREDIT

     29      

(a)

    

General

     29      

(b)

    

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions

     29      

(c)

    

Expiration Date

     30      

(d)

    

Participations

     30      

(e)

    

Reimbursement

     30      

(f)

    

Obligations Absolute

     31      

(g)

    

Disbursement Procedures

     31      

(h)

    

Interim Interest

     32      

(i)

    

Replacement of the Issuing Bank

     32      

(j)

    

Cash Collateralization

     32   

SECTION 2.06.

  

FUNDING OF BORROWINGS

     33       (a)     

By Lenders

     33       (b)     

Fundings Assumed Made

     33   

SECTION 2.07.

  

INTEREST ELECTIONS

     33       (a)     

Conversion and Continuation

     33       (b)     

Delivery of Interest Election Request

     34       (c)     

Contents of Interest Election Request

     34       (d)     

Notice to the Lenders

     34       (e)     

Automatic Conversion

     34       (f)     

Limitations on Election

     34   

SECTION 2.08.

  

TERMINATION AND REDUCTION OF COMMITMENTS

     35   

 

TABLE OF CONTENTS, Page i of vi



--------------------------------------------------------------------------------

 

   (a)     

Termination Date

     35       (b)     

Optional Termination or Reduction

     35       (c)     

Notice of Termination or Reduction

     35   

SECTION 2.09.

  

REPAYMENT OF LOANS; EVIDENCE OF DEBT

     35       (a)     

Promise to Pay

     35       (b)     

Lender Records

     36       (c)     

Administrative Agent Records

     36       (d)     

Prima Facie Evidence

     36       (e)     

Request for a Note

     36   

SECTION 2.10.

  

AMORTIZATION OF TERM LOANS

     37       (a)     

Original Amortization

     37       (b)     

Amortization of Additional Term Loans under Section 2.21

     37       (c)     

Term Maturity Date

     38   

SECTION 2.11.

  

PREPAYMENT OF LOANS

     38       (a)     

Optional Prepayment

     38       (b)     

Mandatory Prepayment of Revolving Exposure

     38       (c)     

Mandatory Prepayments from Net Proceeds of Prepayment Event

     38       (d)     

Selection of Borrowing to be Prepaid

     39       (e)     

Notice of Prepayment; Application of Prepayments

     39   

SECTION 2.12.

  

FEES

     39       (a)     

Commitment Fees

     39       (b)     

Letter of Credit Fees

     40       (c)     

Agent Fees

     40       (d)     

Payment of Fees

     40   

SECTION 2.13.

  

INTEREST

     40       (a)     

ABR Borrowings and Canadian Prime Rate Borrowings

     40       (b)     

Eurodollar and CDOR Rate Borrowings

     40       (c)     

Available Currency Borrowings

     41       (d)     

Default Interest

     41       (e)     

Payment of Interest

     41       (f)     

Computation

     41   

SECTION 2.14.

  

MARKET DISRUPTION; ALTERNATE RATE OF INTEREST

     42       (a)     

Market Disruption Applicable to Available Currency Loans

     42       (b)     

Alternate Rate of Interest

     42   

SECTION 2.15.

  

INCREASED COSTS

     43       (a)     

Change In Law

     43       (b)     

Capital Adequacy

     43       (c)     

Delivery of Certificate

     43       (d)     

Limitation on Compensation

     43   

SECTION 2.16.

  

BREAK FUNDING PAYMENTS

     44   

SECTION 2.17.

  

TAXES

     44       (a)     

Gross Up

     44       (b)     

Payment of Other Taxes

     44       (c)     

Tax Indemnification

     44       (d)     

Receipts

     45       (e)     

Foreign Lenders

     45       (f)     

UK Tax issues; UK Qualifying Lenders

     45       (g)     

UK Treaty Lenders; HMRC DT Treaty Passport Scheme

     45       (h)     

Refund

     46   

SECTION 2.18.

  

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     46       (a)     

Payments Generally

     46       (b)     

Pro Rata Application

     46       (c)     

Sharing of Set-offs

     47       (d)     

Payments from Borrower Assumed Made

     47       (e)     

Application of Amounts Received under the Guaranty Agreements

     47       (f)     

Return of Amounts

     48   

 

TABLE OF CONTENTS, Page ii of vi



--------------------------------------------------------------------------------

 

   (g)     

Notice of Amount of Obligations

     48   

SECTION 2.19.

  

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     49      

(a)

    

Mitigation

     49      

(b)

    

Replacement

     49   

SECTION 2.20.

  

DEFAULTING LENDERS

     49      

(a)

    

Suspension of Commitment Fees

     49      

(b)

    

Suspension of Voting

     49      

(c)

    

Participation Exposure

     50      

(d)

    

Suspension of Swingline Loans, Available Currency Loans, Canadian Currency Loans
and Letters of Credit

     50      

(e)

    

Setoff Against Defaulting Lender

     50   

SECTION 2.21.

  

INCREASE OF REVOLVING COMMITMENTS AND ADDITIONAL TERM LOANS

     51      

(a)

    

Limitations on Increases and Additions

     51      

(b)

    

New Lenders

     52      

(c)

    

Implementation of the Increase and Addition

     52      

(d)

    

Pro Rata Revolving Fundings

     52      

(e)

    

Additional Term Loans

     52   

SECTION 2.22.

  

UNAVAILABILITY OF AVAILABLE CURRENCY LOANS AND CANADIAN CURRENCY LOANS

     52   

SECTION 2.23.

  

EUROPEAN ECONOMIC AND MONETARY UNION PROVISIONS

     53      

(a)

    

Redenomination and Alternative Currencies

     53      

(b)

    

Payments by the Agent Generally

     53      

(c)

    

Basis of Accrual

     53      

(d)

    

Rounding and Other Consequential Changes

     53   

SECTION 2.24.

  

JOINDER OF ADDITIONAL BORROWERS

     53   

SECTION 2.25.

  

BORROWER REPRESENTATIVE

     54      

(a)

    

Appointment; Nature of Relationship

     54      

(b)

    

Powers

     54      

(c)

    

Employment of Agents

     54      

(d)

    

Execution of Loan Documents

     55   

ARTICLE III.

  

REPRESENTATIONS AND WARRANTIES

     55   

SECTION 3.01.

  

ORGANIZATION; POWERS

     55   

SECTION 3.02.

  

AUTHORIZATION; ENFORCEABILITY

     55   

SECTION 3.03.

  

GOVERNMENTAL APPROVALS; NO CONFLICTS

     55   

SECTION 3.04.

  

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     55      

(a)

    

Delivery of Financial Statement

     55      

(b)

    

No Contingent Liabilities or Losses

     56      

(c)

    

Projections

     56      

(d)

    

No Material Change

     56   

SECTION 3.05.

  

PROPERTIES

     56      

(a)

    

Title

     56      

(b)

    

Intellectual Property

     56   

SECTION 3.06.

  

LITIGATION AND ENVIRONMENTAL MATTERS

     56      

(a)

    

Litigation

     56      

(b)

    

Environmental

     56      

(c)

    

Disclosed Matters

     56   

SECTION 3.07.

  

COMPLIANCE WITH LAWS AND AGREEMENTS

     57   

SECTION 3.08.

  

INVESTMENT COMPANY STATUS

     57   

SECTION 3.09.

  

TAXES; NON-QUALIFYING BANK CREDITOR RULES

     57   

SECTION 3.10.

  

ERISA AND FOREIGN PLANS; UK PENSION MATTERS

     57   

SECTION 3.11.

  

DISCLOSURE

     57   

SECTION 3.12.

  

SUBSIDIARIES

     58   

SECTION 3.13.

  

INSURANCE

     58   

SECTION 3.14.

  

LABOR MATTERS

     58   

 

TABLE OF CONTENTS, Page iii of vi



--------------------------------------------------------------------------------

 

SECTION 3.15.

  

SOLVENCY

     58   

SECTION 3.16.

  

MARGIN SECURITIES

     59   

SECTION 3.17.

  

COMMON ENTERPRISE

     59   

SECTION 3.18.

  

LEGAL FORM; TAX RELATING TO LOAN DOCUMENTS

     59       (a)     

England and Wales

     59       (b)     

Switzerland

     59       (c)     

Canada

     59   

SECTION 3.19.

  

RANKING

     60   

SECTION 3.20.

  

OFAC AND PATRIOT ACT

     60   

ARTICLE IV.

  

CONDITIONS

     60   

SECTION 4.01.

  

EFFECTIVE DATE

     60       (a)     

Execution and Delivery of This Agreement

     60       (b)     

Legal Opinion

     60       (c)     

Corporate Authorization Documents

     61       (d)     

Closing Certificate

     61       (e)     

Fees

     61       (f)     

Guaranty Agreements

     61       (g)     

Existing Financing

     61       (h)     

Investment Policy

     61   

SECTION 4.02.

  

EACH CREDIT EVENT

     61       (a)     

Representations and Warranties

     61       (b)     

No Default

     62   

ARTICLE V.

  

AFFIRMATIVE COVENANTS

     62   

SECTION 5.01.

  

FINANCIAL STATEMENTS AND OTHER INFORMATION

     62       (a)     

Annual Audit

     62       (b)     

Quarterly Financial Statements

     62       (c)     

Compliance Certificate

     62       (d)     

Management Report

     62       (e)     

Public Reports

     63       (f)     

Investment Policy

     63       (g)     

Additional Information

     63   

SECTION 5.02.

  

NOTICES OF MATERIAL EVENTS

     63       (a)     

Default

     63       (b)     

Notice of Proceedings

     63       (c)     

ERISA Event

     63       (d)     

Material Adverse Effect

     63   

SECTION 5.03.

  

EXISTENCE; CONDUCT OF BUSINESS

     63   

SECTION 5.04.

  

PAYMENT OF OBLIGATIONS; NON-QUALIFYING BANK CREDITOR RULES

     64   

SECTION 5.05.

  

INSURANCE

     64   

SECTION 5.06.

  

BOOKS AND RECORDS AND INSPECTION

     64   

SECTION 5.07.

  

COMPLIANCE WITH LAWS

     64   

SECTION 5.08.

  

USE OF PROCEEDS

     64   

SECTION 5.09.

  

JOINDER OF SUBSIDIARIES TO THE GUARANTY AGREEMENTS

     64       (a)     

Joinder Tests

     64       (b)     

Joinder of Domestic Subsidiaries

     65       (c)     

Joinder of Foreign Subsidiaries

     65       (d)     

Joinder Under the Aggregation Test

     65       (e)     

Limit on Joinder of Foreign Subsidiaries and Joint Ventures

     65   

SECTION 5.10.

  

FURTHER ASSURANCES

     65   

ARTICLE VI.

  

NEGATIVE COVENANTS

     66   

SECTION 6.01.

  

INDEBTEDNESS

     66   

 

TABLE OF CONTENTS, Page iv of vi



--------------------------------------------------------------------------------

 

SECTION 6.02.

  

LIENS

     67   

SECTION 6.03.

  

FUNDAMENTAL CHANGES

     68   

SECTION 6.04.

  

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

     68   

SECTION 6.05.

  

ASSET SALES

     70   

SECTION 6.06.

  

HEDGE AGREEMENTS

     71   

SECTION 6.07.

  

RESTRICTED PAYMENTS

     71   

SECTION 6.08.

  

TRANSACTIONS WITH AFFILIATES

     72   

SECTION 6.09.

  

RESTRICTIVE AGREEMENTS

     72   

SECTION 6.10.

  

CHANGE IN FISCAL YEAR

     72   

ARTICLE VII.

  

FINANCIAL COVENANTS

     72   

SECTION 7.01.

  

INTEREST COVERAGE RATIO

     72   

SECTION 7.02.

  

LEVERAGE RATIO

     72   

ARTICLE VIII.

  

EVENTS OF DEFAULT

     73   

SECTION 8.01.

  

EVENTS OF DEFAULT; REMEDIES

     73       (a)     

Principal Payment

     73       (b)     

Interest and Fee Payments

     73       (c)     

Representation or Warranties

     73       (d)     

Covenant Violation; Immediate Default

     73       (e)     

Covenant Violation with Cure Period

     73       (f)     

Cross Payment Default

     73       (g)     

Cross Covenant Default

     73       (h)     

Involuntary Bankruptcy

     74       (i)     

Voluntary Bankruptcy

     74       (j)     

Other Insolvency

     74       (k)     

Judgments

     74       (l)     

ERISA Events

     74       (m)     

Invalidity of Loan Documents

     74       (n)     

Material Adverse Effect

     74       (o)     

Change in Control

     74   

SECTION 8.02.

  

PERFORMANCE BY THE ADMINISTRATIVE AGENT

     75   

SECTION 8.03.

  

LIMITATION ON SEPARATE SUIT

     75   

ARTICLE IX.

  

THE ADMINISTRATIVE AGENT

     75   

SECTION 9.01.

  

APPOINTMENT

     75   

SECTION 9.02.

  

RIGHTS AS A LENDER

     75   

SECTION 9.03.

  

LIMITATION OF DUTIES AND IMMUNITIES

     76   

SECTION 9.04.

  

RELIANCE ON THIRD PARTIES

     76   

SECTION 9.05.

  

SUB-AGENTS

     76   

SECTION 9.06.

  

SUCCESSOR AGENT

     76   

SECTION 9.07.

  

INDEPENDENT CREDIT DECISIONS

     77   

SECTION 9.08.

  

OTHER AGENTS

     77   

SECTION 9.09.

  

POWERS AND IMMUNITIES OF FRONTING PARTIES

     77   

SECTION 9.10.

  

PERMITTED RELEASE OF SUBSIDIARY LOAN PARTIES

     78   

SECTION 9.11.

  

LENDER AFFILIATES RIGHTS

     78   

ARTICLE X.

  

MISCELLANEOUS

     78   

SECTION 10.01.

  

NOTICES

     78   

SECTION 10.02.

  

WAIVERS; AMENDMENTS.

     79      

(a)

    

No Waiver; Rights Cumulative

     79      

(b)

    

Amendments

     79   

SECTION 10.03.

  

EXPENSES; INDEMNITY; DAMAGE WAIVER

     80   

 

TABLE OF CONTENTS, Page v of vi



--------------------------------------------------------------------------------

   (a)     

Expenses

     80       (b)     

Indemnity

     80       (c)     

Lenders’ Agreement to Pay

     81       (d)     

Waiver of Damages

     81       (e)     

Payment

     81   

SECTION 10.04.

  

SUCCESSORS AND ASSIGNS

     81       (a)     

Successors and Assigns

     81       (b)     

Assignment

     82       (c)     

Participations

     83       (d)     

Pledge

     84   

SECTION 10.05.

  

SURVIVAL

     84   

SECTION 10.06.

  

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

     84   

SECTION 10.07.

  

SEVERABILITY

     85   

SECTION 10.08.

  

RIGHT OF SETOFF

     85   

SECTION 10.09.

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     85       (a)     

Governing Law

     85       (b)     

Jurisdiction

     85       (c)     

Venue

     86       (d)     

Service of Process

     86       (e)     

Process Agent

     86   

SECTION 10.10.

  

WAIVER OF JURY TRIAL

     86   

SECTION 10.11.

  

HEADINGS

     86   

SECTION 10.12.

  

CONFIDENTIALITY

     86   

SECTION 10.13.

  

MAXIMUM INTEREST RATE

     87       (a)     

Limitation to Maximum Rate; Recapture

     87       (b)     

Cure Provisions

     87       (c)     

Canada Interest Rate Provisions

     88   

SECTION 10.14.

  

NO DUTY

     88   

SECTION 10.15.

  

NO FIDUCIARY RELATIONSHIP

     88   

SECTION 10.16.

  

EQUITABLE RELIEF

     88   

SECTION 10.17.

  

CONSTRUCTION

     88   

SECTION 10.18.

  

INDEPENDENCE OF COVENANTS

     89   

SECTION 10.19.

  

USA PATRIOT ACT

     89   

SECTION 10.20.

  

CANADIAN ANTI-MONEY LAUNDERING LEGISLATION

     89   

SECTION 10.21.

  

JUDGMENT CURRENCY

     89   

 

TABLE OF CONTENTS, Page vi of vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES: Schedule 1.01      –    Guarantors Schedule 1.02      –   
Computation of Mandatory Costs Schedule 2.01      –    Commitments Schedule 3.06
     –    Disclosed Matters Schedule 3.12      –    Material Subsidiaries
Schedule 6.01      –    Existing Indebtedness Schedule 6.02      –    Existing
Liens Schedule 6.04      –    Investments Schedule 6.09      –    Existing
Restrictions EXHIBITS:         Exhibit A      –    Form of Assignment and
Assumption Exhibit B      –    Form of Compliance Certificate Exhibit C-1      –
   Form of US Guaranty Agreement Exhibit C-2      –    Form of Foreign Guaranty
Agreement Exhibit D      –    Form of Increased Commitment Supplement Exhibit E
     –    Form of Borrowing Request Exhibit F      –    Form of Interest
Election Request Exhibit G      –    Form of Borrower Joinder Agreement

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 5, 2011, among:

(a) IHS INC., a Delaware corporation (“IHS”);

(b) INFORMATION HANDLING SERVICES GROUP INC., a Delaware corporation and IHS
GLOBAL INC., a Delaware corporation (IHS, the corporations listed in this clause
(b) and any other Domestic Subsidiary added as a Domestic Borrower under the
requirements of Section 2.24 hereof, are herein collectively referred to as the
“US Borrowers”);

(c) IHS GROUP HOLDINGS LIMITED, a company incorporated under the laws of England
and Wales, IHS GLOBAL LIMITED, a company incorporated under the laws of England
and Wales, IHS GLOBAL S.A., a company organized under the laws of Switzerland
and IHS ENERGY (CANADA) LTD., a company organized under the laws of the province
of Alberta in Canada (the companies listed in this clause (c) and any other
Foreign Subsidiary added as a Foreign Borrower under the requirements of
Section 2.24 hereof, are herein collectively referred to as the “Foreign
Borrowers” and the Foreign Borrowers and the US Borrowers are herein
collectively referred to as the “Borrowers”);

(d) the Lenders party hereto; and

(e) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (which must
be denominated in Dollars) for any Interest Period or with respect to the
determination of the Alternate Base Rate, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period or, with respect to the determination of the Alternate Base
Rate, for a one month interest period multiplied by (b) the Statutory Reserve
Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder. JPMorgan Chase Bank,
National Association may, in its discretion, arrange for one or more its
domestic or foreign branches or Affiliates to perform its obligations as the
Administrative Agent hereunder and in such event, the term “Administrative
Agent” shall include any such branch or Affiliate with respect to such
obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregation Test” has the meaning assigned to such term in Section 5.09(a).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day with respect to any ABR Loan, Canadian
Prime Rate Loan or Fixed Rate Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Canadian Prime Rate Spread”, “Fixed Rate
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Leverage
Ratio as of the most recent determination date:

 

Leverage Ratio

  

Fixed Rate Spread

  

ABR Spread and Canadian
Prime Rate Spread

  

Commitment Fee Rate

Category 1

³ 2.00 to 1.00

   2.00%    1.00%    0.35%

Category 2

< 2.00 to 1.00

and

³ 1.50 to 1.00

   1.75%    .75%    0.30%

Category 3

< 1.50 to 1.00

and

³ 1.00 to 1.00

   1.50%    .50%    0.25%

Category 4

< 1.00 to 1.00

   1.25%    .25%    0.20%

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of IHS’ fiscal quarters based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) ; provided that until
the delivery to the Administrative Agent pursuant to Section 5.01 of IHS’
consolidated financial information for the fiscal quarter of IHS ending
November 30, 2010, the “Applicable Rate” shall be the applicable rate per annum
set forth in the table above opposite Category 3 and (ii) each change in the
Applicable Rate resulting from a change in the Leverage Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change. If it is ever subsequently determined that such financial
statements did not accurately report as of the date of such financial statements
the information necessary to determine the Leverage Ratio and as a result
thereof the Leverage Ratio utilized to determine

 

CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

the Applicable Rates was not correct and resulted in the Applicable Rates being
otherwise lower than they should have been if the Leverage Ratio was accurately
determined, the Borrowers shall pay to the Administrative Agent the amount that
would have been due under the terms hereof if the Leverage Ratio was calculated
correctly. A certificate of the Administrative Agent setting forth the amount or
amounts (including a reasonably detailed calculation thereof) of any such
difference shall be delivered to the Borrower Representative and the Borrowers
shall pay the Administrative Agent the amount shown as due on any such
certificate within 30 days after receipt thereof.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Currency” means Sterling, Euro, Canadian Dollars, Swiss francs,
Japanese yen or any other freely available currency (other than Dollars)
requested by the Borrower Representative and approved by the Administrative
Agent which is freely transferable and freely convertible into Dollars and in
which dealings are carried on in the European interbank market. The term
“Available Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are denominated in an
Available Currency but shall not include Canadian Dollar Loans and Borrowings
made to any Canadian Borrower which are “Canadian Currency” Loans and Borrowings
hereunder.

“Available Currency Commitment” means, with respect to each Available Currency
Lender, the commitment of such Available Currency Lender to make Available
Currency Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Available Currency Lender’s Available Currency Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Available Currency Lender’s Available Currency Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Available Currency Commitment. As of the Effective
Date, the aggregate amount of the Available Currency Lenders’ Available Currency
Commitments is $350,000,000.

“Available Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Available Currency Loans outstanding at such time and the
aggregate amount of LC Exposure that is denominated in one or more Available
Currencies (not including LC Exposure denominated in Canadian Dollars). The
Available Currency Exposure of any Lender (including each Available Currency
Lender) at any time shall be its Applicable Percentage of the total Available
Currency Exposure at such time.

“Available Currency Lender” means a Lender with an Available Currency Commitment
or, if the Available Currency Commitments have terminated or expired, a Lender
holding direct interests in Available Currency Loans. All Available Currency
Lenders shall be UK Qualifying Lenders or shall have domestic or foreign
branches or Affiliates who are UK Qualifying Lenders (to undertake Available
Currency Loans to the UK Borrowers on their behalf). An Available Currency
Lender may, in its discretion, arrange for one or more Available Currency Loans
to be made by one or more of its domestic or foreign branches or Affiliates that
is a UK Qualifying Lender, in which case the term “Available Currency Lender”
shall include any such branch or Affiliate with respect to Loans made by such
Person.

“Available Currency Loan” means a Loan made pursuant to clause (c) of
Section 2.01.

 

CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

“Available Currency Rate” means, in relation to any Interest Period and the
related Available Currency Borrowing:

(i) the applicable Screen Rate (as defined below in this definition); or

(ii) if no Screen Rate is available for that Interest Period of that Borrowing,
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks (as defined below in this definition) to leading banks in the European
interbank market

as of 11.00 am (Brussels time) on the applicable Quotation Date for the offering
of deposits in the applicable Available Currency and for a period comparable to
that Interest Period. As used in this definition, the term “Screen Rate” means
the percentage rate per annum displayed for the applicable Available Currency on
the appropriate page of the Reuters Group screen as determined by the
Administrative Agent. If the agreed page is replaced or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower
Representative and the Lenders. As used in this definition, “Reference Banks”
means the Administrative Agent, the Lenders named as co-syndication and
co-documentation agents hereunder and any other bank or financial institution
appointed as a Reference Bank by the Administrative Agent in consultation with
the Borrower Representative. Subject to Section 2.14, if the Available Currency
Rate is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation as required hereby, the Available Currency Rate
shall be determined on the basis of the quotations of the remaining Reference
Banks. The term “Available Currency Rate” when used with respect to a Borrowing
made by a Lender through a lending office located in the United Kingdom shall be
calculated to include the Mandatory Cost. Canadian Dollar Borrowings made to a
Canadian Borrower shall not bear interest at the Available Currency Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” has the meaning assigned to such term in the first paragraph hereof.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement in substantially
the form of Exhibit G.

“Borrower Representative” means IHS, in its capacity as contractual
representative of the Borrowers pursuant to Section 2.25.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Fixed Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that when used in connection with
(a) a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market, (b) an Available Currency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in the Available
Currency applicable to such Loan in the European interbank market and any day
that is not a Target Day and (c) any Loans to any Canadian Borrower, the term
“Business Day” shall exclude any day on which commercial banks in Toronto,
Ontario are authorized or required by law to remain closed.

 

CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

“Canadian Borrower” means IHS Energy (Canada) Ltd and any additional borrower
joined pursuant to Section 2.24 which is incorporated under the laws of Canada
or any province or territory located therein.

“Canadian Dollar” or “Cdn.$” means the lawful currency of Canada.

“Canadian Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made to a
Canadian Borrower and denominated in Canadian Dollars and shall not include any
Canadian Dollar Loan or Canadian Dollar Borrowing made to any other Borrower.

“Canadian Currency Commitment” means, with respect to each Canadian Currency
Lender, the commitment of such Canadian Currency Lender to make Canadian
Currency Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Canadian Currency Lender’s Canadian Currency Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Canadian Currency Lender’s Canadian Currency Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Canadian Currency Commitment. As of the Effective Date,
the aggregate amount of the Canadian Currency Lenders’ Canadian Currency
Commitments is $350,000,000.

“Canadian Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Canadian Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Canadian Dollars. The Canadian
Currency Exposure of any Lender (including each Canadian Currency Lender) at any
time shall be its Applicable Percentage of the total Canadian Currency Exposure
at such time.

“Canadian Currency Lender” means a Lender with a Canadian Currency Commitment
or, if the Canadian Currency Commitments have terminated or expired, a Lender
holding direct interests in Canadian Currency Loans. All Canadian Currency
Lenders shall be Canadian Qualified Lenders or shall have domestic or foreign
branches or Affiliates who are Canadian Qualified Lenders (to undertake Canadian
Currency Loans to the Canadian Borrowers on their behalf). A Canadian Currency
Lender may, in its discretion, arrange for one or more Canadian Currency Loans
to be made by one or more of its domestic or foreign branches or Affiliates that
is a Canadian Qualified Lender, in which case the term “Canadian Currency
Lender” shall include any such branch or Affiliate with respect to Loans made by
such Person.

“Canadian Currency Loan” means a Loan made pursuant to clause (e) of
Section 2.01.

“Canadian Pension Plan” means a defined benefit pension plan registered under
the Pension Benefits Act (Ontario), or covered by other Canadian or provincial
pension legislation including the Income Tax Act (Canada), or a Canadian
registered pension plan which any Loan Party sponsors, maintains or to which it
makes, is making or is obligated to make contributions or has made contributions
at any time during the immediately preceding five (5) plan years.

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by JPMorgan Canada as being its reference
rate then in effect for determining interest rates on Canadian Dollar
denominated commercial loans made by it in Canada and (b) the CDOR Rate for a
one month term in effect from time to time plus 100 basis points per annum. Only
Canadian Dollar

 

CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

Borrowings made to the Canadian Borrowers can accrue interest at the Canadian
Prime Rate. The term “Canadian Prime Rate”, when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Canadian Prime Rate.

“Canadian Qualified Lender” means a financial institution that is resident in
Canada or deemed to be resident in Canada for purposes of the Income Tax Act
(Canada) or any other financial institution that is not resident in Canada and
is not deemed to be resident in Canada for purposes of the Income Tax Act
(Canada), provided that such non-resident financial institution deals at arm’s
length with the Canadian Borrowers for purposes of the Income Tax Act (Canada).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, with respect to Canadian Dollar Borrowings made to a Canadian
Borrower and for the relevant Interest Period, the Canadian deposit offered rate
which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by
JPMorgan Canada after 10:00 a.m. Toronto local time to reflect any error in the
posted rate of interest or in the posted average annual rate of interest) plus
(b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by JPMorgan Canada to raise Canadian Dollars for the applicable
Interest Period as of 10:00 a.m. Toronto local time on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by JPMorgan Canada on the
immediately preceding Business Day. Only Canadian Dollar Borrowings made to a
Canadian Borrower can accrue interest at the CDOR Rate.

“Change in Control” means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Effective
Date, by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect), other than the Current Holder Group, of shares representing more than
thirty-three percent (33%) of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of IHS; (b) if IHS shall cease to own,
directly or indirectly, one hundred percent (100%) of the record and beneficial
ownership of each other Borrower (unless such other Borrower is merged out of
existence pursuant to Section 6.03 hereof, or shall no longer be a Borrower
hereunder); (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of IHS by Persons who were neither (i) nominated by
the board of directors of IHS nor (ii) approved or appointed by directors so
nominated; or (d) the occurrence of a change of control, or other similar
provision, as defined in any agreement governing Material Indebtedness.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the

 

CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement. The
Dodd Frank Wall Street Reform and Consumer Protection Act, any new Basel Capital
Accord issued by the Basel Committee on Banking Supervision, and all requests,
rules, guidelines, and directives promulgated under any of the foregoing shall
be deemed to be a “Change in Law”, regardless of the date enacted or adopted.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Available Currency Loans, Canadian Currency Loans or Swingline Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, Available Currency Commitment, Canadian Currency
Commitment or a Term Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment, the Available Currency Commitment,
Canadian Currency Commitment or Term Commitment, or any combination thereof (as
the context requires).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Consolidated” means the resultant consolidation of the financial statements of
IHS and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of IHS for such period, as
determined on a Consolidated basis and in accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period:

(a) plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive
plan, (v) cash non-recurring acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any period of calculation, the
aggregate amount added back under this clause (v) shall not comprise more than
10% of the Consolidated EBITDA for such period, and (vi) non-cash losses or
charges (including charges incurred pursuant to the refinancing of the credit
facility in effect prior to this Agreement) that are unusual or non-recurring,

(b) minus extraordinary or unusual one time gains;

 

CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is in compliance with the requirements of
Article 11 of Regulation S-X of the Securities and Exchange Commission and to:

(x) add back thereto the sum of the following: (A) non-cash charges or expenses
in connection with options, restricted stock, restricted stock units or other
equity level awards under any employee incentive plan; (B) cash non-recurring
acquisition or restructuring charges or expenses related to employee severance
or facilities consolidation and acquisition related transactions expenses
provided that for any period of calculation, the aggregate amount added back
under this clause (B) shall not comprise more than 10% of the total consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
such period, and (C) non-cash losses or charges that are unusual or
non-recurring;

(y) subtract therefrom extraordinary or unusual one time gains.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of IHS, as determined
on a Consolidated basis and in accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of IHS (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of IHS, as determined on a
Consolidated basis and in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense of
IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (loss) of IHS
for such period, as determined on a Consolidated basis and in accordance with
GAAP excluding therefrom however, to the extent otherwise included therein:
(a) the income (or loss) of any Person (other than a Subsidiary) in which IHS or
a Subsidiary has an ownership interest to the extent recorded separately on the
financial statements of IHS as income from equity investments; provided,
however, that (i) Consolidated Net Earnings shall include amounts in respect of
such income when actually received in cash by IHS or such Subsidiary in the form
of dividends or similar distributions and (ii) Consolidated Net Earnings shall
be reduced by the aggregate amount of all investments, regardless of the form
thereof, made by IHS or any Subsidiary in such Person for the purpose of funding
any deficit or loss of such Person and (b) the income of any Subsidiary to the
extent the payment of such income in the form of a distribution or repayment of
any Indebtedness to IHS or a Subsidiary is not permitted on account of any
restriction in by-laws, articles of incorporation or similar governing document
or any agreement applicable to such Subsidiary.

“Contract Rate” has the meaning assigned to such term in Section 10.13(a).

“Credit Parties” means the Administrative Agent, each Lender and each Affiliate
of a Lender that is owed any of the Obligations.

“CTA” means the UK Corporation Tax Act 2009.

“Current Holder Group” shall mean (a) TB Continuity II Trust, a trust formed
under the laws of the Cayman Islands (the “Trust”), and (b) other Persons that
are wholly-owned, directly or indirectly, by the Trust.

 

CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit, Available Currency Loans,
Canadian Currency Loans or Swingline Loans within three Business Days of the
date required to be funded by it hereunder, (b) notified the Borrower
Representative, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend generally to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Available Currency Loans,
Canadian Currency Loans and Swingline Loans, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, as determined by the
Administrative Agent in good faith, or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. The fact that a Lender is owned or controlled by a Governmental
Authority in and of itself will not make such Lender a “Defaulting Lender”
hereunder unless such ownership is a result of a proceeding of the type
described in clause (e).

“Disclosed Matters” means all the matters disclosed on Schedule 3.06.

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in another currency, the amount of Dollars which is equivalent to
such amount of other currency as of such date, determined by using the Spot Rate
on the date two (2) Business Days prior to such date or on such other date as
may be requested by the Borrower Representative and approved by the
Administrative Agent.

“Dollars” or “$” refers to lawful currency of the United States of America.

“Domestic Guarantor” means each Domestic Subsidiary designated a “Domestic
Guarantor” on Schedule 1.01 hereto and each other Domestic Subsidiary that
becomes a party to the US Guaranty Agreement pursuant to Section 5.09.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of IHS or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with IHS, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by IHS or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by IHS or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by IHS or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by IHS or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from IHS or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“euro” or “Euro” means the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternate Base Rate”.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower Representative under

 

CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of IHS.

“Fixed Rates” means the Available Currency Rate, the Adjusted LIBO Rate and,
with respect to Canadian Currency Loans, the CDOR Rate. The term “Fixed Rate”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to a Fixed Rate.

“Foreign Borrowers” has the meaning assigned to such term in the first paragraph
hereof.

“Foreign Currency Limit” means $350,000,000.

“Foreign Guarantor” means each Foreign Subsidiary designated as a “Foreign
Guarantor” on Schedule 1.01 hereto and each other Foreign Subsidiary that
becomes a party to the Foreign Guaranty Agreement pursuant to Section 5.09.

“Foreign Guaranty Agreement” means that certain Guaranty Agreement (Foreign) of
the Foreign Guarantors in substantially the form of Exhibit C-2 hereto.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than the jurisdiction in which
such Borrower is located. For purposes of this definition, the United States of
America, any State thereof or the District of Columbia shall be deemed to be one
jurisdiction and Canada and any province or territory thereof shall be deemed to
be one jurisdiction.

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Loan Party, and includes Canadian Pension Plans.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Fronting Parties” means the Swingline Lender, the Issuing Bank, each Available
Currency Lender and each Canadian Currency Lender.

 

CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

(a) with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations shall have been paid in full in
cash, (ii) all fees, expenses and other amounts which constitute Loan
Obligations shall have been paid in full in cash; (iii) the Commitments shall
have expired or irrevocably been terminated; and (iv) the contingent LC Exposure
shall have been secured by: (A) the grant of a first priority, perfected Lien on
cash or cash equivalents in an amount at least equal to 102% of the amount of
such LC Exposure or other collateral which is acceptable to the Issuing Bank in
its sole discretion or (B) the issuance of a “back–to–back” letter of credit in
form and substance acceptable to the Issuing Bank with an original face amount
at least equal to 102% of the amount of such LC Exposure and issued by an
issuing bank satisfactory to the Issuing Bank in its sole discretion; and

(b) with respect to the Hedge Obligations: (i) all termination payments, fees,
expenses and other amounts which constitute Hedge Obligations shall have been
paid in full in cash and (ii) no Credit Party shall have any further liability
arising under the related Hedging Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” means a Domestic Guarantor or a Foreign Guarantor.

“Guaranty Agreements” means, collectively, the US Guaranty Agreement and the
Foreign Guaranty Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of IHS or the Subsidiaries
shall be a Hedge Agreement.

“Hedge Obligations” means all obligations, indebtedness, and liabilities of IHS
or any Subsidiaries, or any one of them, to any Lender or any Affiliate of any
Lender, arising pursuant to any Hedge Agreements entered into by such Lender or
Affiliate with IHS or any Subsidiaries, or any one of them, whether now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, all fees, costs, and expenses (including
attorneys’ fees and expenses) provided for in such Hedge Agreements.

“IHS” has the meaning assigned to such term in the first paragraph hereof.

“Immaterial Subsidiary” means, as determined as of any date, a Subsidiary that
has revenue as determined as of such date for the most recently completed four
fiscal quarter period of less than 10% of IHS’ consolidated revenue for such
period.

“Increase Amount” has the meaning assigned to such term in Section 2.21.

“Increased Commitment Supplement” means a supplement to this Agreement
substantially in the form of Exhibit D hereto executed pursuant to the terms of
Section 2.21.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person upon which interest charges are
customarily paid; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person;
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and past due accounts
payable being contested in accordance with Section 5.04, in each case, incurred
in the ordinary course of business); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
(g) all Guarantees by such Person; (h) all Capital Lease Obligations of such
Person; (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty; (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; (k) all obligations of such Person in respect of mandatory
redemption or mandatory dividend rights on Equity Interests but excluding
dividends payable solely in additional Equity Interests; (1) all obligations of
such Person for the deferred payment of the purchase price for an acquisition
permitted hereby or an acquisition consummated prior to the date hereof; (m) all
obligations of such Person under any Hedging Agreement; and (n) all obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which lease is required or is permitted to be classified
and accounted for as an operating lease under GAAP but which is intended by the
parties thereto for tax, bankruptcy, regulatory, commercial law, real estate law
and all other purposes as a financing arrangement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person

 

CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

is not liable therefor. The amount of the obligations of IHS or any Subsidiary
in respect of any Hedging Agreement shall, at any time of determination and for
all purposes under this Agreement, be the maximum aggregate amount (giving
effect to any netting agreements) that IHS or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time giving effect to
current market conditions notwithstanding any contrary treatment in accordance
with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information Memorandum” means the Confidential Information Memorandum dated
November 2010 relating to IHS, the Subsidiaries and the Transactions.

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of IHS, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) and any Canadian Prime Rate Loan, the last day of each February,
May, August and November, (b) with respect to any Fixed Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“ITA” means the UK Income Tax Act 2007.

“JPMorgan Canada” means JPMorgan Chase Bank, N.A., Toronto Branch.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time plus (c) for purposes of Section 2.11(b)
only, the amount of cash collateral for LC Exposure provided in accordance with
the requirement of Section 2.05(j). The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an Increased
Commitment Supplement or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise and (b) for purposes of the definitions of “Hedge Obligations” and
“Credit Parties” only, shall include any Person who was a Lender at the time a
Hedge Agreement was entered into by one or more of the Loan Parties, even
though, at a later time of determination, such Person no longer holds any
Commitments or Loans hereunder. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender. A Lender may, in its discretion,
arrange for one or more Loans to be made by one or more of its domestic or
foreign branches or Affiliates, in which case the term “Lender” shall include
any such branch or Affiliate with respect to Loans made by such Person.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits comparable, if applicable, in amount to
such Eurodollar Borrowing and with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits comparable in amount
to such Eurodollar Borrowing and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. For purposes of determining the Alternate Base Rate, the LIBO
Rate for any day shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) at approximately 11:00
a.m. London time on such day (without any rounding).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the notes executed pursuant to
Section 2.09 (if any), US Guaranty Agreement, the Foreign Guaranty Agreement and
all other certificates, agreements and other documentation now or hereafter
executed and/or delivered pursuant to or in connection with the foregoing.

 

CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

“Loan Obligations” means all obligations, indebtedness, and liabilities of IHS
or any Subsidiaries, or any one of them, to the Administrative Agent and the
Lenders arising pursuant to any of the Loan Documents, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, without limitation, the obligation of IHS or any Subsidiaries to
repay the Loans, the LC Disbursements, interest on the Loans and LC
Disbursements, and all fees, costs, and expenses (including attorneys’ fees and
expenses) provided for in the Loan Documents.

“Loan Parties” means the Borrowers and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to one or more of the Borrowers
pursuant to this Agreement.

“Mandatory Costs” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of IHS and the
Subsidiaries taken as a whole, (b) the validity or enforceability of any Loan
Document or (c) the rights of or remedies available to the Administrative Agent
or the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations in respect of one or more
Hedge Agreements) of any one or more of the Borrowers and their Subsidiaries in
an aggregate principal amount exceeding $25,000,000.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by IHS and the Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by IHS and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by IHS and the Subsidiaries, and the amount of any reserves
established by IHS and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of IHS).

“New Lender” has the meaning assigned to such term in Section 2.21.

“New Term Advance” means the aggregate amount advanced as an additional Term
Loan under Section 2.21.

“Non-Loan Party” means any Subsidiary that is not a Loan Party.

 

CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

“Non-Loan Party Amount” has the meaning assigned to such term in
Section 6.01(c).

“Non-Qualifying Bank Creditor Rules” means the Swiss tax rules relating to
number of non bank lenders a Swiss borrower has as set out in the guidelines
issued by the Swiss Federal Tax Administration, including guideline S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”).

“Obligations” means all Loan Obligations and the Hedge Obligations.

“OFAC” has the meaning assigned to such term in Section 3.20.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including all
such amounts imposed as a result of the violation of the Non-Qualifying Bank
Creditor Rules.

“Participant” has the meaning set forth in Section 10.04.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 3.20.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of IHS or any Subsidiary;

 

CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

(g) Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;

(h) leases or subleases entered into by IHS or a Subsidiary in good faith with
respect to its property not used in its business and which do not materially
interfere with the ordinary conduct of business of IHS or any Subsidiary;

(i) statutory and common law landlords’ liens under leases to which IHS or one
of the Subsidiaries is a party; and

(j) customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Non-Loan Party Amount” has the meaning set forth in Section 6.01(c).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any sale, transfer or other voluntary disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of IHS or any
Subsidiary, other than dispositions permitted by Section 6.05; or

(b) the incurrence by IHS or any Subsidiary of any Indebtedness other than
Indebtedness incurred under the permissions of Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Repayment Date” has the meaning set forth in Section 2.10(a).

“Pro Forma” means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made on a basis acceptable to the Administrative Agent and:
(a) assuming the consummation of the transaction in question, (b) assuming that
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period, (c) to the extent such Indebtedness
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation, and (d) including in
Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition on a basis which is in compliance with the
requirements of Article 11 of Regulation S-X of the Securities and Exchange
Commission and the adjustments provided in clauses (x) and (y) of the definition
of Consolidated EBITDA.

 

CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a) with respect to a Loan denominated in Sterling, the first day of that
period;

(b) with respect to a Loan denominated in Euro, two TARGET Days before the first
day of that period; and

(c) with respect to a Loan denominated in another Available Currency, the day on
which such interest rate is determined in accordance with market standards as
determined by the Administrative Agent.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Revolving Commitments representing not less than 50% of the sum
of the total Revolving Exposures, outstanding Term Loans and unused Revolving
Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests issued by IHS
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Available Currency Loans, Canadian Currency Loans and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased or established from time to time pursuant to an Increased
Commitment Supplement, and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment or in the Increased Commitment Supplement
pursuant to which such Lender shall have become a Lender, as applicable. As of
the Effective Date, the aggregate amount of the Lenders’ Revolving Commitments
is $700,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal Dollar Amount of such Lender’s Revolving Loans and the
sum of the following calculated, without duplication, its Available Currency
Exposure, Canadian Currency Exposure, LC Exposure and Swingline Exposure at such
time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means January 5, 2016.

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 10:00 a.m. (Chicago, Illinois time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which a Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Administrative Agent and the Required
Lenders) in favor of the prior payment in full of the Loan Obligations.

“subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Person or by one or more
other subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (b) a partnership, limited liability company or unlimited
liability company of which a Person, one or more other subsidiaries of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
the applicable Person, one or more other subsidiaries of such applicable Person
or such applicable Person and one or more subsidiaries of such applicable
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

“Subsidiary” means any subsidiary of IHS.

“Subsidiary Loan Party” means any Subsidiary of IHS that is party hereto or to
any other Loan Document.

 

CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.

“TARGET 2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority. The
term “Taxes” shall include all levies, imposts, deductions, charges and
withholdings, and all other liabilities with respect thereto, imposed by Swiss
governmental authorities as a result of the violation of the Non-Qualifying Bank
Creditor Rules.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (i) reduced from time to time
pursuant to Section 2.08 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Term Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Term Commitment, as applicable. The initial aggregate amount of the
Lenders’ Term Commitments on the Effective Date is $300,000,000.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loans” means, collectively, the Loans made pursuant to Section 2.01 and
each New Term Advance.

“Term Maturity Date” means January 5, 2016.

“Termination Event” (a) the whole or partial withdrawal of a Canadian Borrower
or any Subsidiary from a Canadian Pension Plan during a plan year; or (b) the
filing of a notice of intent to terminate in whole or in part a Canadian Pension
Plan or the treatment of a Canadian Pension Plan amendment as a termination of
partial termination; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Canadian Pension Plan; or (d) any other event or condition which
might constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Canadian Pension Plan.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate or the
Canadian Prime Rate.

“UK Borrowers” means IHS Group Holdings Limited, IHS Global Limited and any
additional borrower joined pursuant to Section 2.24 which is incorporated under
the laws of England and Wales, resident in the United Kingdom or carrying on
business in the United Kingdom through a permanent establishment.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
and fees payable to it in respect of a UK Borrower Borrowing or a Letter of
Credit issued to a UK Borrower pursuant to this Agreement (a “UK Loan”) and is
(a) a bank (as defined for the purposes of s.879 ITA) making a UK Loan which is
subject to United Kingdom corporation tax in respect of interest payments made
in respect of the UK Loan; or (b) a Lender in respect of a UK Loan made by a
Person that was a bank (as defined for the purposes of s.879 ITA) at the time
that UK Loan was made and which is subject to United Kingdom corporation tax in
respect of interest payments made in respect of the UK Loan; or (c) UK Treaty
Lender; or (d) a company resident in the United Kingdom, or a partnership each
member of which is a company resident in the United Kingdom for United Kingdom
tax purposes; or (e) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest and fees payable to it by the UK Borrowers
pursuant to this Agreement or a Letter of Credit in computing its chargeable
profits for the purposes of Section 19 CTA.

“UK Treaty Lender” means a Lender that is a resident in a jurisdiction with
which the United Kingdom has a double taxation agreement which makes provision
for full exemption from United Kingdom taxation imposed on interest and fees and
which does not carry on business in the United Kingdom through a permanent
establishment with which a payment of interest or fees under a UK Borrower
Borrowing or a Letter of Credit issued to a UK Borrower is effectively
connected.

“US Borrowers” has the meaning assigned to such term in the first paragraph
hereof.

“US Guaranty Agreement” means that certain Guaranty Agreement (US) of the
Domestic Guarantors in substantially the form of Exhibit C-1 hereto.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or other modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if IHS
notifies the Administrative Agent that it requests an amendment to any provision
hereof to preserve the original intent thereof and to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies IHS
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Loan Parties
shall not be required to pay to any Credit Party any fees in connection with any
amendment, the sole purposes of which is to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof, other
than fees and expenses contemplated by Section 10.03(a).

Section 1.05. Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent may determine the Dollar Amount
of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by any Loan Party. The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any date either
in its own discretion or upon the request of any Lender, including the Dollar
Amount of any Loan or Letter of Credit made or issued in an Available Currency.

(b) Rounding–Off. The Administrative Agent may set up appropriate rounding–off
mechanisms or otherwise round–off amounts hereunder to the nearest higher or
lower amount in whole Dollars, Sterling, Euro, whole other currency or smaller
denomination thereof to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars, whole Sterling, whole Euro, whole other currency or in whole smaller
denomination thereof, as may be necessary or appropriate.

 

CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

ARTICLE II.

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) Term Loans. Each Term Lender agrees to make an advance in Dollars to IHS on
the Effective Date in a principal amount not exceeding its Term Commitment.
Amounts repaid in respect of Term Loans may not be reborrowed.

(b) Revolving Loans. Each Revolving Lender agrees to make advances to IHS and
the Domestic Subsidiaries who are Borrowers in Dollars from time to time during
the Revolving Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, IHS and the Domestic Subsidiaries who are Borrowers may
borrow, prepay and reborrow Dollar Revolving Loans.

(c) Available Currency Loans. Each Available Currency Lender agrees to make
advances to one or more of the Borrowers (but not including the Canadian
Borrowers) in any Available Currency from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in:
(i) such Lender’s Available Currency Loans exceeding such Lender’s Available
Currency Commitment; (ii) such Lenders’ Revolving Exposure exceeding such
Lender’s Revolving Commitment; (iii) the Revolving Exposures exceeding the total
Revolving Commitments; (iv) the Available Currency Exposures exceeding the total
Available Currency Commitments or (v) the total of the Available Currency
Exposures and the Canadian Currency Exposures exceeding the Foreign Currency
Limit. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Available Currency
Loans. No Canadian Borrower may borrow under the Available Currency Commitments.

(d) Revolving Lender Participation in Available Currency Loans. The Available
Currency Lenders may by written notice given to the Administrative Agent not
later than 11:00 a.m., Chicago, Illinois time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Available Currency Loans outstanding. Such notice shall specify
the aggregate amount of Available Currency Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Available Currency Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent in Dollars, for
the account of the Available Currency Lenders, such Revolving Lender’s
Applicable Percentage of the Dollar Amount of such Available Currency Loan or
Loans; provided that no Available Currency Lender will be required to make the
payments under this sentence to the extent it already holds Available Currency
Loans in an amount equal to or in excess of its Applicable Percentage of the
Available Currency Loan or Loans. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Available Currency Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each applicable Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available
Dollars, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to each Available Currency Lender such portions of the amount
so received by it from

 

CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

the Revolving Lenders so that after giving effect thereto the Revolving Lenders
(including the Available Currency Lenders) will hold direct interests in the
Available Currency Loans in an amount equal to it Applicable Percentage thereof.
The Administrative Agent shall notify IHS of any participations in any Available
Currency Loans acquired pursuant to this paragraph. All such Loans shall be
automatically converted to ABR Dollar Borrowings (including each Available
Currency Lender’s portion thereof) in an amount equal to the Dollar Amount
thereof as of (and with the Dollar Amount as determined as of) the date of
conversion but shall continue to be considered Available Currency Exposure.
Thereafter payments in respect of such ABR Dollar Borrowings shall be made to
the Administrative Agent for the account of the Revolving Lenders. The amount of
principal and interest paid on the Available Currency Loans prior to receipt of
the proceeds of a sale of participations therein shall be shared by the
Available Currency Lenders pro rata based on the amount of the Available
Currency Commitment of each (or if the Available Currency Commitments shall have
terminated, based on the Available Currency Loans held be each). Any amounts
received by the Administrative Agent or any Available Currency Lender from any
Borrower (or other party on behalf of a Borrower) in respect of a Available
Currency Loan after receipt by the Available Currency Lenders of the proceeds of
a sale of participations therein shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Available Currency Lenders, as
their interests may appear. The purchase of participations in Available Currency
Loans pursuant to this paragraph shall not relieve any Borrower of any default
in the payment thereof.

(e) Canadian Currency Loans. Each Canadian Currency Lender agrees to make
advances to one or more of the Canadian Borrowers in Canadian Dollars from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not result in: (i) such Lender’s Canadian Currency Loans
exceeding such Lender’s Canadian Currency Commitment; (ii) such Lenders’
Revolving Exposure exceeding such Lender’s Revolving Commitment; (iii) the
Revolving Exposures exceeding the total Revolving Commitments; (iv) the Canadian
Currency Exposures exceeding the total Canadian Currency Commitments; or (v) the
total of the Available Currency Exposures and the Canadian Currency Exposures
exceeding the Foreign Currency Limit. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Canadian Borrowers may borrow,
prepay and reborrow Canadian Currency Loans.

(f) Revolving Lender Participation in Canadian Currency Loans. The Canadian
Currency Lenders may by written notice given to the Administrative Agent not
later than 11:00 a.m., Chicago, Illinois time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Canadian Currency Loans outstanding. Such notice shall specify
the aggregate amount of Canadian Currency Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give written notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Canadian Currency Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent in Dollars, for
the account of the Canadian Currency Lenders, such Revolving Lender’s Applicable
Percentage of the Dollar Amount of such Canadian Currency Loan or Loans;
provided that no Canadian Currency Lender will be required to make the payments
under this sentence to the extent it already holds Canadian Currency Loans in an
amount equal to or in excess of its Applicable Percentage of the Canadian
Currency Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Canadian Currency Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
applicable Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available Dollars, in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply,

 

CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to each Canadian Currency Lender such
portions of the amount so received by it from the Revolving Lenders so that
after giving effect thereto the Revolving Lenders (including the Canadian
Currency Lenders) will hold direct interests in the Canadian Currency Loans in
an amount equal to it Applicable Percentage thereof. The Administrative Agent
shall notify IHS of any participations in any Canadian Currency Loans acquired
pursuant to this paragraph. All such Loans shall be automatically converted to
ABR Dollar Borrowings (including each Canadian Currency Lender’s portion
thereof) in an amount equal to the Dollar Amount thereof as of (and with the
Dollar Amount as determined as of) the date of conversion but shall continue to
be considered Canadian Currency Exposure. Thereafter payments in respect of such
ABR Dollar Borrowings shall be made to the Administrative Agent for the account
of the Revolving Lenders. The amount of principal and interest paid on the
Canadian Currency Loans prior to receipt of the proceeds of a sale of
participations therein shall be shared by the Canadian Currency Lenders pro rata
based on the amount of the Canadian Currency Commitment of each (or if the
Canadian Currency Commitments shall have terminated, based on the Canadian
Currency Loans held be each). Any amounts received by the Administrative Agent
or any Canadian Currency Lender from any Borrower (or other party on behalf of a
Borrower) in respect of a Canadian Currency Loan after receipt by the Canadian
Currency Lenders of the proceeds of a sale of participations therein shall be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Canadian
Currency Lenders, as their interests may appear. The purchase of participations
in Canadian Currency Loans pursuant to this paragraph shall not relieve any
Borrower of any default in the payment thereof.

Section 2.02. Loans and Borrowings.

(a) Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Initial Type of Loans. Subject to Section 2.07 and 2.14, each Revolving
Borrowing, Available Currency Borrowing, Canadian Currency Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans, Canadian Prime Rate Loans or
Fixed Rate Loans as the Borrower Representative may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings or Canadian Prime Rate Borrowings unless IHS shall have
delivered to the Administrative Agent an agreement that it will be bound by the
provisions of Section 2.16 notwithstanding that this Agreement might not then be
effective at least three Business Days prior to the Effective Date. Term Loans
may not include any Available Currency Borrowing. Each Swingline Loan shall be
an ABR Loan. Each Lender at its option may make any Canadian Dollar Loan or
Fixed Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Fixed Rate Borrowings. At the commencement of
each Interest Period for any Fixed Rate Borrowing, such Borrowing shall be in an
aggregate Dollar Amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 (or Cdn.$5,000,000 and not less than Cdn.$10,000,000 in respect
of CDOR Rate Borrowings). At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving

 

CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). At the time that each Canadian
Prime Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000;
provided that a Canadian Prime Rate Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the aggregate amount of the Canadian
Currency Commitments or that is required to finance the reimbursement of a
Canadian Dollar denominated LC Disbursement as contemplated by Section 2.05(e).
Each Swingline Loan shall be in an amount that is an integral multiple of
$500,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
Fixed Rate Borrowings outstanding at the same time.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower Representative shall not be entitled to request, or to
elect to convert or continue, any Fixed Rate Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Maturity Date or
Term Maturity Date, as applicable.

Section 2.03. Requests for Borrowings. To request a Revolving Borrowing,
Available Currency Borrowing, Canadian Currency Borrowing or a Term Borrowing,
the Borrower Representative shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing or CDOR Rate
Borrowing, not later than 11:00 a.m., Chicago, Illinois time, three Business
Days before the date of the proposed Borrowing, (b) in the case of a Canadian
Prime Rate Borrowing, not later than 11:00 a.m., Chicago, Illinois time, one
Business Day before the date of the proposed Borrowing; and (c) in the case of
an ABR Borrowing, not later than 11:00 a.m., Chicago, Illinois time, on the
Business Day of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) must be given not later than 10:00 a.m.,
Chicago, Illinois time, on the date of the proposed Borrowing. To request an
Available Currency Fixed Rate Borrowing in Sterling, Euro or Canadian Dollars,
the Borrower Representative shall notify the Administrative Agent of such
request in writing, not later than 11:00 a.m., London, England time, three
Business Days before the date of the proposed Borrowing. To request an Available
Currency Borrowing in any other Available Currency, the Borrower Representative
shall notify the Administrative Agent of such request in writing, not later than
11:00 a.m., London, England time, three Business Days before the date of the
proposed Borrowing or, if different, the number of days before the date of the
proposed Borrowing that is standard for the applicable Available Currency in
accordance with the Administrative Agent’s standard practice. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or other electronic transmission approved by
the Administrative Agent of a written Borrowing Request in the form attached
hereto as Exhibit E or in such other form as may be approved by the
Administrative Agent, signed by the Borrower Representative and delivered to the
Administrative Agent. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Sections 2.02 and 2.07:

(i) Whether the requested Borrowing is to be a Revolving Borrowing, an Available
Currency Borrowing, Canadian Currency Borrowing or Term Borrowing;

(ii) If the requested Borrowing is a Revolving Borrowing or an Available
Currency Borrowing, the Borrower making the Borrowing and the currency in which
such Borrowing will be denominated;

(iii) The aggregate amount of such Borrowing;

(iv) The date of such Borrowing, which shall be a Business Day;

(v) Whether such Borrowing is to be a ABR Borrowing, Canadian Prime Rate
Borrowing or a Fixed Rate Borrowing;

 

CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

(vi) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Dollar Borrowing or a Canadian Prime Rate Borrowing,
as applicable. If no Interest Period is specified with respect to any requested
Fixed Rate Borrowing, then the Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans in Dollars to IHS from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $50,000,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
IHS may borrow, prepay and reborrow Swingline Loans.

(b) Borrowing Procedure. To request a Swingline Loan, IHS shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
other electronic transmission approved by the Administrative Agent), not later
than 11:00 a.m., Chicago, Illinois time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
of (which shall be a Business Day) and amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from IHS. The Swingline Lender shall make each Swingline Loan
available to IHS by means of a credit to the general deposit account of IHS with
the Swingline Lender or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Person designated by IHS
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., Chicago, Illinois time, on the requested date of such Swingline
Loan.

(c) Revolving Lender Participation in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 11:00 a.m.,
Chicago, Illinois time, on any Business Day require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give written notice thereof to each
Revolving Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall

 

CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify IHS of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from IHS (or other party on behalf of IHS) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to IHS for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve IHS of any default in the payment thereof.

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or the account of any Borrower, denominated in Dollars or an Available Currency
and in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by one or more of the Borrowers to, or
entered into by one or more of the Borrowers with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit
will be denominated (which must be either Dollars or an Available Currency), the
name and address of the beneficiary thereof, the account party for such Letter
of Credit (and if no account party is designated, the account party shall be
deemed to be IHS) and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower Representative shall also submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed a Dollar Amount equal to $50,000,000; (ii) with respect to a request for
a Letter of Credit to be issued in an Available Currency (other than Canadian
Dollars), the Dollar Amount of the Available Currency Exposures shall not exceed
the total Available Currency Commitments; (iii) with respect to a request for a
Letter of Credit to be issued in Canadian Dollars, the Dollar Amount of the
Canadian Currency Exposures shall not exceed the total Canadian Currency
Commitments; (iv) the total Revolving Exposures shall not exceed the total
Revolving Commitments; and (v) the total Canadian Currency Exposures plus the
total Available Currency Exposures shall not exceed the Foreign currency Limit.

 

CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) (provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods not to extend past the date in clause (ii) below) and (ii) the
date that is five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower on whose account such Letter of Credit was
issued shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in the currency in which it is
denominated not later than 3:00 p.m., Chicago, Illinois time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 11:00 a.m., Chicago, Illinois time, on
such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 12:00 noon,
Chicago, Illinois time, on the Business Day immediately following the day that
the Borrower Representative receives such notice; provided that a Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Sections 2.03 or 2.04 that such payment be financed with a Revolving
Borrowing, Swingline Loan or, if the LC Disbursement is denominated in an
Available Currency (other than Canadian Dollars), an Available Currency
Borrowing or if the LC Disbursement is in Canadian Dollars, a Canadian Currency
Borrowing, in each case, in an equivalent amount and, to the extent so financed,
the applicable Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Revolving Borrowing, Swingline Loan, Available
Currency Borrowing or Canadian Currency Borrowing. If the applicable Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender in writing of the applicable LC Disbursement, the Dollar Amount
of the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent in Dollars
its Applicable Percentage of the Dollar Amount of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative

 

CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans, Available Currency Loans, Canadian Currency Loan or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement.
After receipt of any payments from the Revolving Lenders under this paragraph,
the applicable Borrower’s obligation to reimburse such LC Disbursement, if
originally denominated in an Available Currency, shall convert to a Dollar
denominated obligation in a Dollar Amount calculated as of date the payments by
the Revolving Lenders are received and any future payments by the applicable
Borrower in respect thereof shall be made in Dollars.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
such Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, IHS shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default exists, on the Business Day
that the Borrower Representative receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this paragraph
or when cash collateral is otherwise required under this Agreement, each
Borrower that is an account party for any outstanding Letter of Credit shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure applicable to such Letters of Credit as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Section 8.01. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under the Loan Documents with respect to
the LC Exposure applicable to such Letters of Credit. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the applicable Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements made with respect to Letters of Credit issued for the account
of the applicable Borrower and for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of such Borrower for its LC Exposure at such time. If a Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the applicable Borrower within three Business
Days after all Events of Default have been cured or waived.

 

CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

Section 2.06. Funding of Borrowings.

(a) By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars or the applicable Available Currency by 12:00 noon, Chicago, Illinois
time and in the case of Available Currency Loans (other than Canadian Dollar
Loans made to the Canadian Borrowers) 12:00 noon London, England time, to the
account of the Administrative Agent most recently designated by it for such
purpose (including accounts in its various foreign branches to facilitate
Foreign Borrower Borrowings) by notice to the Lenders; provided that Swingline
Loans shall be made as provided in Section 2.04. The Administrative Agent will
make such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of IHS maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower Representative in the applicable Borrowing Request; provided that
Revolving Loans, Available Currency Loans and Canadian Currency Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with clause (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate or, with respect to Canadian Dollar Loans made to a
Canadian Borrower, the Bank of Canada prime rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
ABR Loans or, with respect to Canadian Dollar Loans made to the Canadian
Borrowers, Canadian Prime Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If both the applicable Borrower and the applicable
Lender makes the payment required under this clause, the Administrative Agent
shall return to the applicable Borrower that amount it paid hereunder if no
Default exists.

Section 2.07. Interest Elections.

(a) Conversion and Continuation. Each Revolving Borrowing, Available Currency
Borrowing, Canadian Currency Borrowing and Term Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Fixed Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Fixed Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section, the Borrower Representative shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative was requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided that elections made with respect to Available
Currency Borrowings shall only be made in writing pursuant to the next sentence.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or other electronic transmission
approved by the Administrative Agent of a written Interest Election Request in
the form of Exhibit F hereto, signed by the Borrower Representative and
delivered to the Administrative Agent.

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02 and paragraph (f) of this Section:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, Canadian Prime
Rate Borrowing or a Fixed Rate Borrowing; and

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) Automatic Conversion. If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Fixed Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Fixed Rate Borrowing with an Interest Period of one
month.

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing or CDOR Rate Borrowing, (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto, (iii) unless repaid, each CDOR
Borrowing shall be converted to a

 

CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

Canadian Prime Rate Borrowing at the end of the Interest Period applicable
thereto and (iv) no outstanding Available Currency Borrowing may be continued
for an Interest Period longer than one month. A Borrowing of any Class may not
be made, converted to or continued as a Fixed Rate Borrowing if after giving
effect thereto (i) the Interest Period therefor would commence before and end
after a date on which any principal of the Loans of such Class is scheduled to
be repaid and (ii) the sum of the aggregate principal amount of outstanding
Fixed Rate Borrowings of such Class with Interest Periods ending on or prior to
such scheduled repayment date plus the aggregate principal amount of outstanding
ABR Borrowings or, with respect to Canadian Dollar Borrowings, Canadian Prime
Rate Borrowings of such Class would be less than the aggregate principal amount
of Loans of such Class required to be repaid on such scheduled repayment date.
No Available Currency Borrowing may be converted to an ABR Borrowing or Canadian
Prime Rate Borrowing and no Borrowing denominated in one currency can be
converted to another currency except as otherwise specifically provided herein.
CDOR Rate Borrowings and Canadian Prime Rate Borrowings are available only to
the Canadian Borrowers with respect to Canadian Currency Loans. The Available
Currency Rate is not available for Canadian Currency Loans made to the Canadian
Borrowers.

Section 2.08. Termination and Reduction of Commitments.

(a) Termination Date. Unless previously terminated, (i) the Term Commitments
shall terminate at 5:00 p.m., Chicago, Illinois time, on the Effective Date and
(iii) the Revolving Commitments, Available Currency Commitments and Canadian
Currency Commitments shall terminate on the Revolving Maturity Date.

(b) Optional Termination or Reduction. The Borrowers may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $5,000,000 and not less than $10,000,000; (ii) the
Borrowers shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans, Available
Currency Loans and Canadian Currency Loans in accordance with Section 2.11, the
sum of the Revolving Exposures would exceed the total Revolving Commitments; and
(iii) the Borrower can not reduce the total Revolving Commitments to a level
below the Foreign Currency Limit unless the Foreign Currency Limit is also
reduced.

(c) Notice of Termination or Reduction. The Borrower Representative shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments, Available Currency Commitments and Canadian Currency Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) Promise to Pay. IHS and each Domestic Subsidiary that is a Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower by such Lender on the

 

CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

Revolving Maturity Date. Each Borrower (not including any Canadian Borrower)
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Available Currency Lender the then unpaid principal amount of
each Available Currency Loan made to such Borrower by such Available Currency
Lender on the Revolving Maturity Date. Each Canadian Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Canadian Currency Lender the then unpaid principal amount of each Canadian
Currency Loan made to such Canadian Borrower by such Canadian Currency Lender on
the Revolving Maturity Date. IHS hereby unconditionally promise to pay to the
Administrative Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10.
IHS hereby unconditionally promises to pay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Dollar
Borrowing is made by IHS, IHS shall repay all Swingline Loans then outstanding.

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the applicable Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Request for a Note. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). Notwithstanding the foregoing, IHS
Global S.A.’s obligation to execute and deliver a promissory note under this
paragraph (e) shall be subject to IHS Global S.A.’s receipt of evidence
satisfactory to it that the issuance of such promissory note will not cause IHS
Global S.A. to be in violation of the Non-Qualified Bank Rules.

 

CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

Section 2.10. Amortization of Term Loans.

(a) Original Amortization. IHS shall repay the Term Loans advanced on the
Effective Date on each date set forth below (each a “Principal Repayment Date”)
in the aggregate principal amount set forth opposite such date:

 

Date

   Amount  

February 28, 2011

   $ 3,750,000   

May 31, 2011

   $ 3,750,000   

August 31, 2011

   $ 3,750,000   

November 30, 2011

   $ 3,750,000   

February 29, 2012

   $ 3,750,000   

May 31, 2012

   $ 3,750,000   

August 31, 2012

   $ 3,750,000   

November 30, 2012

   $ 3,750,000   

February 28, 2013

   $ 7,500,000   

May 31, 2013

   $ 7,500,000   

August 30, 2013

   $ 7,500,000   

November 29, 2013

   $ 7,500,000   

February 28, 2014

   $ 15,000,000   

May 30, 2014

   $ 15,000,000   

August 29, 2014

   $ 15,000,000   

November 28, 2014

   $ 15,000,000   

February 27, 2015

   $ 45,000,000   

May 29, 2015

   $ 45,000,000   

August 28, 2015

   $ 45,000,000   

November 30, 2015

   $ 45,000,000   

(b) Amortization of Additional Term Loans under Section 2.21. If additional Term
Loans are made pursuant to Section 2.21, then the amount of each New Term
Advance shall be repaid to the Lenders that made such New Term Advance on the
Principal Repayment Dates in the table below which have not elapsed as of the
date the New Term Advance is made and the amount due on each such Principal
Repayment Date to such Lenders shall equal the product of the applicable New
Term Advance multiplied by the percentage set forth in the table below opposite
the applicable date:

 

Date

   Percentage

February 28, 2011

   1.25%

May 31, 2011

   1.25%

August 31, 2011

   1.25%

November 30, 2011

   1.25%

February 29, 2012

   1.25%

May 31, 2012

   1.25%

August 31, 2012

   1.25%

November 30, 2012

   1.25%

February 28, 2013

   2.50%

May 31, 2013

   2.50%

August 30, 2013

   2.50%

November 29, 2013

   2.50%

February 28, 2014

   5.00%

May 30, 2014

   5.00%

August 29, 2014

   5.00%

November 28, 2014

   5.00%

February 27, 2015

   15.00%

May 29, 2015

   15.00%

August 28, 2015

   15.00%

November 30, 2015

   15.00%

 

CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

(c) Term Maturity Date. To the extent not previously paid, all Term Loans shall
be due and payable on the Term Maturity Date.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayment. Each Borrower shall have the right at any time and from
time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.16.

(b) Mandatory Prepayment of Revolving Exposure. In the event and on such
occasion that the Revolving Exposures exceeds the total Revolving Commitments,
each Borrower shall prepay so much of its Revolving Borrowings, Available
Currency Borrowings, Canadian Currency Borrowings or Swingline Borrowings or
provide cash collateral for the LC Exposure in accordance with the requirements
of Section 2.05(j), so that after giving effect to all such prepayments and cash
collateralizations, the Revolving Exposures (which shall be deemed to be reduced
by the amount of the cash collateral provided) do not exceed the total Revolving
Commitments. In the event and on such occasion that the Dollar Amount of the
Available Currency Exposures exceed the total Available Currency Commitments,
each Borrower shall prepay so much of its Available Currency Borrowings or
provide cash collateral for the LC Exposure denominated in Available Currencies
in accordance with the requirements of Section 2.05(j) so that after giving
effect to all such prepayments and cash collateralizations, the Dollar Amount of
the Available Currency Exposures (which shall be deemed to be reduced by the
amount of the cash collateral provided) shall no longer exceed the total
Available Currency Commitments. In the event and on such occasion that the
Dollar Amount of the Canadian Currency Exposures exceed the total Canadian
Currency Commitments, each Canadian Borrower shall prepay so much of its
Canadian Currency Borrowings or provide cash collateral for the LC Exposure
denominated in Canadian Dollars in accordance with the requirements of
Section 2.05(j) so that after giving effect to all such prepayments and cash
collateralizations, the Dollar Amount of the Canadian Currency Exposures (which
shall be deemed to be reduced by the amount of the cash collateral provided)
shall no longer exceed the total Canadian Currency Commitments. In the event and
on such occasion that the Dollar Amount of the Canadian Currency Exposures plus
the Available Currency Exposures exceed the Foreign Currency Limit, the
Borrowers shall prepay so much of the Canadian Currency Borrowings and Available
Currency Borrowings or provide cash collateral for the LC Exposure denominated
in Canadian Dollars or other Available Currency in accordance with the
requirements of Section 2.05(j) so that after giving effect to all such
prepayments and cash collateralizations, the Dollar Amount of the Canadian
Currency Exposures plus the Available Currency Exposures (which shall be deemed
to be reduced by the amount of the cash collateral provided) shall no longer
exceed the Foreign Currency Limit.

(c) Mandatory Prepayments from Net Proceeds of Prepayment Event. In the event
and on each occasion that any Net Proceeds are received by or on behalf of IHS
or any Subsidiary in respect of any Prepayment Event, IHS shall, within three
Business Days after such Net Proceeds are received, prepay Term Borrowings in an
aggregate amount equal to such Net Proceeds.

 

CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

(d) Selection of Borrowing to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower Representative shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (e) of this Section.

(e) Notice of Prepayment; Application of Prepayments. The Borrower
Representative shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or other electronic transmission approved by the Administrative Agent)
or, with respect to Available Currency Borrowings, in writing, of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar or a CDOR Rate
Borrowing, not later than 11:00 a.m., Chicago, Illinois time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing or a Canadian Prime Rate Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, one Business Day before the date of prepayment, (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, Chicago,
Illinois time, on the date of prepayment, (iv) in the case of prepayment of a
Sterling Borrowing, not later than 9:30 a.m., London, England time, two Business
Days before the date of prepayment and (v) in the case of prepayment of any
other type of Available Currency Loan, not later than 9:30 a.m. London England
time, three Business Days before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments, Available
Currency Commitments and Canadian Currency Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13. Optional
prepayments of the Term Loans will be applied to the installments due thereunder
in the order of maturity. Mandatory prepayments of the Term Loans will be
applied to the installments due thereunder in the inverse order of maturity.

Section 2.12. Fees.

(a) Commitment Fees. IHS agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the date which is three Business
Days following the last day of each February, May, August and November of each
year and on the date on which the Revolving Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). A
Revolving Commitment of a Lender shall be deemed to be used to the extent of:

(i) the Dollar Amount of the outstanding Revolving Loans and LC Exposure of such
Lender;

 

CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

(ii) if such Lender is an Available Currency Lender, the Dollar Amount of such
Lender’s Available Currency Loans; and

(iii) if such Lender is a Canadian Currency Lender, the Dollar Amount of such
Lender’s Canadian Currency Loans

and the following shall be disregarded for such purpose: (x) the Swingline
Exposure of such Lender, (y) such Lender’s Applicable Percentage of the
Available Currency Loans and (z) such Lender’s Applicable Percentage of the
Canadian Currency Loans.

(b) Letter of Credit Fees. Each Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate applicable to Fixed Rate Loans, on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) applicable to Letters of Credit issued for the
account of such Borrower during the period from and including the Effective Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any
LC Exposure relating to such Letters of Credit, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) applicable to Letters of Credit issued for the
account of such Borrower during the period from and including the Effective Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of such Letters of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of February, May, August and November of each year shall be payable
on the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) Agent Fees. IHS agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between IHS and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

Section 2.13. Interest.

(a) ABR Borrowings and Canadian Prime Rate Borrowings. The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate. The Loans to a Canadian Borrower
comprising each Canadian Prime Rate Borrowing shall bear interest at the
Canadian Prime Rate plus the Applicable Rate

(b) Eurodollar and CDOR Rate Borrowings. The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate. The Loans to a Canadian
Borrower comprising each CDOR Rate Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

(c) Available Currency Borrowings. The Loans comprising each Available Currency
Borrowing shall bear interest at the Available Currency Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, Available Currency Loans and Canadian Currency Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Prime Rate Revolving Loan, as applicable,
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Fixed
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
Interest on Loans, the principal amount of which is denominated in an Available
Currency, shall be paid in that Available Currency otherwise interest on the
Loans shall be paid in Dollars. Each Borrower shall be obligated to pay interest
accrued on the Loans that it borrows.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), (ii) interest computed with reference
to the Canadian Prime Rate and the CDOR Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day and excluding the
last day) and (iii) with respect to any Available Currency as to which a 365 or
366 day year, as the case may be, is customarily used as a basis for such
calculation, then interests with respect to Loans denominated in such Available
Currency shall be computed on such basis. Interest in all cases shall be
calculated and payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Canadian Prime Rate, Adjusted LIBO Rate, CDOR Rate or Available Currency Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. For the purposes of the Interest Act (Canada):
(i) the yearly rate of interest to which any rate calculated on the basis of a
period of time different from the actual number of days in the year (360 days,
for example) is equivalent is the stated rate multiplied by the actual number of
days in the year (365 or 366, as applicable) and divided by the number of days
in the shorter period (360 days, in the example), (ii) the principle of deemed
reinvestment of interest shall not apply to any interest calculation hereunder;
and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.

 

CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

Section 2.14. Market Disruption; Alternate Rate of Interest.

(a) Market Disruption Applicable to Available Currency Loans. If, with respect
to any Available Currency Loan, the Available Currency Rate to be applied
thereto and any Interest Period therefor:

(i) at or about noon on the applicable Quotation Day, the applicable screen rate
is not available and none or only one of the applicable reference banks supplies
a rate to the Administrative Agent to determine the then applicable Available
Currency Rate for the relevant Interest Period; or

(ii) before the close of business in London on the applicable Quotation Date,
any Available Currency Lender notifies the Administrative Agent that the cost to
them of obtaining matching deposits in the relevant interbank market would be in
excess of applicable Available Currency Rate then set,

then the rate of interest on the applicable Available Currency Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

(A) the Applicable Margin applicable to Fixed Rate Loans;

(B) the rate equal to the percentage rate per annum equivalent to the cost to
the Administrative Agent of funding its participation in that Available Currency
Loan from whatever source it may reasonably select; and

(C) the Mandatory Cost, if any, applicable to the Available Currency Loan.

If an event of the type described in clause (i) or (ii) occurs and the
Administrative Agent or IHS so requires, the Administrative Agent, the Lenders
and IHS shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest.

(b) Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing or CDOR Rate Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or CDOR Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders (or with
respect to the CDOR Rate, any Canadian Currency Lender) that the Adjusted LIBO
Rate or CDOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, telecopy or other electronic
transmission approved by the Administrative Agent as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Borrowing of the
affected type shall be ineffective and (ii) if any Borrowing Request requests a
Borrowing of the affected type, such Borrowing shall at the Borrower’s option,
either not be made or be made as an ABR Borrowing or Canadian Prime Rate
Borrowing, as applicable.

 

CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

Section 2.15. Increased Costs.

(a) Change In Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
applicable Fixed Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the applicable interbank market
used to determine a Fixed Rate or any other condition affecting this Agreement,
Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then IHS
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered. In
addition, if the introduction of, changeover to or operation of the Euro in the
United Kingdom shall result in an increase in the cost to any Available Currency
Lender of making or maintaining any Available Currency Loan (or of maintaining
its obligation to make any such Loan) or result in a reduction of the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then IHS will pay to the applicable Lender, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Adequacy. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time IHS will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) Delivery of Certificate. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. IHS shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that IHS shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower Representative of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Fixed Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(e) and is revoked in accordance therewith), or (d) the assignment
of any Fixed Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19 or as a result of a transaction under Section 2.21,
then, in any such event, IHS shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Fixed Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be equal to the sum of: (i) the excess, if any, of (A) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the applicable Fixed Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (B) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars or in the applicable Available Currency of a comparable amount and
period from other banks in the applicable market utilized to determine the
related Fixed Rate; (ii) any loss incurred in liquidating or closing out any
foreign currency contract; plus (iii) any loss arising from any change in the
value of Dollars in relation to any Loan made in an Available Currency which was
not paid on the date due. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrower Representative and shall be conclusive absent
manifest error. IHS shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

Section 2.17. Taxes.

(a) Gross Up. Any and all payments by or on account of any obligation of each
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Loan Party shall make such deductions
and (iii) the applicable Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes. In addition, IHS shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnification. IHS indemnifies the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect

 

CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender or the Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error. The affected Lender, the Issuing Bank or the Administrative
Agent, as the case may be, shall provide reasonable assistance to IHS, at IHS’
expense, if IHS determines that any Indemnified Taxes were incorrectly or
illegally imposed and IHS determines to contest such Indemnified Taxes.

(d) Receipts. As soon as practicable after any payment of Indemnified Taxes by a
Loan Party to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
(if any) prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.

(f) UK Tax issues; UK Qualifying Lenders. Without limiting the generality of
Section 2.17(e) or the definition of the term “Excluded Taxes”, with respect to
Borrowings and Letters of Credit made or issued to UK Borrowers pursuant to this
Agreement, if, on the date on which any interest or fee payment falls due, any
Available Currency Lender is not a UK Qualifying Lender other than by reason of
any change after the date of this Agreement in (or in the interpretation,
administration or application of) any law or double taxation agreement or any
published practice or concession of any relevant taxing authority, the Borrowers
shall not be required to compensate such Lender under Section 2.17(a) or 2.17(c)
for the amount of Taxes imposed by the United Kingdom as a consequence thereof.
The Borrowers shall not be required to compensate any Treaty Lender under
Section 2.17(a) or 2.17(c) for any deduction for United Kingdom income tax from
interest payments if such deduction is required as a result of the failure of
such Lender to comply with its obligations in Section 2.17(e).

(g) UK Treaty Lenders; HMRC DT Treaty Passport Scheme. A UK Treaty Lender which
holds a passport under the HMRC DT Treaty Passport scheme which becomes a party
to this Agreement, and that wishes that scheme to apply to a UK Borrower
Borrowing or a Letter of Credit issued to a UK Borrower, shall include an
indication to that effect by including its scheme reference number and its
jurisdiction of tax residence in Schedule 2.01 hereto or, where relevant, the
Assignment and Assumption (for the benefit of the Administrative Agent and
without liability to any Borrower) or in such Lender’s Increased Commitment
Supplement. If such Lender includes the indication described above then the
relevant UK Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the Effective Date or the
effective date of the relevant Assignment and Assumption or Increased Commitment
Supplement (as the case may be) (as shall any additional UK Borrower within 30
days of that UK Borrower becoming party to this Agreement). If a Lender has not
indicated that it wishes the HMRC DT Treaty Passport scheme to apply in
accordance with this clause (g) as per the above then no Borrower shall file any
form relating to the HMRC DT Treaty Passport scheme in respect of any UK
Borrower Borrowings held by such Lender or any Letters of Credit issued for the
account of any UK Borrower. For the avoidance of doubt, nothing in this
Section 2.17 shall require a UK Treaty Lender to (i) register under the HMRC DT
Treaty Passport scheme or (ii) apply the HMRC DT Treaty Passport scheme to any
UK Borrower Borrowings held by such Lender or any Letters of Credit issued for
the account of any UK Borrower if it has so registered.

 

CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

(h) Refund. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes (including
by virtue of a credit against or offset of such Taxes or Other Taxes, other than
a credit or offset resulting from a payment of such Taxes or Other Taxes by a
Loan Party) as to which it has been indemnified by a Loan Party or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to the applicable Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the applicable
Loan Party under this Section 2.17 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out–of–pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Loan Party or any other Person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a) Payments Generally. Each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Chicago, Illinois time), on the
date when due, in immediately available funds and in the currency with which the
underlying obligations is denominated without set-off, deduction or
counterclaim; provided that the Borrowers shall make all payments in respect of
the Available Currency Loans prior to the time expressly required hereunder (or,
if no such time is expressly required, prior to 12:00 noon, London England
time), on the date when due, in immediately available funds and in the Available
Currency in which such Loan is denominated, without set-off, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent pursuant to the payment
instructions provided by the Administrative Agent, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(b) Pro Rata Application. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

(c) Sharing of Set-offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Loan Party pursuant to and in
accordance with the express terms of any Loan Document or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to IHS or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each Loan Party consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Loan Party in the amount of such participation.

(d) Payments from Borrower Assumed Made. Unless the Administrative Agent shall
have received notice from the Borrower Representative prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the applicable Borrower will not make such
payment, the Administrative Agent may assume that the applicable Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the applicable Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) Application of Amounts Received under the Guaranty Agreements.

(i) US Guaranty Agreement. All amounts received from the Domestic Guarantors
from collections under the US Guaranty Agreement when an Event of Default exists
shall first be applied as payment of the accrued and unpaid fees of the
Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys’ fees and expenses) owing to the
Administrative Agent in its capacity as Administrative Agent only and then any
remaining amount of such proceeds shall be distributed:

(A) first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations, until all the Loan Obligations have been Fully
Satisfied;

 

CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

(B) second, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of Hedge Obligations, until all such Hedge Obligations have been
Fully Satisfied; and

(C) third, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations.

(ii) Foreign Guaranty Agreement. All amounts received from the Foreign
Guarantors from collections under the Foreign Guaranty Agreement when an Event
of Default exists shall be applied:

(A) first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations owing by the Foreign Borrowers, until all such Loan
Obligations have been Fully Satisfied;

(B) second, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of Hedge Obligations owing by the Foreign Borrowers and their
respective Subsidiaries, until all such Hedge Obligations have been Fully
Satisfied; and

(C) third, to the Credit Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations owed by the Foreign Borrowers and
their respective Subsidiaries.

(f) Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

(g) Notice of Amount of Obligations. Prior to making any distribution under
paragraph (e) of this Section, the Administrative Agent shall request each
Lender to provide the Administrative Agent with a statement of the amounts of
Hedge Obligations then owed to such Lender and its Affiliates. A Lender may
provide such information to the Administrative Agent at any time and the
Administrative Agent may also request such information at any time. If a Lender
does not provide the Administrative Agent a statement of the amount of any such
Obligations within three (3) Business Days of the date requested, the
Administrative Agent may make distributions under paragraph (e) thereafter and
the amount of Hedge Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions.
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Hedge Obligations owed to it. If a Lender
shall thereafter provide the Administrative Agent a statement of the amount of
the Hedge Obligations then owed to such Lender and its Affiliates, any
distribution under paragraph (e) made after the notice is received by the
Administrative Agent shall take into account the amount of the Hedge Obligations
then owed. No Lender nor any Affiliate of a Lender that has not provided the
statement of the amount of the Hedge Obligations owed under this paragraph (g)
shall be entitled to share retroactively in any distribution made prior to the
date when such statement was provided. In furtherance of the provisions of
Article IX, the Administrative Agent shall in all cases be fully protected in
making distributions hereunder in accordance with the statements of the Hedge
Obligations received from the Lenders under this paragraph (g).

 

CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. IHS agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement. If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower Representative may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower Representative shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Fronting Parties), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Available Currency Loans, Canadian Currency Loans and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower Representative to require
such assignment and delegation cease to apply.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.12(a);

(b) Suspension of Voting. The Revolving Commitment, Revolving Exposure of, and
the outstanding Term Loans held by, such Defaulting Lender shall not be included
in determining whether all Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02),
provided that any waiver, amendment or other modification requiring the consent
of all Lenders or any waiver, amendment or other modification of the type
described in clauses (i), (ii) and (iii) of paragraph (b) of Section 10.02
affecting such Defaulting Lender shall require the consent of such Defaulting
Lender to the extent required by Section 10.02;

 

CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

(c) Participation Exposure. If any Swingline Exposure, Available Currency Loans,
Canadian Currency Loans or LC Exposure exists at the time a Revolving Lender
becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure, Available Currency
Loans, Canadian Currency Loans and LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, Applicable
Percentage of Available Currency Loans, Applicable Percentage of Canadian
Currency Loans and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (B) the conditions set forth in Section 4.02
are satisfied at such time;

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, IHS shall within one
Business Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure, Canadian Currency Loans and Available Currency Loans and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;

(iii) Suspension of Letter of Credit Fee. If IHS cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to this Section 2.20(c), IHS
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.20(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans, Available Currency Loans, Canadian Currency
Loans and Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan,
the Available Currency Lenders shall not be required to fund any Available
Currency Loan, the Canadian Currency Lenders shall not be required to fund any
Canadian Currency Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by IHS in accordance with
Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan, Available Currency Loan
or Canadian Currency Loans shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein); and

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be

 

CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

applied at such time or times as may be determined by the Administrative Agent:
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank, the Available
Currency Lenders, Canadian Currency Lenders or Swingline Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participating interest in any Swingline Loan, Available Currency Loan,
Canadian Currency Loan or Letter of Credit in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower Representative, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, the Borrower Representative, the
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender who
is a Revolving Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, Available
Currency Exposure, Canadian Currency Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage.

Section 2.21. Increase of Revolving Commitments and Additional Term Loans. By
written notice sent to the Administrative Agent (which the Administrative Agent
shall promptly distribute to the Lenders), the Borrower Representative may
provide notice of either an increase of the aggregate amount of the Revolving
Commitments and/or an additional Term Loan.

(a) Limitations on Increases and Additions. Each such increase and addition
shall be subject to the following limitations:

(i) each such increase and addition must be in an aggregate amount equal to any
integral multiple of $5,000,000 and not less than $25,000,000;

(ii) the aggregate amount for all such increases and additions shall not exceed
$250,000,000;

(iii) as of the effective date of any such increase and addition, no Default
shall exists;

(iv) if the Revolving Commitments are being increased, the aggregate amount of
the Revolving Commitments shall not have previously been reduced more than once;
and

(v) the total number of increases and additions implemented under this
Section 2.21 shall not exceed four (4).

 

CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

(b) New Lenders. No Lender is obligated to increase either its Revolving
Commitment or provide additional Term Loans under the provisions of this
Section. If one or more of the Lenders will not be providing a portion of an
increase or addition under this Section, then, with notice to the Administrative
Agent and the other Lenders, another one or more financial institutions, each as
approved by the Borrower Representative and the Administrative Agent (a “New
Lender”), may commit to provide an amount equal to the aggregate amount of the
requested increase and/or addition that will not be provided by the existing
Lenders (the “Increase Amount”); provided, that, if the Revolving Commitments
are being increased, the Revolving Commitment of each New Lender shall be at
least $10,000,000, if additional Term Loans are being made, the amount of each
New Lender’s Term Loan shall be at least $10,000,000 and the maximum number of
New Lenders added to this Agreement under this Section 2.21 shall be six (6).

(c) Implementation of the Increase and Addition. Each increase and addition
consummated under this Section 2.21 shall be effective upon the delivery of an
Increased Commitment Supplement (herein so called) in the form attached hereto
as Exhibit D executed by the Borrowers, the Administrative Agent and the Lenders
willing to increase their respective Revolving Commitments and/or provide the
new Term Loans and the New Lenders (if any).

(d) Pro Rata Revolving Fundings. If all existing Revolving Lenders shall not
have provided their pro rata portion of a requested increase in the Revolving
Commitments, then after giving effect to the requested increase the outstanding
Revolving Loans may not be held pro rata in accordance with the new Revolving
Commitments. In order to remedy the foregoing, on the effective date of the
applicable Increased Commitment Supplement increasing the Revolving Commitments,
the Revolving Lenders shall make advances among themselves, such advances to be
in amounts sufficient so that after giving effect thereto, the Revolving Loans
shall be held by the Revolving Lenders pro rata according to their respective
Revolving Commitments. The advances made by a Revolving Lender under this
Section 2.21(d) shall be deemed to be a purchase of a corresponding amount of
the Revolving Loans of one or more of the Revolving Lenders who received the
advances.

(e) Additional Term Loans. On the effective date of the applicable Increased
Commitment Supplement providing for additional Term Loans, the Lenders and New
Lenders agreeing to provide such Term Loans, each agree to make advances to IHS
on such date in the principal amount of their respective agreed additional Term
Loan.

Section 2.22. Unavailability of Available Currency Loans and Canadian Currency
Loans. Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for an Available Currency Lender to make or maintain any
Available Currency Loan or to give effect to its obligations as contemplated
hereby with respect to any such Loan or in the event that there shall occur any
material adverse change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the opinion of an Available Currency Lender makes it impracticable for any
Available Currency Loan to be denominated in an Available Currency, then, by
written notice to IHS and the Administrative Agent, the applicable Available
Currency Lender may: (i) declare that such Loans will not thereafter be made and
(ii) require that all outstanding Available Currency Loans so affected be
repaid. Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for a Canadian Currency Lender to make or maintain any Canadian
Currency Loan or to give effect to its obligations as contemplated hereby with
respect to any such Loan or in the event that there shall occur any material
adverse change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
opinion of a Canadian Currency Lender makes it impracticable for any Canadian
Currency Loan to be denominated in Canadian Dollars, then, by written notice to
IHS and the Administrative Agent, the applicable Canadian Currency Lender may:
(i) declare that such Loans will not thereafter be made and (ii) require that
all outstanding Canadian Currency Loans so affected be repaid.

 

CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

Section 2.23. European Economic and Monetary Union Provisions. The following
paragraphs of this Section shall be effective at and from the commencement of
the third stage of EMU by the United Kingdom:

(a) Redenomination and Alternative Currencies. Each obligation under this
Agreement which has been denominated in Sterling shall be redenominated into the
euro unit in accordance with EMU legislation, provided, that if and to the
extent that any EMU legislation provides that following the commencement of the
third stage of EMU by the United Kingdom an amount denominated either in the
Euro or in Sterling and payable within the United Kingdom by crediting an
account of the creditor can be paid by the debtor either in the euro unit or in
Sterling, each party to this Agreement shall be entitled to pay or repay any
such amount either in the euro unit or in Sterling. Any Available Currency
Borrowing that would otherwise be denominated in Sterling shall be made in the
euro unit and except as provided in the forgoing sentence, any amount payable by
the Administrative Agent to the Lenders under this Agreement shall be paid in
the euro unit.

(b) Payments by the Agent Generally. With respect to the payment of any amount
denominated in the euro unit or in Sterling, neither the Administrative Agent
nor any Lender shall be liable to any Loan Party or any Lender in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid if such party
shall have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds (in the euro unit or, as the case may be, in
Sterling) to the account with the bank which shall have been specified for such
purpose. “all relevant steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent or the applicable Lender may from
time to time determine for the purpose of clearing or settling payments of the
Euro.

(c) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to Sterling shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the commencement of the
third stage of EMU by the United Kingdom; provided, that if any Sterling
Borrowing is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Borrowing, at the end of the then current
Interest Period.

(d) Rounding and Other Consequential Changes. Without prejudice and in addition
to any method of conversion or rounding prescribed by any EMU legislation and
without prejudice to the respective liabilities for indebtedness of the
Borrowers to the Lenders and the Lenders to the Borrowers under or pursuant to
this Agreement, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to the Euro the United Kingdom.

Section 2.24. Joinder of Additional Borrowers. Any wholly owned Subsidiary may
be joined as a Borrower hereunder after the Effective Date if:

(a) IHS provides prior notice thereof to the Administrative Agent and the
Lenders thereof;

(b) The addition of such Subsidiary as a Borrower hereunder will not: (i) result
in any adverse events occurring under Sections 2.14 or 2.22, (ii) any additional
amounts being payable under Sections 2.15 or 2.17, or (iii) result in any other
adverse legal or tax impact on the Administrative Agent or any Lender;

 

CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

(c) Such Subsidiary executes and delivers to the Administrative Agent a Borrower
Joinder Agreement and all documentation as the Administrative Agent may require
to evidence the authority of such Subsidiary to execute, deliver and perform
such Borrower Joinder Agreement and the other Loan Documents to which it is a
party and to evidence the existence and good standing of such Subsidiary;

(d) Such Subsidiary delivers to the Administrative Agent a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of the Borrower Joinder Agreement) of counsel licensed to practice law in
the jurisdiction of organization of such Subsidiary covering the matters set
forth in Sections 3.01, 3.02, 3.03(a), 3.03(b), 3.18 and 3.19 of this Agreement
and such other matters relating to such Subsidiary, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request (The Borrowers
hereby requests such counsel to deliver such opinion); and

(e) The Administrative Agent otherwise approves the addition of such Subsidiary
as a Borrower hereunder.

Upon satisfaction of the requirements set forth in paragraphs (a) through
(e) above, the Administrative Agent shall promptly notify IHS and the Lenders
and thereafter the applicable Subsidiary shall be a Borrower (and a “Foreign
Borrower”, “Canadian Borrower” or “US Borrower” as applicable) under the terms
of this Agreement and the other applicable Loan Documents, including the
applicable Guaranty Agreement.

Section 2.25. Borrower Representative.

(a) Appointment; Nature of Relationship. IHS is hereby appointed by each of the
Borrowers as its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and each of the
Borrowers irrevocably authorizes the Borrower Representative to act as the
contractual representative of such Borrower with the rights and duties expressly
set forth herein and in the other Loan Documents. The Borrower Representative
agrees to act as such contractual representative upon the express conditions
contained in this Section 2.25. Additionally, the Borrowers hereby appoint the
Borrower Representative as their agent to receive all of the proceeds of the
Loans, at which time the Borrower Representative shall promptly disburse such
Loans to the appropriate Borrower. The Administrative Agent and the Lenders, and
their respective officers, directors, agents or employees, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 2.25.

(b) Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

(c) Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

 

CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

(d) Execution of Loan Documents. The Borrowers hereby empower and authorize the
Borrower Representative, on behalf of the Borrowers, to execute and deliver to
the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents. Each Borrower agrees
that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

ARTICLE III.

Representations and Warranties

IHS represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. IHS and each Subsidiary is duly organized,
validly existing and, to the extent applicable in the relevant jurisdiction, in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent applicable in the relevant jurisdiction, is
in good standing in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each of Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational or constitutional
documents of IHS or any Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon IHS, any other Loan Party or any of their
respective assets, or give rise to a right thereunder to require any payment to
be made by IHS or any other Loan Party, and (d) will not result in the creation
or imposition of any Lien on any asset of IHS or any of the Subsidiaries.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Delivery of Financial Statement. IHS has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended November 30, 2009, reported
on by Ernst & Young LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended August 31, 2010,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of IHS and the Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

 

CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

(b) No Contingent Liabilities or Losses. Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum and except for the Disclosed Matters, after giving effect to the
Transactions, neither IHS nor any Subsidiary has, as of the Effective Date, any
material contingent liabilities, unusual long-term commitments or unrealized
losses.

(c) Projections. IHS’ forecasted consolidated: (i) balance sheet; (ii) income
statement; and (iii) cash flow statement, have been prepared by IHS in light of
the business of the Borrowers and Transactions and represent as of the date
thereof the good faith estimate of IHS and its senior management of the future
financial performance of IHS and the Subsidiaries, after giving pro forma effect
to the Transactions (it being understood that such projections may vary from
actual results and such variances may be material).

(d) No Material Change. Since November 30, 2009, there has been no material
adverse change in the business, operations, property or condition (financial or
otherwise) of IHS and the Subsidiaries, taken as a whole.

Section 3.05. Properties.

(a) Title. Each of IHS and the Subsidiaries has good, valid and marketable title
to, or valid leasehold interests in, all its real and personal property material
to its business and such property is free of all Liens, except for (i) minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and (ii) Liens permitted under Section 6.02.

(b) Intellectual Property. Each of IHS and the Subsidiaries owns, or is licensed
or otherwise has the right to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and the use
thereof by IHS and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06. Litigation and Environmental Matters.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
IHS, threatened against or affecting IHS or any Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

(b) Environmental. Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither IHS nor any
Subsidiary: (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Disclosed Matters. The Disclosed Matters, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Since
the date of this Agreement, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

Section 3.07. Compliance with Laws and Agreements. IHS and each Subsidiary is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default exists.

Section 3.08. Investment Company Status. Neither IHS nor any of the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.09. Taxes; Non-Qualifying Bank Creditor Rules. IHS and each Subsidiary
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate actions and for which IHS or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect. IHS
Global S.A. is in compliance with the Non-Qualifying Bank Creditor Rules.

Section 3.10. ERISA and Foreign Plans; UK Pension Matters. No ERISA Event nor
similar event with respect to a Foreign Plan (including a Termination Event, in
respect of Canadian Pension Plans), has occurred or is reasonably expected to
occur that, when taken together with all other such events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan and each Foreign Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed an amount that if paid could reasonably be expected to result in a
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans and Foreign Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed an amount that if paid by could reasonably be expected to result
in a Material Adverse Effect. Except as disclosed on Schedule 3.06, on the
Effective Date neither IHS nor any Subsidiary is or has at any time been an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004 in
effect in England and Wales) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pensions Schemes Act 1993)
and neither IHS nor any Subsidiary is or has at any time been “connected” with
or an “associate” of (as those terms are used in sections 38 and 43 of the
Pensions Act 2004) such an employer. The Canadian Borrowers and their respective
Subsidiaries are in compliance with the requirements of the Pension Benefits Act
and other federal and provincial laws with respect to each Canadian Pension
Plan, except for any noncompliance that could not reasonably be expected to
result in a Material Adverse Effect. No lien has arisen, choate or inchoate, in
respect of any Canadian Borrower or any of their respective Subsidiaries or
their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due).

Section 3.11. Disclosure. IHS has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which IHS or any Subsidiary
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not

 

CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

misleading, in each case, as of the date the same was so furnished; provided
that, with respect to projected financial information, IHS represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

Section 3.12. Subsidiaries. As of the Effective Date, IHS has no Material
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Material Subsidiary and the percentage of IHS’ direct
or indirect ownership of the outstanding Equity Interests of each Material
Subsidiary. All of the outstanding capital stock of IHS and each Subsidiary has
been validly issued, is fully paid, and is nonassessable. Except as permitted to
be issued or created pursuant to the terms hereof or as reflected on
Schedule 3.12, there are no outstanding subscriptions, options, warrants, calls,
or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into any Equity Interests of any Material
Subsidiary. As of the Effective Date, the Current Holder Group owns and controls
23% of the shares of the aggregate ordinary Voting Power represented by the
issued and outstanding Equity Interests issued by IHS.

Section 3.13. Insurance. IHS and each Subsidiary maintain with financially sound
and reputable insurers, insurance with respect to its properties and business
against such casualties and contingencies and in such amounts as are usually
carried by businesses engaged in similar activities as IHS and the Subsidiaries
and located in similar geographic areas in which IHS and the Subsidiaries
operate.

Section 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against IHS or any Subsidiary pending or, to the knowledge
of IHS, threatened. The hours worked by and payments made to employees of IHS
and any Subsidiary have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, provincial, territorial, local or foreign
law dealing with such matters, except to the extent of any such violation that
could not reasonably be expected to result in a Material Adverse Effect. All
payments due from IHS or any Subsidiary, or for which any claim may be made
against IHS or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of IHS or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which IHS or any
Subsidiary is bound.

Section 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans:
(a) the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date. As used in this Section 3.15, the term “fair
value” means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and “present fair saleable value” means
the amount that may be realized if the applicable company’s aggregate assets are
sold with reasonable promptness in an arm’s length transaction under present
conditions for the sale of a comparable business enterprises.

 

CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

Section 3.16. Margin Securities. Neither IHS nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board of Governors of the Federal Reserve
System), and, except for the repurchases of a Borrower’s capital stock in
accordance with the limitations in Section 5.08 and Section 6.07, no part of the
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock.

Section 3.17. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly or indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Section 3.18. Legal Form; Tax relating to Loan Documents.

(a) England and Wales. Each of the Loan Documents to which each Loan Party
incorporated under the laws of England and Wales is a party is in proper legal
form under the laws of England and Wales for the enforcement thereof against
such Loan Party. All formalities required in England and Wales for the validity
and enforceability of each of such Loan Document (including any necessary
registration, recording or filing with any court or other authority therein)
have been accomplished, and no Taxes are required to be paid and no notarization
is required, for the validity and enforceability thereof under the laws of
England and Wales. Any judgment obtained in the United States of America in
relation to the Loan Documents will be recognized and enforced under the laws of
England and Wales except as otherwise specified in the legal opinions delivered
under Section 4.01(b).

(b) Switzerland. Each of the Loan Documents to which each Loan Party organized
under the laws of Switzerland is a party is in proper legal form under the laws
of Switzerland for the enforcement thereof against such Loan Parties. All
formalities required in Switzerland for the validity and enforceability of each
of such Loan Document (including any necessary registration, recording or filing
with any court or other authority therein) have been accomplished, and no Taxes
are required to be paid in Switzerland and no notarization is required, for the
validity and enforceability thereof under the laws of Switzerland. Any judgment
obtained in the United States of America in relation to the Loan Documents will
be recognized and enforced under the laws of Switzerland except as otherwise
specified in the legal opinions delivered under Section 4.01(b).

(c) Canada. Each of the Loan Documents to which each Loan Party organized under
the laws of Canada or a province or territory thereof is a party is in proper
legal form under the laws of Canada or such province or territory for the
enforcement thereof against such Loan Party. All formalities required in Canada
and each relevant province and territory for the validity and enforceability of
each of such Loan Document (including any necessary registration, recording or
filing with any court or other authority therein) have been accomplished, and no
Taxes are required to be paid in Canada and no notarization is required, for the
validity and enforceability thereof under the laws of Canada except as otherwise
specified in the legal opinions delivered under Section 4.01(b). Any judgment
obtained in the United States of America in relation to the Loan Documents will
be recognized and enforced under the laws of Canada except as otherwise
specified in the legal opinions delivered under Section 4.01(b). It is the
express wish of the parties that this agreement and any related documents be
drawn up and executed in English. Il est la volonté expresse des parties que
cette convention et tous les documents s’y rattachant soient redigés et signés
en anglais.

 

CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

Section 3.19. Ranking. The Loan Documents and the obligations evidenced hereby
and thereby are and will at all times be direct and unconditional general
obligations of each of the Loan Parties, and rank, and will at all times rank in
right of payment, at least pari passu with all other unsecured Indebtedness of
each Loan Party, whether now existing or hereafter outstanding.

Section 3.20. OFAC and Patriot Act. IHS, each other Loan Party and each
Subsidiary of any Loan Party and, to the knowledge of IHS, each Affiliate of any
Loan Party is: (i) not a “blocked” person listed in the Annex to Executive Order
Nos. 12947, 13099 and 13224 and all modifications thereto or thereof; (ii) in
compliance in all material respects with the requirements of the USA Patriot Act
Title III of 107 Public Law 56 (October 26, 2001) and of other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices, related to the subject matter of
such Act, including Executive Order 13224 effective September 24, 2001
(collectively, the “Patriot Act”); (iii) operated under policies, procedures and
practices, if any, that are in compliance in all material respects with the
Patriot Act; (iv) not in receipt of any notice from the Secretary of State or
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Act; (v) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is listed as a Specially Designated
Terrorist (as defined in the Patriot Act) or as a “blocked” person on any lists
maintained by the Office of Foreign Assets Control, Department of the Treasury
(the “OFAC”) pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
and (vi) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is a Person who has been determined by
competent authority to be subject to any of the prohibitions contained in the
Patriot Act.

ARTICLE IV.

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) Execution and Delivery of This Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date, containing such qualifications and exceptions and otherwise
in form and substance acceptable to the Administrative Agent) of counsel for the
Loan Parties (including opinions of counsel licensed to practice in each
jurisdiction in which each Foreign Borrower and each Foreign Guarantor is
organized) covering, unless the Administrative Agent otherwise consents, the
matters set forth in Sections 3.01, 3.02, 3.03(a) and 3.03 (b) of this
Agreement, with respect to the foreign counsel legal opinions Section 3.18 and
3.19 and such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request. The Loan
Parties requests each such counsel to deliver such opinions.

 

CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

(c) Corporate Authorization Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower Representative, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

(e) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

(f) Guaranty Agreements. The Administrative Agent shall have received the US
Guaranty Agreement executed by each Domestic Guarantor and the Foreign Guaranty
Agreement executed by each Foreign Guarantor.

(g) Existing Financing. The Administrative Agent shall have received evidence
satisfactory to it that the commitments under IHS’ existing Second Amended and
Restated Credit Agreement dated as of September 7, 2007 among IHS, certain of
the Subsidiaries, the lenders named therein and KeyBank National Association, as
lead arranger, sole book runner and administrative agent, U.S. Bank National
Association, as co-syndication agent, Wells Fargo Bank, National Association, as
co-syndication agent, Bank of America, as co-documentation agent and RBS
Citizens, N.A., as co-documentation agent shall have been terminated and all
amounts owing thereunder shall have been repaid.

(h) Investment Policy. The Administrative Agent shall have received a copy of
IHS’ current investment policy as approved by its board of directors.

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., Chicago, Illinois time, on
January 31, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties
specifically relate to any earlier date in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

 

CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

(b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Loan Obligations have been Fully Satisfied, IHS covenants and agrees
with the Lenders that:

Section 5.01. Financial Statements and Other Information. IHS will furnish to
the Administrative Agent and each Lender:

(a) Annual Audit. Within 90 days after the end of each fiscal year of IHS, its
audited consolidated balance sheets and related statements of operations, cash
flows and stockholders’ equity as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
IHS and the Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;

(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of IHS, its consolidated balance
sheet and related statements of operations, cash flows and stockholders’ equity
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of IHS and the Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of IHS: (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Article VII and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of IHS’ audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) Management Report. Concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any material management report, letter or similar writing furnished to IHS by
the accountants in respect of IHS’ systems, operations, financial condition or
properties.

 

CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
IHS or any Subsidiary with the Securities and Exchange Commission, the Ontario
Securities Commission, any other provincial Securities Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national or provincial securities exchange, or
distributed by IHS to its shareholders generally, other than any Securities and
Exchange Commission Form 4 filed by IHS or any Subsidiary;

(f) Investment Policy. Promptly after the same becomes effective, copies of all
modifications to IHS’ investment policy approved by IHS’ board of directors; and

(g) Additional Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of IHS or any Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which IHS
posts such documents, or provides a link thereto on IHS’ website; or (ii) on
which such documents are posted on IHS’ behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).

Section 5.02. Notices of Material Events. IHS will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

(a) Default. The occurrence of any Default;

(b) Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Borrower or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) ERISA Event. The occurrence of any ERISA Event (or similar events under any
Foreign Plan, including Termination Events) that, alone or together with any
other ERISA Events or Termination Events that have occurred, could reasonably be
expected to result in liability of the Borrowers and their Subsidiaries in an
aggregate amount exceeding an amount that if paid could reasonably be expected
to result in a Material Adverse Effect; and

(d) Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of IHS setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. IHS will, and will cause each Loan
Party to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03. IHS will, and will cause each Subsidiary (other
than an

 

CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

Immaterial Subsidiary) to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names except
to the extent that the failure to so preserve, renew and keep in full force and
effect any of the foregoing could not reasonably be expect to result in a
Material Adverse Effect.

Section 5.04. Payment of Obligations; Non-Qualifying Bank Creditor Rules. IHS
will, and will cause each Subsidiary to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate actions, (b) IHS or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. IHS Global S.A. shall at all time ensure
that it is in compliance with the Non-Qualifying Bank Creditor Rules.

Section 5.05. Insurance. IHS will, and will cause each Subsidiary to, maintain,
with financially sound and reputable insurance companies insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. IHS will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

Section 5.06. Books and Records and Inspection. IHS will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. IHS will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent (and, when a Default
exists, any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that, as long as no Default then exists,
the Administrative Agent will not be permitted to physically inspect the
properties of IHS and the Subsidiaries more than twice in any calendar year.

Section 5.07. Compliance with Laws. IHS will, and will cause each Subsidiary to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
the payment of (a) fees and expenses payable in connection with the
Transactions, (b) to repay Indebtedness, (c) to finance acquisitions and
Restricted Payments permitted hereby and (d) for other general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations G, U and X.

Section 5.09. Joinder of Subsidiaries to the Guaranty Agreements.

(a) Joinder Tests. Within 45 days after the end of each fiscal quarter, IHS
shall make the calculations to determine whether: (i) all Domestic Subsidiaries
who are Material Subsidiaries are party to the US Guaranty Agreement; (ii) all
Foreign Subsidiaries who are Material Subsidiaries are party to the Foreign
Guaranty Agreement; and (iii) if the Aggregation Test was satisfied as of such
fiscal quarter end. The “Aggregation Test” shall be deemed to be satisfied as of
a fiscal quarter end if the combined total revenue of the Subsidiaries who are
Guarantors plus the unconsolidated revenues of all the Borrowers, each as
determined for the four fiscal quarters then ended, is equal to or greater than
80% of

 

CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

IHS’ consolidated total revenue for such period. IHS shall be in violation of
the Aggregation Test even if all Subsidiaries are party to the Guaranty
Agreements other than Subsidiaries excluded under paragraph (e) of this Section
unless one or more of such excluded Subsidiaries are added as Borrowers
hereunder and after giving effect to such joinder the Aggregation Test is
satisfied.

(b) Joinder of Domestic Subsidiaries. If as of a fiscal quarter end a Domestic
Subsidiary that is not party to the US Guaranty Agreement is a Material
Subsidiary, then within 45 days after the end of such fiscal quarter but subject
to paragraph (e) of this Section, IHS shall: (i) cause each such Subsidiary to
become a party to the US Guaranty Agreement pursuant to the execution and
delivery of a Subsidiary Joinder Agreement (as defined in the US Guaranty);
(ii) cause each such Subsidiary to execute and/or deliver such other
documentation as the Administrative Agent may reasonably request to evidence the
authority of each such Subsidiary to execute, deliver and perform the US
Guaranty Agreement and to evidence the existence and good standing of each such
Subsidiary; and (iii) deliver a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of counsel to each such Subsidiary
covering the matters set forth in Sections 3.01, 3.02 3.03(a) and 3.03(b) of
this Agreement and such other matters relating to each such Subsidiary and the
Loan Documents as the Administrative Agent shall reasonably request. IHS
requests each such counsel to deliver such opinions.

(c) Joinder of Foreign Subsidiaries. If as of a fiscal quarter end a Foreign
Subsidiary that is not party to the Foreign Guaranty Agreement is determined to
be a Material Subsidiary, then within 45 days after the end of such fiscal
quarter but subject to paragraph (e) of this Section, IHS shall: (i) cause each
such Subsidiary to become a party to the Foreign Guaranty Agreement pursuant to
the execution and delivery of a Subsidiary Joinder Agreement (as defined in the
Foreign Guaranty); (ii) cause each such Subsidiary to execute and/or deliver
such other documentation as the Administrative Agent may reasonably request to
evidence the authority of each such Subsidiary to execute, deliver and perform
the Foreign Guaranty Agreement and to evidence the existence and good standing
of each such Subsidiary; and (iii) deliver a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of counsel to each such
Subsidiary covering the matters set forth in Sections 3.01, 3.02, 3.03(a),
3.03(b), 3.18 and 3.19 of this Agreement and such other matters relating to each
such Subsidiary and the Loan Documents as the Administrative Agent shall
reasonably request. IHS requests each such counsel to deliver such opinions.

(d) Joinder Under the Aggregation Test. If as of the end of any fiscal quarter,
the Aggregation Test is not satisfied, then within 45 days after the end of such
fiscal quarter, IHS shall cause such number of Subsidiaries to join into one or
both of the Guaranty Agreements in accordance with the requirements of
paragraphs (c) or (d) of this Section so that after giving effect thereto the
Aggregation Test is satisfied.

(e) Limit on Joinder of Foreign Subsidiaries and Joint Ventures. Notwithstanding
the other paragraphs of this Section: (i) no Foreign Subsidiary (including any
Material Subsidiary) shall be required to be joined as a Foreign Guarantor if
such joinder would result in IHS or any Subsidiary experiencing material adverse
tax consequences and (ii) no Subsidiary (including any Material Subsidiary) that
is not 100% owned by IHS or one of the Subsidiaries shall be required to be
joined as a Guarantor if the terms of the agreement under which such Subsidiary
was created prohibits it from entering into a Guarantee without the consent of
the other joint venture party.

Section 5.10. Further Assurances. IHS will, and will cause each other Loan Party
to, execute any and all further documents, agreements and instruments, and take
all such further actions, which may be required under any applicable law, or
which the Administrative Agent or the Required Lenders may reasonably request,
to effectuate the transactions contemplated by the Loan Documents, all at the
expense of the Loan Parties.

 

CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

ARTICLE VI.

Negative Covenants

Until the Loan Obligations have been Fully Satisfied, IHS covenant and agree
with the Lenders that:

Section 6.01. Indebtedness. Neither IHS will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Effective Date and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof as long as: (i) such Indebtedness in any
individual case has an outstanding principal balance of $1,000,000 or less or
(ii) to the extent the Indebtedness exceeds the limits in the immediately
preceding clause (i), such Indebtedness is described on Schedule 6.01 hereto or
is permitted by clauses (e) or (f) of this Section 6.01 or Section 6.04(c);

(c) Indebtedness of any Subsidiary to IHS, of IHS to any Subsidiary or of any
Subsidiary to any other Subsidiary; provided that: (i) such Indebtedness must be
incurred in the ordinary course of business or incurred to finance general
corporate needs; and (ii) the sum of (x) the aggregate outstanding amount of all
of the obligations of Non-Loan Parties Guarantied by the Loan Parties pursuant
to clause (d) below plus (y) the aggregate outstanding principal amount of all
of the loans and advances made to Non-Loan Parties by any Loan Party after the
Effective Date plus (z) the aggregate amount of all amounts extended after the
Effective Date to acquire Equity Interest in or otherwise make capital
contributions to Non-Loan Parties by Loan Parties (such sum the “Non-Loan Party
Amount”) shall not at any time exceed an aggregate amount equal to the sum of
the following (which sum is herein the “Permitted Non-Loan Party Amount”):
(A) $25,000,000 with respect to any one Non-Loan Party and $50,000,000 for all
Non-Loan Parties plus (B) the sum of the following: (1) the aggregate
outstanding principal amount of all of such loans and advances made under the
permissions of Section 6.04(i); plus (2) the aggregate amount of all such Equity
Interest acquisitions and capital contributions made after the Effective Date
under the permissions of Section 6.04(i) (To provide clarity to the proper
interpretation of the provisions of this clauses (c) and the other applicable
provisions of this Agreement, the Loan Parties may make loans and advances to
Non-Loan Parties after the Effective Date, Guarantee Indebtedness of Non-Loan
Parties and acquire Equity Interests of and make capital contributions in
Non-Loan Parties: (x) subject to and in accordance with the $25,000,000 and
$50,000,000 limit established under this Section 6.01(c)(ii)(A), as such limits
are carried through Section 6.01(d) and Sections 6.04(a), (b) and (e); and
(y) independent of the such limits, under the broader permissions of
Section 6.04(i) if the conditions to such permissions are satisfied);

(d) Guaranties by IHS of Indebtedness or other obligations of any Subsidiary and
by any Subsidiary of Indebtedness or other obligations of IHS or any other
Subsidiary; provided that the Non-Loan Party Amount shall not exceed the
Permitted Non-Loan Party Amount;

(e) Indebtedness of IHS or any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such

 

CREDIT AGREEMENT, Page 66



--------------------------------------------------------------------------------

construction or improvement and (ii) prior to the incurrence or assumption of
any Indebtedness under this paragraph (e): (A) IHS shall have determined that it
will be in compliance with the covenants contained in Article VII on a Pro Forma
basis for the four (4) fiscal quarter period then most recently ending and
(B) no Default shall exist or result therefrom;

(f) Indebtedness arising in connection with Hedge Agreements permitted by
Section 6.06;

(g) Unsecured Indebtedness for borrowed money, in addition to the Indebtedness
otherwise permitted hereby, of any Subsidiary; provided that (i) the aggregate
principal amount of Indebtedness permitted by this paragraph (g) shall not
exceed $75,000,000 at any time outstanding; and (ii) no Loan Party may extend
credit to any Non-Loan Party under the permissions of this paragraph (g); and

(h) In addition to the Indebtedness otherwise permitted hereby and
notwithstanding any limits imposed by the other permissions of this
Section 6.01, unsecured Indebtedness for borrowed money owed by IHS; provided
that at the time of the incurrence of any Indebtedness under this paragraph (h):
(i) IHS shall have determined that it will be in compliance with the covenants
contained in Article VII on a Pro Forma basis for the four (4) fiscal quarter
period then most recently ending and (ii) no Default shall exist or result
therefrom.

Section 6.02. Liens. IHS will not, nor will it permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens granted to the Administrative Agent in favor of the Credit Parties;

(b) Permitted Encumbrances;

(c) any Lien on any asset of IHS or any Subsidiary existing on the Effective
Date; provided that (i) such Lien shall not apply to any other asset of IHS or
any Subsidiary; (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and (iii) either
(A) the book value of the asset encumbered by any such Lien does not exceed
$3,000,000 and the aggregate book value of all assets encumbered by such Liens
existing on the Effective Date does not exceed $10,000,000 or (B) such Lien is
described on Schedule 6.02 hereto or otherwise permitted by clauses (d), (e) or
(f) of this Section 6.02;

(d) any Liens on property or assets of a Subsidiary to secure obligations to a
Loan Party;

(e) Liens on fixed or capital assets acquired, constructed or improved by IHS or
any Subsidiary securing Indebtedness permitted by paragraph (e) of Section 6.01;
and

(f) other Liens securing Indebtedness or other obligations; provided the
aggregate outstanding principal amount of such Indebtedness and other
obligations and the aggregate book value of all property secured thereby, in
each case, does not to exceed $25,000,000.

 

CREDIT AGREEMENT, Page 67



--------------------------------------------------------------------------------

Section 6.03. Fundamental Changes. IHS will not, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

(a) any Loan Party may merge or amalgamate into another Loan Party; provided
that (i) if one of such Loan Parties is IHS, IHS shall be the continuing or
surviving Person and (ii) if one of such Loan Parties is a Borrower (and none of
the applicable Loan Parties is IHS), the Borrower shall be the continuing or
surviving Person;

(b) any Subsidiary that is not a Loan Party may merge or amalgamate into any
other Subsidiary provided that if the other Subsidiary is a Loan Party, such
Loan Party shall be the continuing or surviving Person or the continuing or
surviving Person shall become a Loan Party simultaneously with the consummation
of such transaction;

(c) any Subsidiary may liquidate or dissolve if IHS determines in good faith
that such liquidation or dissolution is in the best interests of IHS and is not
materially disadvantageous to the Lenders and if such Subsidiary is a Loan
Party, its assets are transferred to a Loan Party or to another Subsidiary that
simultaneously with such transfer, becomes a Loan Party; and

(d) IHS or any Subsidiary may merge or amalgamate into another Person in an
acquisition permitted by Section 6.04(h); provided that if IHS is involved, it
shall be the continuing or surviving Person and if the Subsidiary involved is a
Loan Party, the Loan Party is the continuing or surviving Person or the
continuing or surviving Person shall become a Loan Party simultaneously with the
consummation of such transaction.

IHS will not, nor will it permit any of its Subsidiaries to engage in any
material extent in any business other than businesses of the type conducted by
IHS and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. IHS
will not nor will it permit any of Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a) Equity Interests in Subsidiaries formed or created by IHS or a Subsidiary
after the Effective Date; provided that the Non-Loan Party Amount shall at no
time exceed the Permitted Non-Loan Party Amount;

(b) loans and advances made after the Effective Date by IHS to any Subsidiary or
by any Subsidiary to IHS or any other Subsidiary; provided that the Non-Loan
Party Amount shall at no time exceed the Permitted Non-Loan Party Amount;

(c) Equity Interests in Subsidiaries owned as of the Effective Date; loans and
advances outstanding on the Effective Date made by any Loan Party or any other
Subsidiary to any Loan Party; loans and advances outstanding on the Effective
Date made by any Loan Party to any Non-Loan Party in an aggregate amount for all
such loans and advances not exceeding $10,000,000; and investments existing on
the Effective Date other than those listed in this clause (c) (the “other

 

CREDIT AGREEMENT, Page 68



--------------------------------------------------------------------------------

investments”) as long as: (i) the book value of such other investments does not
exceed $5,000,000 in any individual case and the aggregate book value of all
such other investments outstanding on the Effective Date does not exceed
$15,000,000 or (ii) to the extent the limits in clause (i) are exceeded, such
other investments are described on Schedule 6.04 hereto or are permitted by
clauses (d), (f) or (g) of this Section 6.04;

(d) investments made in accordance with IHS’ investment policy as it exists on
the Effective Date and as the same may be modified thereafter with the approval
of IHS’ board of directors and, if the modification is material, the
Administrative Agent;

(e) Guarantees by IHS of Indebtedness or other obligations of any Subsidiary or
by any Subsidiary of Indebtedness or other obligations of IHS or of any other
Subsidiary; provided that the Non-Loan Party Amount shall at no time exceed the
Permitted Non-Loan Party Amount;

(f) Hedge Agreements permitted by Section 6.06;

(g) loans and advances to officers, directors, and employees of IHS and the
Subsidiaries made in the ordinary course of business up to a maximum of:
(i) with respect to loans and advances made for travel and entertainment
expenses, $5,000,000 in the aggregate at any one time outstanding and (ii) with
respect to loans and advances for other purposes, $1,000,000 in the aggregate at
any one time outstanding;

(h) in addition to the other Equity Interest that IHS or a Subsidiary may
purchase, hold or acquire and the purchases and acquisition of assets permitted
by this Section 6.04 and notwithstanding any limits imposed by the other
permissions of this Section 6.04, IHS or a Subsidiary may purchase, hold or
acquire (including pursuant to a merger) all the Equity Interests in a Person
who is not a Subsidiary and may purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person who is not a Subsidiary or all or substantially all of the
assets of a division or branch of such Person, if, at the time each such
acquisition is consummated:

(i) Default. No Default exists or would result therefrom;

(ii) Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending;

(iii) Delivery and Notice Requirements. IHS shall be required to comply with the
notice and delivery requirements under this clause (iii) in the event that:
(A) the cash consideration to be paid for the acquisition in question exceeds
$100,000,000 and (B) the Leverage Ratio as calculated for the four (4) fiscal
quarter period then most recently ending on a Pro Forma basis exceeds
2.50 to 1.00. If one or more of the conditions in the foregoing clauses (A) and
(B) do not exist with respect to an acquisition, IHS is not required to comply
with the notice and delivery requirements of this clause (iii) with respect to
the acquisition in question. If IHS is required to comply with the notice and
delivery requirement under this clause (iii), then IHS shall provide to
Administrative Agent, prior to the consummation of the acquisition, the
following: (A) notice of the acquisition, (B) the most recent financial
statements of the Target that IHS has available, (C) copies of the applicable
purchase agreement and copies of such other documentation and information
relating to the Target and the acquisition as Administrative Agent may
reasonably request, and (D) a certificate signed by a Financial Officer of IHS
certifying: (1) to the calculations demonstrating IHS’ compliance with paragraph
(h)(ii) of this Section; (2) that after giving effect to the acquisition in
question, all representations and warranties contained in the Loan Documents
which are not qualified by a materiality standard will be true and correct in
all material respects and all representations and warranties contained in the
Loan Documents which are

 

CREDIT AGREEMENT, Page 69



--------------------------------------------------------------------------------

qualified by a materiality standard will be true and correct in all respects, in
each case, as of the date of the closing of the acquisition with the same force
and effect as if such representations and warranties had been made on and as of
such date, except to the extent that such representations and warranties relate
specifically to another date and (3) that no Default exists or will result from
the acquisition;

(iv) Same Line of Business. The business acquired in the acquisition is a
business of the type conducted by IHS and the Subsidiaries on the Effective Date
or a business reasonably related thereto;

(v) No Contested Acquisitions. The proposed acquisition shall have been approved
by the Board of Directors of the Target (or similar governing body if the Target
is not a corporation) and no Person shall have commenced legal proceedings to
oppose the acquisition;

(vi) Joinder of Subsidiary. If a Material Subsidiary is acquired or created in
connection with such acquisition, such Material Subsidiary shall be joined as a
Guarantor within 60 days of the closing of the acquisition in the same manner as
a Subsidiary is joined pursuant to Sections 5.09; and

(i) in addition to the other investments, loans and advances otherwise permitted
by this Section 6.04 and notwithstanding any limits imposed by the other
permissions of this Section 6.04, IHS or any Subsidiary may purchase, hold or
acquire any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to or make or permit to exist
any investment or any other interest in, any other Person (including any of the
foregoing with respect to a Non-Loan Party) in each case, in a transaction that
does not constitute an acquisition governed by paragraph (h) of this Section as
long as at the time any such investment, loan or advance is made:

(i) Default. No Default exists or would result therefrom; and

(ii) Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending.

Section 6.05. Asset Sales. IHS will not, nor will it permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, except:

(a) sales in the ordinary course of business of inventory, used or surplus
equipment and investments made or held in compliance with the requirements of
Section 6.04;

(b) sales, transfers and dispositions by IHS or any Subsidiary to a Loan Party
and other sales, transfers and dispositions not prohibited by Section 6.03; and

(c) other sales, transfers and other dispositions of assets (other than Equity
Interests in a Material Subsidiary) that are not permitted by any other clause
of this Section as long as no Default shall exist or would result and either:
(i) the Person so disposing of the asset under the permissions of this paragraph
(c) applies the Net Proceeds from such event, within 365 days after receipt of
such Net Proceeds, to make an acquisition permitted hereby or otherwise to
acquire real property, equipment, other tangible assets or intellectual property
to be used in the business of such Person or (ii) to the extent such Net
Proceeds are not so reinvested, then the aggregate fair market value or book
value, whichever is greater, of the assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (c) which are not reinvested under
the requirements of clause (i) shall not exceed an aggregate amount equal to
$25,000,000;

 

CREDIT AGREEMENT, Page 70



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a) or (b) above) shall be made
for fair value.

Section 6.06. Hedge Agreements. IHS will not nor will it permit any Subsidiary
to, enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which IHS or a Subsidiary has actual exposure
(including any Hedge Agreements enter into in connection with the issuance of
any permitted Indebtedness that is convertible to Equity Interests but not
including any other Hedge Agreement entered into with respect to Equity
Interests), and (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest–bearing liability or investment of IHS or a Subsidiary.

Section 6.07. Restricted Payments. IHS will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:

(a) IHS may declare and pay dividends with respect to its capital stock payable
solely in additional shares of its common stock;

(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; and

(c) IHS may declare and make any other Restricted Payments, provided, that

(i) Default. No Default exists or would result therefrom;

(ii) Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending;

(iii) Leverage Ratio. The Leverage Ratio as calculated for the four (4) fiscal
quarter period then most recently ending on a Pro Forma basis is less than 2.75
to 1.00; and

(iv) Certification Requirements. IHS shall be required to comply with the
certification requirements under this clause (iv) in the event that: (A) the
Restricted Payment in question exceeds $50,000,000 and (B) the Leverage Ratio as
calculated for the four (4) fiscal quarter period then most recently ending on a
Pro Forma basis exceeds 2.50 to 1.00. If one or more of the conditions in the
foregoing clauses (A) and (B) do not exist with respect to a Restricted Payment,
IHS is not required to comply with the certification requirements of this clause
(iv) with respect to the Restricted Payment in question. If IHS is required to
comply with the certification requirements under this clause (iv), IHS shall
provide to Administrative Agent, prior to the payment of the Restricted Payment,
a certificate signed by a Financial Officer of IHS certifying: (A) to the
calculations demonstrating IHS’ compliance with paragraph (c)(ii) and (iii) of
this Section; (B) that after giving effect to the Restricted Payment in
question, all representations and warranties contained in the Loan Documents
which are not qualified by a materiality standard will be true and correct in
all material respects and all representations and warranties contained in the
Loan Documents which are qualified by a materiality standard will be true and
correct in all respects, in each case, on and as of the date of the closing of
the acquisition with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties relate specifically to another date and (C) that
no Default exists or will result for the Restricted Payment.

 

CREDIT AGREEMENT, Page 71



--------------------------------------------------------------------------------

Section 6.08. Transactions with Affiliates. IHS will not, nor will it permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business and are at prices and on
terms and conditions no less favorable to IHS or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliate; (c) any
Restricted Payment permitted by Section 6.07; and (d) payment of customary and
reasonable directors fees to directors who are not employees of IHS or any
Affiliate.

Section 6.09. Restrictive Agreements. IHS will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of IHS or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to IHS or any
other Subsidiary or to Guarantee Indebtedness of IHS or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.09 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; and (v) foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if such restrictions or conditions are no more
restrictive than the restrictions and conditions contained herein and would
permit IHS and the Subsidiaries to grant Liens to the Administrative Agent for
the benefit of the Credit Parties to secure the Obligations.

Section 6.10. Change in Fiscal Year. No Borrower will change the manner in which
either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which the Administrative Agent may give or withhold
without the consent or agreement of any of the Lenders and which consent may not
be unreasonably withheld); provided that the foregoing shall not be applicable
to any Person, the Equity Interest of which are acquired by IHS or a Subsidiary
that becomes a Borrower after the Effective Date if such change is made so that
the last day of such Borrower’s fiscal year or the last days of the first three
fiscal quarters of such Borrower’s fiscal year coincides with that of IHS.

ARTICLE VII.

Financial Covenants

Until the Loan Obligations have been Fully Satisfied, each Borrower covenants
and agrees with the Lenders that:

Section 7.01. Interest Coverage Ratio. As of the last day of each fiscal
quarter, IHS will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.

Section 7.02. Leverage Ratio. As of the last day of each fiscal quarter, IHS
will not permit Leverage Ratio calculated as of such date to exceed 3.00 to
1.00.

 

CREDIT AGREEMENT, Page 72



--------------------------------------------------------------------------------

ARTICLE VIII.

Events of Default

Section 8.01. Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

(a) Principal Payment. Any Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) Interest and Fee Payments. Any Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 8.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;

(c) Representation or Warranties. Any representation, warranty or certification
that is not qualified by a materiality standard and is made or deemed made by or
on behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made or any representation, warranty or certification that
is qualified by a materiality standard and is made or deemed made by or on
behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made;

(d) Covenant Violation; Immediate Default. Any Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01, 5.02,
5.03 (with respect to the existence of any Borrower) or 5.09 or in Article VI or
in Article VII;

(e) Covenant Violation with Cure Period. Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower Representative (which
notice will be given at the request of any Lender);

(f) Cross Payment Default. Any Borrower or any Subsidiary shall default in
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
beyond any applicable period of notice and grace provide with respect thereto;

(g) Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

CREDIT AGREEMENT, Page 73



--------------------------------------------------------------------------------

(h) Involuntary Bankruptcy. An involuntary proceeding shall be commenced or an
involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of IHS or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state, provincial or foreign examinership,
bankruptcy, arrangement, liquidation, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, interim
receiver, examiner, administrator, trustee, custodian, monitor, sequestrator,
conservator or similar official for IHS or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Voluntary Bankruptcy. IHS or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition or proposal seeking liquidation,
reorganization or other relief under any Federal, state, provincial or foreign
examinership, bankruptcy, arrangement (voluntary or by way of scheme of
arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, monitor, sequestrator, conservator or
similar official for IHS or any Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) Other Insolvency. IHS or any Material Subsidiary shall (i) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, (ii) suspend or threaten to suspend making payments on any of its debts by
reason of actual anticipated financial difficulties or (iii) commence
negotiation with one or more of its creditors with a view to rescheduling any of
its debt;

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against IHS, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of IHS or any Subsidiary to enforce any such judgment;

(l) ERISA Events. An ERISA Event or Termination Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events and Termination Events that have occurred, could reasonably be expected
to result in a Material Adverse Effect or could result in a Lien on any assets
of IHS or any Subsidiary;

(m) Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against any Loan Party; the validity, binding effect or enforceability of any
Loan Document against any Loan Party shall be contested by any Loan Party; any
Loan Party shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby;

(n) Material Adverse Effect. There shall have occurred any condition or event
that has or is reasonably likely to have a Material Adverse Effect; or

(o) Change in Control. A Change in Control shall occur;

 

CREDIT AGREEMENT, Page 74



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrowers; and in case
of any event with respect to any Borrower described in clause (h) or (i) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrowers. In addition, if any Event of Default exists, the
Administrative Agent may (and if directed by the Required Lenders, shall)
exercise any and all other rights and remedies afforded by the laws of the State
of New York or any other jurisdiction, by any of the Loan Documents, by equity,
or otherwise.

Section 8.02. Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the applicable Loan Party. In such event, IHS shall, at the request of
the Administrative Agent promptly pay any amount expended by the Administrative
Agent or the Lenders in connection with such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
interest rate provided for in Section 2.13(d) from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.

Section 8.03. Limitation on Separate Suit. No suit shall be brought against any
Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.

ARTICLE IX.

The Administrative Agent

Section 9.01. Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints JPMorgan Chase Bank, National Association as agent on its
behalf, and on behalf of each of its Affiliates who are owed Obligations (each
such Affiliate by acceptance of the benefits of the Loan Documents hereby
ratifying such appointment) and authorizes the Administrative Agent to take such
actions on its behalf and on behalf of such Affiliates and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with IHS or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

CREDIT AGREEMENT, Page 75



--------------------------------------------------------------------------------

Section 9.03. Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.04. Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.06. Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower Representative, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation,

 

CREDIT AGREEMENT, Page 76



--------------------------------------------------------------------------------

then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by IHS to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between IHS
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 9.07. Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Section 9.08. Other Agents. Certain Lenders may have been designated as
“documentation agent,” “syndication agent”, “joint or co lead arranger”, “joint
or co bookrunner” or “co-agent,” hereunder in recognition of the level of each
of their Commitments. No such Lender is an agent for the Lenders and no such
Lender shall have any obligation hereunder other than those existing in its
capacity as a Lender. Without limiting the foregoing, no such Lender shall have
or be deemed to have any fiduciary relationship with or duty to any Lender.

Section 9.09. Powers and Immunities of Fronting Parties. No Fronting Party nor
any of its Related Parties shall be liable for any action taken or omitted to be
taken by any of them hereunder or otherwise in connection with any Loan Document
except for its or their own gross negligence or willful misconduct. Without
limiting the generality of the preceding sentence, each Fronting Party:
(a) shall have no duties or responsibilities except those expressly set forth in
the Loan Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation referred to or provided
for in, or received by any of them under, any Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of any Loan Document or
any other documentation referred to or provided for therein or for any failure
by any Person to perform any of its obligations thereunder, (d) may consult with
legal counsel (including counsel for the Borrowers), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts, and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties. As to any matters not
expressly provided for by any Loan Document, each Fronting Party shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with instructions signed by the Required Lenders, and such
instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that no Fronting Party shall be required to take any
action which exposes it to personal liability or which is contrary to any Loan
Document or applicable law.

 

CREDIT AGREEMENT, Page 77



--------------------------------------------------------------------------------

Section 9.10. Permitted Release of Subsidiary Loan Parties. If no Default exists
or would result and the Administrative Agent shall have received a certificate
of a Financial Officer of the Borrower Representative requesting the release of
a Subsidiary Loan Party, certifying that (a) no Default exists or will result
from the release of the Subsidiary Loan Party; (b) after giving pro forma effect
to the release, the Aggregation Test is satisfied as of the most recently ended
fiscal quarter; and (c) the Administrative Agent is authorized to release such
Subsidiary Loan Party because either (i) the Equity Interest issued by such
Subsidiary Loan Party or the assets of such Subsidiary Loan Party have been sold
in a transaction permitted by Section 6.05 (including with the consent of the
Required Lenders pursuant to Section 10.02(b)) or (ii) such Subsidiary has
become an Immaterial Subsidiary, then the Administrative Agent is irrevocably
authorized by the Credit Parties, without any consent or further agreement of
any Credit Party to release such Subsidiary Loan Party from all obligations
under the Loan Documents. The Administrative Agent shall execute any release
documents in accordance with the immediately preceding sentence promptly upon
request of the Borrower Representative without the consent or further agreement
of any Credit Party.

Section 9.11. Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the related Lender of any such Affiliate in connection with all matters
relating to the Loan Documents. The Obligation owed to such Affiliate shall be
considered the Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.

ARTICLE X.

Miscellaneous

Section 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to the Borrower Representative at 15 Inverness Way
East, Englewood, Colorado 80112, Attention: Chief Financial Officer, Facsimile:
303-754-4025 with a copy to: Stephen Green, Esq., Senior Vice President &
General Counsel, IHS Inc., Two Grand Central Tower, 140 East 45th Street, 40th
Floor, New York, NY 10017; Telephone: (212) 850-8543; Facsimile: 212 850-8540;

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A., 201 North Central Avenue, Floor 21, Phoenix, AZ
85004-0073; Attention: Steve Krakoski, Managing Director, Telephone:
602.221.1360; Telecopy: 602.221.1065 and JPMorgan Chase Bank, N.A., Midcorp Loan
and Agency Services Group, Mailcode: IL1-001010; South Dearborn Street, 19th
Floor, Chicago, IL 60603; Attention: Leonida Mischke, Telephone: 312-385-7055;
Telecopy: 888-266-8058;

 

CREDIT AGREEMENT, Page 78



--------------------------------------------------------------------------------

(iii) if to the notice related to an Available Currency Borrowing, also to
J.P.Morgan Europe Limited, 125 London Wall, Floor 9, London EC2Y 5AJ, United
Kingdom, Attention of the Manager, London Loans & Agency; Telecopy: (44) 207
7772360; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower Representative
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02. Waivers; Amendments.

(a) No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except
(x) pursuant to an Increased Commitment Supplement executed in accordance with
the terms and conditions of Section 2.21 which only needs to be signed by the
Borrowers, the Administrative Agent and the Lenders increasing or providing new
Revolving Commitments thereunder or agreeing to make additional Term Loans
thereunder and (y) in the case of this Agreement and any circumstance other than
as described in clause (x), pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each

 

CREDIT AGREEMENT, Page 79



--------------------------------------------------------------------------------

Lender affected thereby, (iv) change Section 2.18(b), (c), (e), (f) or (g) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders,” “Credit Party” or
“Obligation” (or any term defined therein) or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release any
Subsidiary Loan Party from its Guarantee under the Guaranty Agreement (except as
expressly provided in Section 9.10) or limit its liability in respect of such
Guarantee, without the written consent of each Lender, or (vii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each affected Class; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank, any Available Currency Lender, any
Canadian Currency Lender or the Swingline Lender without the prior written
consent of the Administrative Agent, the Issuing Bank, such Available Currency
Lender, such Canadian Currency Lender or the Swingline Lender, as the case may
be, and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving
Lenders, the Term Lenders, the Available Currency Lenders or the Canadian
Currency Lenders but not any other group of Lenders, may be effected by an
agreement or agreements in writing entered into by the Borrowers and requisite
percentage in interest of the affected Class of Lenders.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) Expenses. IHS shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnity. IHS indemnifies the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by IHS or any Subsidiary, or any
Environmental Liability related in any way

 

CREDIT AGREEMENT, Page 80



--------------------------------------------------------------------------------

to IHS or any Subsidiary, (iv) the failure to pay any Loan or LC Disbursement
denominated in an Available Currency, or any interest thereon, in the Available
Currency in which such Loan was originally made or applicable Letter of Credit
issued or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) Lenders’ Agreement to Pay. To the extent that IHS fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures, outstanding Term Loans and unused Commitments at
the time.

(d) Waiver of Damages. To the extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, incidental, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) Payment. All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

Section 10.04. Successors and Assigns.

(a) Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit, any Affiliate of a Lender who is owed any of the
Obligations and any Indemnitee), except that (i) the Borrowers may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit, any Affiliate of
a Lender who is owed any of the Obligations and any Indemnitee), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders, any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

CREDIT AGREEMENT, Page 81



--------------------------------------------------------------------------------

(b) Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
of:

(A) the Borrower Representative, which shall not be unreasonably withheld or
delayed; provided that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default exists, any other Person;

(B) the Administrative Agent, which shall not be unreasonably withheld or
delayed; provided that no consent of the Administrative Agent shall be required
for an assignment of (x) any Revolving Commitment to an assignee that is a
Lender with a Revolving Commitment immediately prior to giving effect to such
assignment or (y) all or any portion of a Term Loan to a Lender, an Affiliate of
a Lender or an Approved Fund;

(C) the Issuing Bank, which shall not be unreasonably withheld or delayed,
provided that no consent of the Issuing Bank shall be required for an assignment
of all or any portion of a Term Loan;

(D) the Swing Line Lender, which shall not be unreasonably withheld or delayed,
provided that no consent of the Issuing Bank shall be required for an assignment
of all or any portion of a Term Loan; and

(E) each Available Currency Lender and each Canadian Currency Lender, which
shall not be unreasonably withheld or delayed, provided that no consent of the
Available Currency Lender shall be required for an assignment of all or any
portion of a Term Loan.

IHS shall be permitted to withhold its consent (if such consent is required
according to the above) to an assignment if, among other reasons, the assignment
would cause IHS Global S.A. to be in violation of the Non-Qualifying Bank
Creditor Rules.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) (i) shall not be less than $10,000,000 and (ii) shall not
reduce the assigning Lender’s Commitment to less than $10,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default exists;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) an assignee that will be a Available Currency Lender must meet the criteria
set forth in the definition of “Available Currency Lender”;

 

CREDIT AGREEMENT, Page 82



--------------------------------------------------------------------------------

(D) an assignee that will be a Canadian Currency Lender must meet the criteria
set forth in the definition of “Canadian Currency Lender”; and

(E) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Participations. (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this

 

CREDIT AGREEMENT, Page 83



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Obligations have been Fully
Satisfied. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by

 

CREDIT AGREEMENT, Page 84



--------------------------------------------------------------------------------

evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

(b) Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

CREDIT AGREEMENT, Page 85



--------------------------------------------------------------------------------

(c) Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each
party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document that service of
process was in any way invalid or effective. Nothing herein shall affect the
right of the Administrative Agent or any other Creditor to serve process in an
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

(e) Process Agent. Each Loan Party hereby irrevocably designates, appoints and
empowers IHS with offices at Two Grand Central Tower, 140 East 45th Street, 40th
Floor, New York, NY 10017, Attn: Stephen Green, Esq., Senior Vice President &
General Counsel (Telephone: (212) 850-8543; Facsimile: 212 850-8540) as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any such action or
proceeding. IHS accepts such appointment and the similar appointments contained
in the other Loan Documents and agrees to so act on the behalf of each Loan
Party hereunder and under the other Loan Documents until the Full Satisfaction
of the Obligations. If for any reason IHS shall cease to be available to act as
such, each Loan Party agrees to designate a new designee, appointee and agent in
the United States on the terms and for the purposes of this provision
satisfactory to the Administrative Agent under this Agreement.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to

 

CREDIT AGREEMENT, Page 86



--------------------------------------------------------------------------------

keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrower
Representative or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrowers and other than as
a result of a breach know to such party by such source of any confidentially
agreement binding upon the source. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the applicable Loan Party; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.13. Maximum Interest Rate.

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge the Borrowers. The Maximum Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges contracted for, charged, or received in connection with the
Loan Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower
Representative at the time of such change in the Maximum Rate.

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the maximum amount permitted by
applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither any Borrower nor the sureties,
guarantors, successors, or assigns of any Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the applicable Borrowers. In determining whether or not the interest paid or
payable exceeds the Maximum Rate, each Borrower and each Lender shall, to the
extent permitted by applicable law, (a) characterize any non-principal payment
as an expense,

 

CREDIT AGREEMENT, Page 87



--------------------------------------------------------------------------------

fee, or premium rather than as interest, (b) exclude voluntary prepayments and
the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

(c) Canada Interest Rate Provisions. Without limiting paragraphs (a) and (b) of
this Section, in no event shall the aggregate “interest” (as defined in
Section 347 (the “Criminal Code Section”) of the Criminal Code (Canada)),
payable to any Lender holding any Loan owing by any Canadian Borrower under this
Agreement or any other Loan Document exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in such section) under this Agreement or any other Loan
Document. Further, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of such “interest” is determined
to be contrary to the provisions of the Criminal Code Section, such payment,
collection, or demand shall be deemed to have been made by mutual mistake of the
affected Lender and Canadian Borrower and such “interest” shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section so as to result in a receipt by such Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows: (i) first, by reducing the amounts or rates of
interest required to be paid to that Lender; and (ii) then, by reducing any
fees, charges, expenses and other amounts required to be paid to the affected
Lender that would constitute “interest”. Notwithstanding the above, and after
giving effect to all such adjustments, if any Lender holding any Loan owing by a
Canadian Borrower shall have received an amount in excess of the maximum
permitted by the Criminal Code Section and the Criminal Code Section is
applicable to the Loans to each Canadian Borrower hereunder (notwithstanding the
choice of New York law as the governing law hereunder), then the applicable
Canadian Borrower shall be entitled, by notice in writing to the affected
Lender, to obtain reimbursement from that Lender in an amount equal to such
excess.

Section 10.14. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.

Section 10.15. No Fiduciary Relationship. The relationship between the Loan
Parties on the one hand and the Administrative Agent and each Lender on the
other is solely that of debtor and creditor, and neither the Administrative
Agent nor any Lender has any fiduciary or other special relationship with any
Loan Party, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between the Loan Parties on the one
hand and the Administrative Agent and each Lender on the other to be other than
that of debtor and creditor.

Section 10.16. Equitable Relief. Each Borrower recognizes that in the event such
Borrower or any other Loan Party fails to pay, perform, observe, or discharge
any or all of the obligations under the Loan Documents, any remedy at law may
prove to be inadequate relief to the Administrative Agent and the Lenders. Each
Borrower therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

Section 10.17. Construction. The Borrowers, each other Loan Party (by its
execution of the Loan Documents to which its is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.

 

CREDIT AGREEMENT, Page 88



--------------------------------------------------------------------------------

Section 10.18. Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 10.19. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act notifies each Loan Party that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Loan Party, which information includes the name and address of the Loan
Party and other information that will allow such Lender to identify the Loan
Party in accordance with the Patriot Act.

Section 10.20. Canadian Anti-Money Laundering Legislation. Each Loan Party
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence. If the Administrative Agent has obtained
any such information relating to the identity of any Loan Party or any
authorized signatories of the Loan Parties for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

Section 10.21. Judgment Currency. This is an international loan transaction in
which the specification of the applicable currency of payment is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances. A payment obligation in one currency under the
Loan Documents (the “Original Currency”) shall not be discharged by an amount
paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency except to the extent
that such tender results in the effective receipt by the payee of the full
amount of the Original Currency payable to such payee. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due under any
Loan Document in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
at the relevant office with the Other Currency on the Business Day next
preceding the day on

 

CREDIT AGREEMENT, Page 89



--------------------------------------------------------------------------------

which such judgment is rendered. The obligation of the Loan Parties in respect
of any such sum due from it to the relevant payee under any Loan Document (in
this Section called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Other Currency such Entitled Person may
in accordance with normal banking procedures purchase the Original Currency with
the amount of the judgment currency so adjudged to be due; and the Loan Parties,
as a separate obligation and notwithstanding any such judgment, agrees to
indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

US Borrowers: IHS INC. INFORMATION HANDLING SERVICES GROUP INC. IHS GLOBAL INC.
By:  

   /s/ Stephen Green

  Stephen Green, Senior Vice President & Secretary Foreign Borrowers:

IHS GROUP HOLDINGS LIMITED

IHS GLOBAL LIMITED

By:  

   /s/ Stephen Green

  Stephen Green, Authorised Signatory IHS GLOBAL S.A. By:  

   /s/ Stephen Green

  Stephen Green, Proxy holder IHS ENERGY (CANADA) LTD. By:  

   /s/ Stephen Green

  Stephen Green, Assistant Secretary

 

CREDIT AGREEMENT, Page 90



--------------------------------------------------------------------------------

 

Agent and the Lenders: JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

individually and as Administrative Agent,

By:  

   /s/ Brian McDougal

  Brian McDougal, Senior Credit Executive

 

CREDIT AGREEMENT, Page 91



--------------------------------------------------------------------------------

 

RBS CITIZENS, N.A. By:  

/s/ David M. Mackley

  Name:   David M. Mackley   Title:   Sr. Vice President

 

CREDIT AGREEMENT, Page 92



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. By:  

/s/ Aileen Supena

  Name:   Aileen Supena   Title:   Vice President For purposes of the Canadian
Currency Commitment BANK OF AMERICA, N.A. (CANADA BRANCH) By:  

/s/ Medina Sales De Anorade

  Name:   Medina Sales De Anorade   Title:   Vice President

 

CREDIT AGREEMENT, Page 93



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Marc-Philippe Piche

  Name:   Marc-Philippe Piche   Title:   Director

 

CREDIT AGREEMENT, Page 94



--------------------------------------------------------------------------------

 

COMPASS BANK, an Alabama Banking Corporation By:  

/s/ Mark Sunderland

  Name:   Mark Sunderland   Title:   Senior Vice President

 

CREDIT AGREEMENT, Page 95



--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Katherine M. Wolfe

  Name:   Katherine M. Wolfe   Title:   VP, Sr. Relationship Manager

 

CREDIT AGREEMENT, Page 96



--------------------------------------------------------------------------------

 

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ Jacob Payne

  Name:   Jacob Payne   Title:   Vice President

 

CREDIT AGREEMENT, Page 97



--------------------------------------------------------------------------------

 

TD BANK, N.A. By:  

/s/ Maria Willner

  Name:   Maria Willner   Title:   Senior Vice President

 

CREDIT AGREEMENT, Page 98



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC By:  

/s/ Kevin Cullen

  Name:   Kevin Cullen   Title:   Director

 

CREDIT AGREEMENT, Page 99



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Philip K. Liebscher

  Name:   Philip K. Liebscher   Title:   Senior Vice President

 

CREDIT AGREEMENT, Page 100



--------------------------------------------------------------------------------

 

CITIBANK, N.A. By:  

/s/ Kevin A. Ege

  Name:   Kevin A. Ege   Title:   Vice President

 

CREDIT AGREEMENT, Page 101



--------------------------------------------------------------------------------

 

HSBC BANK PLC By:  

/s/ Tracey Roberts

  Name:   Tracey Roberts   Title:   Senior Corporate Banking Manager

 

CREDIT AGREEMENT, Page 102



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES: Schedule 1.01    –    Guarantors Schedule 1.02    –    Computation of
Mandatory Costs Schedule 2.01    –    Commitments Schedule 3.06    –   
Disclosed Matters Schedule 3.12    –    Material Subsidiaries Schedule 6.01    –
   Existing Indebtedness Schedule 6.02    –    Existing Liens Schedule 6.04    –
   Investments Schedule 6.09    –    Existing Restrictions EXHIBITS: Exhibit A
   –    Form of Assignment and Assumption Exhibit B    –    Form of Compliance
Certificate Exhibit C-1    –    Form of Guaranty Agreement (US) Exhibit C-2    –
   Form of Guaranty Agreement (Foreign) Exhibit D    –    Form of Increased
Commitment Supplement Exhibit E    –    Form of Borrowing Request Exhibit F    –
   Form of Interest Election Request Exhibit G    –    Form of Borrower Joinder
Agreement

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO

IHS INC.

CREDIT AGREEMENT

GUARANTORS

Domestic Guarantors

IHS Inc.

Information Handling Services Group Inc.

IHS Global Inc.

IHS CERA Inc.

IHS Global Insight (USA) Inc.

Foreign Guarantors

IHS Group Holdings Limited

IHS Global Limited

IHS Global S.A.

IHS Energy (Canada) Ltd.

IHS International Holdings Limited

 

SCHEDULE 1.01



--------------------------------------------------------------------------------

SCHEDULE 1.02

TO

IHS INC.

CREDIT AGREEMENT

CALCULATION OF THE MANDATORY COST

1. The Mandatory Cost is an addition to the interest rate to compensate the
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2. On the first day of each Interest Period with respect to any Available
Currency Borrowing (or as soon as possible thereafter) the Administrative Agent
shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for
each Lender, in accordance with the paragraphs set out below. The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Available
Currency Borrowings made from that lending office) of complying with the minimum
reserve requirements of the European Central Bank in respect of loans made from
that lending office.

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C(B – D) + E × 0.01   per cent per annum 100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than sterling:

 

E × 0.01   per cent per annum. 300  

Where:

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B is the percentage rate of interest (excluding the margin and the Mandatory
Cost and any additional rate of interest specified in Section 2.13(d)) payable
for the relevant Interest Period on the Loan.

 

SCHEDULE 1.02, Page 1



--------------------------------------------------------------------------------

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(d) “Reference Bank” means the Administrative Agent and any other bank or
financial institution appointed as such by the Administrative Agent in
consultation with the Borrower Representative; and

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its lending office; and

 

SCHEDULE 1.02, Page 2



--------------------------------------------------------------------------------

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to an Lender shall, in the absence of manifest error, be conclusive and
binding on all parties.

13. The Administrative Agent may from time to time, after consultation with the
Borrower Representative and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

SCHEDULE 1.02, Page 3



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

IHS INC.

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Revolving
Commitment      Term Loan
Commitment      Total Commitment      Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 91,000,000       $ 39,000,000       $ 130,000,000         13.00 % 

RBS Citizens, N.A.

   $ 91,000,000       $ 39,000,000       $ 130,000,000         13.00 % 

Bank of America, N.A.

   $ 91,000,000       $ 39,000,000       $ 130,000,000         13.00 % 

Wells Fargo Bank, National Association

   $ 82,250,000       $ 35,250,000       $ 117,500,000         11.75 % 

BBVA Compass

   $ 82,250,000       $ 35,250,000       $ 117,500,000         11.75 % 

HSBC Bank USA, National Association

   $ 52,500,000       $ 22,500,000       $ 75,000,000         7.50 % 

U.S. Bank National Association

   $ 52,500,000       $ 22,500,000       $ 75,000,000         7.50 % 

TD Bank, N.A.

   $ 35,000,000       $ 15,000,000       $ 50,000,000         5.00 % 

Barclays Bank PLC

   $ 35,000,000       $ 15,000,000       $ 50,000,000         5.00 % 

PNC Bank, National Association

   $ 35,000,000       $ 15,000,000       $ 50,000,000         5.00 % 

Citibank, N.A.

   $ 35,000,000       $ 15,000,000       $ 50,000,000         5.00 % 

HSBC Bank Plc

   $ 17,500,000       $ 7,500,000       $ 25,000,000         2.50 %             
                       

TOTAL

   $ 700,000,000.00       $ 300,000,000.00       $ 1,000,000,000.00        
100.00 %                                     

 

SCHEDULE 2.01, Page 1



--------------------------------------------------------------------------------

 

Lender

  

UK DTTP Number and Jurisdiction

(if any)

   Available Currency Commitment  

JPMorgan Chase Bank, N.A.

  

Available Currency Loans will be made through London Branch

   $ 61,666,666.67   

RBS Citizens, N.A.

  

13/R/356159/DTTP and United States of America

   $ 61,666,666.67   

Bank of America, N.A.

  

Available Currency Loans will be made through London Branch

   $ 61,666,666.67   

Wells Fargo Bank, National Association

  

13/W/61173/DTTP and United States of America

   $ 55,737,179.49   

HSBC Bank USA, National Association

  

13/H/0314375/DTTP and United States of America

   $ 26,250,000.00   

TD Bank, N.A.

  

N/A

   $ 23,717,948.72   

Barclays Bank PLC

  

N/A

   $ 23,717,948.72   

Citibank, N.A.

  

Available Currency Loans will be made through London Branch

   $ 23,717,948.72   

HSBC Bank Plc

  

N/A

   $ 11,858,974.36               

Total

      $ 350,000,000.00               

 

Lender

   Canadian Currency Commitment  

JPMorgan Chase Bank, N.A.

   $ 64,011,406.84   

RBS Citizens, N.A.

   $ 64,011,406.84   

Bank of America, N.A.

   $ 64,011,406.84   

Wells Fargo Bank, National Association

   $ 57,856,463.88   

HSBC Bank USA, National Association

   $ 26,250,000.00   

TD Bank, N.A.

   $ 24,619,771.86   

Barclays Bank PLC

   $ 24,619,771.86   

Citibank, N.A.

   $ 24,619,771.86                $ 350,000,000.00            

 

SCHEDULE 2.01, Page 2



--------------------------------------------------------------------------------

SCHEDULE 3.06

TO

IHS INC.

CREDIT AGREEMENT

DISCLOSED MATTERS

None

 

SCHEDULE 3.06, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 3.12

TO

IHS INC.

CREDIT AGREEMENT

MATERIAL SUBSIDIARIES

 

Name

 

Jurisdiction of Organization

 

Percentage

Ownership

Information Handling Service Group Inc.

  Delaware   100%

IHS Global Inc.

  Delaware   100%

IHS Global S.A.

  Switzerland   100%

IHS Energy (Canada) Ltd

  Alberta   100%

IHS CERA Inc.

  Massachusetts   100%

IHS Global Insight (USA) Inc.

  Delaware   100%

IHS Group Holdings Limited

  England and Wales   100%

IHS Global Limited

  England and Wales   100%

 

SCHEDULE 3.12, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.01

TO

IHS INC.

CREDIT AGREEMENT

EXISTING INDEBTEDNESS

Rollover Loan Notes to Prime Trustees Limited as trustee of the Prime
Publications Limited Share Incentive Plan issued as part of purchase price to
the shareholders in connection with the purchase of IHS Fairplay- £1,240,435
outstanding at January 1, 2011

 

SCHEDULE 6.01, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.02

TO

IHS INC.

CREDIT AGREEMENT

EXISTING LIENS

None

SCHEDULE 6.02, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.04

TO

IHS INC.

CREDIT AGREEMENT

INVESTMENTS

None

SCHEDULE 6.04, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.09

TO

IHS INC.

CREDIT AGREEMENT

EXISTING RESTRICTIONS

None

SCHEDULE 6.09, Solo Page



--------------------------------------------------------------------------------

EXHIBIT A

TO

IHS INC.

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

EXHIBIT A, Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.        Assignor:    ____________________________________ 2.    Assignee:   
____________________________________       [and is an Affiliate/Approved Fund of
[identify Lender]1]       UK DTTP Number (if any): __________________ 3.   
Borrower(s):    IHS Inc. and certain of its Subsidiaries (the “Borrowers”) 4.   
Administrative Agent:        JPMorgan Chase Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:   
Credit Agreement dated as of January 5, 2011 among IHS Inc., certain of its
subsidiaries, the Lenders parties thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto.

 

 

1 Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned2   

Aggregate Amount of

Commitment/Loans for

all Lenders

  

Amount of

Commitment/Loans

Assigned

   Percentage Assigned of Commitment/
Loans3      $    $    %      $    $    %      $    $    %

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

 

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” ”etc.)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender and Issuing Bank

 

By:  

 

  Title:  

 

[Consented to:]5

IHS INC.

 

By:  

 

  Title:  

 

 

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 3



--------------------------------------------------------------------------------

ANNEX 1

IHS Inc.

Credit Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Inc, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by IHS Inc.,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including without limitation, meeting the criteria set forth in the definition
of Lenders), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Sections 3.04 or 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender6, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5–1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

 

 

6 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page



--------------------------------------------------------------------------------

EXHIBIT B

TO

IHS INC.

CREDIT AGREEMENT

COMPLIANCE CERTIFICATE

EXHIBIT B, Cover Page



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

for the

quarter ending               ,         

 

To: JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn Street, 19th Floor

Chicago, IL 60603

Attention: Leonida Mischke

Telephone: 312-385-7055

Telecopy: 888-266-8058

and each Lender

Ladies and Gentlemen:

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of January 5, 2011, among IHS Inc., certain of its subsidiaries named
therein (collectively, the “Borrowers”), JPMorgan Chase Bank, National
Association as agent, and the Lenders named therein. All capitalized terms,
unless otherwise defined herein, shall have the same meanings as in the
Agreement. All the calculations set forth below shall be made pursuant to the
terms of the Agreement.

The undersigned, an authorized financial officer of the Borrower in his capacity
as such financial officer and not in his individual capacity, does hereby
certify to the Agent and the Banks that:

 

1.   DEFAULT               No Default has occurred or, if a Default has
occurred, I have described on the attached Exhibit “A” the nature thereof and
the steps taken or proposed to remedy such Default.                   Compliance
     2.   SECTION 5.01 - Financial Statements and Records              

(a)      Annual audited financial statements of IHS on a consolidated basis
within 90 days after the end of each fiscal year end (together with Compliance
Certificate).

    Yes    No      N/A  

(b)      Quarterly unaudited financial statements of IHS on a consolidated basis
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (together with Compliance Certificate).

    Yes    No      N/A

 

COMPLIANCE CERTIFICATE, Page 1



--------------------------------------------------------------------------------

 

3.   SECTION 5.09 - Additional Subsidiaries             (a)   Are there any
Subsidiaries which are both:         Yes        No           (i)   not a party
to a Guaranty Agreement; and                (ii)   a Material Subsidiary        
    (b) As of such fiscal quarter end, does the combined total revenue of the
Guarantors plus the unconsolidated revenue of IHS equal or exceed 80% of IHS’
consolidated total revenue as of such fiscal quarter end?         Yes        No
       If 3(a) and 3(b) are both yes, joinder of additional Subsidiaries
required?         Yes        No      4.   SECTION 6.01 - Debt             No
additional Indebtedness except, among other permitted:             (a)  
Unsecured Subsidiary Indebtedness owed to third parties not to exceed:     $
75,000,000        Yes        No          Actual outstanding:     $
                            Yes        No      5.   SECTION 6.02 - Liens        
    (a)   Other Liens securing Indebtedness or other Obligations not exceeding  
  $ 25,000,000            (d)   Actual outstanding amount of Indebtedness or
other obligation secured by other Liens:     $
                    
  
    Yes        No      6.   SECTION 6.04 - Investments             (a)   Loans
and advances to officers, directors and employees not to exceed:     $ 1,000,00
           (b)   Actual     $
                    
  
    Yes        No      7.   SECTION 6.05 - Asset Dispositions             (a)  
Asset dispositions where Net Proceeds not reinvested not to exceed $25,000,000  
          (b)   Actual market or book value, which ever is greater, of assets
disposed of for which the Net Proceeds have not be reinvested.     $
                    
  
    Yes        No      8.   SECTION 7.01 - Interest Coverage Ratio            
(a)   Consolidated EBITDA (from Schedule 1)     $
                    
  
        (b)   Consolidated Interest Expense     $
                    
  
        (c)   Line 8(a) ÷ Line 8(b)                to 1.00            (d)  
Minimum Interest Coverage Ratio permitted by Credit Agreement       3.00 to 1.00
         Yes        No   

 

COMPLIANCE CERTIFICATE, Page 2



--------------------------------------------------------------------------------

9.   SECTION 7.02 - Leverage Ratio             (a)   Consolidated Funded
Indebtedness     $                               (b)   Consolidated EBITDA (for
Schedule 1)     $                               (c)   Actual Leverage Ratio: 9
(a) ÷ 9 (b)=                to 1.00            (d)   Maximum Leverage Ratio    
  3.00 to 1.00          Yes        No    10.   Determination of Applicable Rate
            (a)   Leverage Ratio (from 9(c))                to 1.00           
(b)   Adjustment to margin and fees required (see pricing grid on Schedule 2)  
        Yes        No      (c)   If adjustment required, set forth below new
margins and fees              

(i)     ABR Spread and Canadian Prime Rate Spread

           %           

(ii)    Commitment Fee Rate

           %           

(iii)  Fixed Rate Spread

           %       

 

11. ATTACHED SCHEDULES

Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate. All information contained herein and on the
attached schedules is true and correct.

 

12. FINANCIAL STATEMENTS

The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.

 

13. CONFLICT

In the event of conflict between this Certificate and the Credit Agreement, the
Credit Agreement shall control.

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 

IHS INC. By:  

 

  Name:  

 

  Title:  

 

 

COMPLIANCE CERTIFICATE, Page 3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

(1)    Consolidated EBITDA.     

Consolidated Net Earnings:

   $                  (a) Consolidated Interest Expense    $                 
(b) Consolidated Income Tax Expense    $                  (c) Consolidated
Depreciation and Amortization Charges    $                  (d) non-cash charges
or expenses in connection with options, restricted stock, restricted stock units
or other equity level awards under any IHS incentive plan    $                 
(e) cash non-recurring acquisition or restructuring charges or expenses related
to employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (e) shall not comprise more than 10% of the
Consolidated EBITDA for such period,    $                  (f) non-cash losses
or charges (including charges incurred pursuant to the refinancing of the credit
facility in effect prior to this Agreement) that are unusual or non-recurring,
   $                  (g) extraordinary or unusual one time gains    ($         
)       (h) Total: Line 1 plus lines (a) through (f) minus line (g)      $
            (2)    Adjustments for Leverage Ratio Calculation.         EBITDA
from prior Targets for periods prior to acquisitions    $                 
Consolidated EBITDA for Leverage Ratio calculation      $            

SCHEDULE 1 to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

TO

COMPLIANCE CERTIFICATE

 

Category

 

Leverage Ratio:

 

Fixed Rate Spread

 

ABR Spread and Canadian
Prime Rate Spread

 

Commitment Fee Rate

1.

  ³ 2.00 to 1.00   2.00%   1.00%   0.35%

2.

 

< 2.00 to 1.00

and

³ 1.50 to 1.00

  1.75%   .75%   0.30%

3.

 

< 1.50 to 1.00

and

³ 1.00 to 1.00

  1.50%   .50%   0.25%

4.

  < 1.00 to 1.00   1.25%   .25%   0.20%

SCHEDULE 2 to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

EXHIBIT C-1

TO

IHS INC.

CREDIT AGREEMENT

US GUARANTY AGREEMENT

 

EXHIBIT C-1, Cover Page



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

(US)

WHEREAS, IHS Inc. (“IHS”) has entered into that certain Credit Agreement dated
January 5, 2011 among IHS, certain of its subsidiaries as borrowers thereunder,
the lenders party thereto (the “Lenders”) and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as the administrative agent for the lenders (the “Administrative
Agent”) (such Credit Agreement, as it may hereafter be amended or otherwise
modified from time to time, being hereinafter referred to as the “Credit
Agreement”, and capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Credit Agreement);

WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent’s and each Lender’s obligations under the Credit Agreement;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Subsidiaries and any Subsidiary
hereafter added as a “Guarantor” hereto pursuant to a Subsidiary Joinder
Agreement in the form attached hereto as Exhibit A (individually a “Guarantor”
and collectively the “Guarantors”), hereby irrevocably and unconditionally
guarantees to the Credit Parties the full and prompt payment and performance of
the Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement being
upon the following terms:

1. Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as used herein,
means all of the Obligations, as defined in the Credit Agreement. The
“Guaranteed Indebtedness” shall include any and all post-petition interest and
expenses (including attorneys’ fees) whether or not allowed under any
bankruptcy, insolvency, or other similar law; provided that the Guaranteed
Indebtedness shall be limited, with respect to each Guarantor, to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 544 or 548 of the
United States Bankruptcy Code or under any applicable state law relating to
fraudulent transfers or conveyances.

2. Contribution Agreement. The Guarantors together desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty Agreement and
the other Loan Documents. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement or under the other Loan
Documents (a “Funding Guarantor”) that exceeds its Fair Share (as defined
below), that Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Contributing Guarantor’s Aggregate Payments
(as defined below) to equal its Fair Share. “Fair Share” means, with respect to
a Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (y) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied.
“Fair Share Shortfall” means, with respect to a Contributing Guarantor as of any
date of determination, the excess, if any, of the Fair Share of such
Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof; provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty

 

GUARANTY AGREEMENT (US), Page 1



--------------------------------------------------------------------------------

Agreement (including, without limitation, in respect of this paragraph 2) and
the other Loan Documents. The amounts payable as contributions hereunder shall
be determined as of the date on which the related payment or distribution is
made by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this paragraph 2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.

3. Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Obligations are Fully Satisfied. No set-off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which the Borrowers may have against any Credit
Party or any other party, or which any Guarantor may have against the Borrowers,
any Credit Party or any other party, shall be available to, or shall be asserted
by, any Guarantor against any Credit Party or any subsequent holder of the
Guaranteed Indebtedness or any part thereof or against payment of the Guaranteed
Indebtedness or any part thereof other than Full Satisfaction of the
Obligations. If the payment of any amount of principal of, interest with respect
to or any other amount constituting the Guaranteed Indebtedness, or any portion
thereof, is rescinded, voided or must otherwise be refunded by the
Administrative Agent or any Credit Party for any reason, then the Guaranteed
Indebtedness and all terms and provisions of this Guaranty Agreement will be
automatically reinstated and become automatically effective and in full force
and effect, all to the extent that and as though such payment so rescinded,
voided or otherwise refunded had never been made.

4. Rights Cumulative. If a Guarantor becomes liable for any indebtedness owing
by a Borrower to any Credit Party by endorsement or otherwise, other than under
this Guaranty Agreement, such liability shall not be in any manner impaired or
affected hereby, and the rights of the Credit Parties hereunder shall be
cumulative of any and all other rights that any Credit Party may ever have
against such Guarantor. The exercise by any Credit Party of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

5. Agreement to Pay Guaranteed Indebtedness. In the event of default by any
Borrower in payment or performance of the Guaranteed Indebtedness, or any part
thereof, when such Guaranteed Indebtedness becomes due, whether by its terms, by
acceleration, or otherwise, the Guarantors shall, jointly and severally,
promptly pay the amount due thereon to Administrative Agent, without notice or
demand, in the lawful currency in which such amount is due, and it shall not be
necessary for Administrative Agent or any other Credit Party, in order to
enforce such payment by any Guarantor, first to institute suit or exhaust its
remedies against such Borrower or others liable on such Guaranteed Indebtedness,
or to enforce any rights against any collateral which shall ever have been given
to secure such Guaranteed Indebtedness. In the event such payment is made by a
Guarantor, then such Guarantor shall be subrogated to the rights then held by
Administrative Agent and any other Credit Party with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by such Guarantor. Notwithstanding the foregoing, upon payment by such Guarantor
of any sums to Administrative Agent or any other Credit Party hereunder, all
rights of such Guarantor against any Borrower, any other guarantor or any
collateral arising as a result therefrom by way of right of subrogation,
reimbursement, contribution or otherwise shall in all respects be subordinate
and junior in right of payment to the prior Full Satisfaction of the
Obligations. All payments received by the Administrative Agent hereunder shall
be applied by the Administrative Agent to payment of the Guaranteed Indebtedness
in the order provided for in Section 2.18(f) of the Credit Agreement.

6. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Borrowers under the Guaranteed Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
Administrative Agent or any other Credit Party.

 

GUARANTY AGREEMENT (US), Page 2



--------------------------------------------------------------------------------

7. Obligations Not Impaired. Each Guarantor hereby agrees that its obligations
under the Loan Documents shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of any Guarantor: (a) the taking or accepting
of collateral as security for any or all of the Guaranteed Indebtedness or the
release, surrender, exchange, or subordination of any collateral now or
hereafter securing any or all of the Guaranteed Indebtedness; (b) any partial
release of the liability of any Guarantor hereunder, or the full or partial
release of any other guarantor from liability for any or all of the Guaranteed
Indebtedness; (c) any disability of any Borrower, or the dissolution,
insolvency, or bankruptcy of any Borrower, any Guarantor, or any other party at
any time liable for the payment of any or all of the Guaranteed Indebtedness;
(d) any renewal, extension, modification, waiver, amendment, or rearrangement of
any or all of the Guaranteed Indebtedness or any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or
compromise that may be granted or given by Administrative Agent or any other
Credit Party to any Borrower, any Guarantor, or any other party ever liable for
any or all of the Guaranteed Indebtedness; (f) any neglect, delay, omission,
failure, or refusal of Administrative Agent or any other Credit Party to take or
prosecute any action for the collection of any of the Guaranteed Indebtedness or
to foreclose or take or prosecute any action in connection with any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or
all of the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by any Borrower or any other party to
Administrative Agent or any other Credit Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or any other Credit Party is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
security interest or lien securing any or all of the Guaranteed Indebtedness;
(k) any impairment of any collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of Administrative Agent or any other Credit Party
to sell any collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate existence, structure, or ownership of any Borrower; or (n) any
other circumstance which might otherwise constitute a defense available to, or
discharge of, any Borrower or any other Guarantor (other than the Full
Satisfaction of the Obligations).

8. Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:

(a) Credit Agreement Representations. All representations and warranties in the
Credit Agreement relating to it are true and correct as of the date hereof and
on each date the representations and warranties hereunder are restated pursuant
to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.

(b) Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.

 

GUARANTY AGREEMENT (US), Page 3



--------------------------------------------------------------------------------

(c) Borrower Information. It has adequate means to obtain from the Borrower
Representative on a continuing basis information concerning the financial
condition and assets of the Borrowers and it is not relying upon Administrative
Agent or any Lender to provide (and neither the Administrative Agent nor any
Lender shall have any duty to provide) any such information to it either now or
in the future.

(d) Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of the Borrowers’ and the Lenders’
entering into the Credit Agreement and each Guarantor’s executing and delivering
this Guaranty Agreement is reasonably worth at least as much as the liability
and obligation of each Guarantor hereunder, and such liability and obligation
and the Credit Agreement have benefited and may reasonably be expected to
benefit each Guarantor directly or indirectly.

9. Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Loan Obligations have been Fully Satisfied, it will comply with all covenants
set forth in the Credit Agreement specifically applicable to it.

10. Right of Set Off. When an Event of Default exists and subject to the terms
of Section 2.18 of the Credit Agreement, Administrative Agent and each other
Credit Party shall have the right to set-off and apply against this Guaranty
Agreement or the Guaranteed Indebtedness or both, at any time and without notice
to any Guarantor, any and all deposits (general or special, time or demand,
provisional or final) or other sums at any time credited by or owing from
Administrative Agent and each other Credit Party to any Guarantor whether or not
the Guaranteed Indebtedness is then due and irrespective of whether or not
Administrative Agent or any other Credit Party shall have made any demand under
this Guaranty Agreement. Each Credit Party agrees promptly to notify the
Borrower Representative (with a copy to the Administrative Agent) after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights and remedies of
Administrative Agent and other Credit Parties hereunder are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Administrative Agent or any other Credit Party may have.

11. Intercompany Subordination.

(a) Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations. The Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Subordinated Indebtedness shall be made or given, directly or
indirectly by or on behalf of any Debtor (hereafter defined) or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied; except that prior to the occurrence and
continuance of an Event of Default, each Debtor shall have the right to make
payments and a Guarantor shall have the right to receive payments on the
Subordinated Indebtedness from time to time in the ordinary course of business.
When an Event of Default exists, no payments may be made or given on the
Subordinated Indebtedness, directly or indirectly, by or on behalf of any Debtor
or received, accepted, retained or applied by any Guarantor unless and until the
Obligations shall have been Fully Satisfied. If any sums shall be paid to a
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by such Guarantor for the benefit of Administrative Agent and the
other Credit Parties and shall forthwith be paid to Administrative Agent and
applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement. For purposes of this Guaranty Agreement
and with respect to a Guarantor, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of any Borrower, any Foreign
Guarantor or any other Guarantor (the Borrowers, the Foreign Guarantors and such
other Guarantor herein the “Debtors”) to such Guarantor, whether such
indebtedness, liabilities, and

 

GUARANTY AGREEMENT (US), Page 4



--------------------------------------------------------------------------------

obligations now exist or are hereafter incurred or arise, or are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by such Guarantor.

(b) Lien Subordination. Each Guarantor agrees that any and all Liens (including
any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor’s assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor, Administrative Agent or any other Credit Party presently exist or are
hereafter created or attached. Without the prior written consent of
Administrative Agent, no Guarantor shall (i) file suit against any Debtor or
exercise or enforce any other creditor’s right it may have against any Debtor,
or (ii) foreclose, repossess, sequester, or otherwise take steps or institute
any action or proceedings (judicial or otherwise, including without limitation
the commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.

(c) Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations have been Fully Satisfied. The Administrative Agent may
apply any such dividends, distributions, and payments against the Guaranteed
Indebtedness in accordance with the Credit Agreement.

12. Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by
Section 10.02(b) of the Credit Agreement. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

13. Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by any Borrower or others (including any Guarantor), with
respect to any of the Guaranteed Indebtedness shall, if the statute of
limitations in favor of a Guarantor against Administrative Agent or any other
Credit Party shall have commenced to run, toll the running of such statute of
limitations and, if the period of such statute of limitations shall have
expired, prevent the operation of such statute of limitations.

14. Successor and Assigns. This Guaranty Agreement is for the benefit of the
Credit Parties and their successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty Agreement is binding
not only on each Guarantor, but on each Guarantor’s successors and assigns. No
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without prior written consent of each Lender except as otherwise
permitted by the Credit Agreement and any attempted assignment or transfer
without such consent shall be null and void.

 

GUARANTY AGREEMENT (US), Page 5



--------------------------------------------------------------------------------

15. Reliance and Inducement. Each Guarantor recognizes that Administrative Agent
and the Lenders are relying upon this Guaranty Agreement and the undertakings of
each Guarantor hereunder and under the other Loan Documents to which each is a
party in making extensions of credit to the Borrowers under the Credit Agreement
and further recognizes that the execution and delivery of this Guaranty
Agreement and the other Loan Documents to which each Guarantor is a party is a
material inducement to Administrative Agent and the Lenders in entering into the
Credit Agreement and continuing to extend credit thereunder. Each Guarantor
hereby acknowledges that there are no conditions to the full effectiveness of
this Guaranty Agreement or any other Loan Document to which it is a party.

16. Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of the Borrower
Representative in accordance with the notice provisions in the Credit Agreement.

17. Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
by Administrative Agent and the other Credit Parties in connection with the
administration, enforcement, or collection of this Guaranty Agreement.

18. Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the Borrowers of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.

19. Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof applicable to each Guarantor (including, without limitation,
Section 10.21), are incorporated herein by reference, the same as if stated
verbatim herein, and each Guarantor agrees that Administrative Agent and the
Lenders may exercise any and all rights granted to any of them under the Credit
Agreement and the other Loan Documents without affecting the validity or
enforceability of this Guaranty Agreement.

20. Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Credit Parties with respect to
each Guarantor’s guaranty of the Guaranteed Indebtedness and supersedes any and
all prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof. This Guaranty Agreement
is intended by each Guarantor, Administrative Agent and the other Credit Parties
as a final and complete expression of the terms of the Guaranty Agreement, and
no course of dealing among any Guarantor, the Administrative Agent and any other
Credit Parties, no course of performance, no trade practices, and no evidence of
prior, contemporaneous or subsequent oral agreements or discussions or other
extrinsic evidence of any nature shall be used to contradict, vary, supplement
or modify any term of this Guaranty Agreement.

21. No Waiver. No failure or delay by the Administrative Agent or any other
Credit Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

22. Damage Limitation. To the extent permitted by applicable law, each
Guarantors agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

 

GUARANTY AGREEMENT (US), Page 6



--------------------------------------------------------------------------------

23. Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Credit Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until the Obligations have been Fully Satisfied.

24. Counterparts. This Guaranty Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.

25. Severability. Any provision of this Guaranty Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

26. Governing Law. This Guaranty Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

27. Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

GUARANTY AGREEMENT (US), Page 7



--------------------------------------------------------------------------------

28. Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to paragraph 27. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

29. Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers IHS with offices at Two Grand Central Tower, 140 East 45th
Street, 40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Senior Vice
President & General Counsel (Telephone: (212) 850-8543; Facsimile: 212 850-8540)
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. IHS accepts such appointment and agrees to so act on the behalf
of each Guarantor hereunder until the Full Satisfaction of the Obligations. If
for any reason IHS shall cease to be available to act as such, each Guarantor
agrees to designate a new designee, appointee and agent in the United States on
the terms and for the purposes of this provision satisfactory to the
Administrative Agent under this Agreement.

30. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

31. Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.

EXECUTED as of the date first written above.

 

GUARANTORS: IHS Inc. Information Handling Services Group Inc. IHS Global Inc.
IHS CERA Inc. IHS Global Insight (USA) Inc. By:  

 

  Stephen Green, Senior Vice President & Secretary of each Guarantor

 

GUARANTY AGREEMENT (US), Page 8



--------------------------------------------------------------------------------

EXHIBIT “A”

TO

GUARANTY AGREEMENT

(US)

Subsidiary Joinder Agreement

 

EXHIBIT “A” to GUARANTY AGREEMENT (US), Cover Page



--------------------------------------------------------------------------------

SUBSIDIARY JOINDER AGREEMENT

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of             ,
         is executed by the undersigned (the “Guarantor”) for the benefit of
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the lenders party to the hereafter identified Credit Agreement (in
such capacity herein, the “Administrative Agent”) and for the benefit of the
other Credit Parties in connection with that certain Credit Agreement dated as
of January 5, 2011 among IHS Inc., certain of its subsidiaries as borrowers
thereunder, the lenders party thereto and the Administrative Agent (such Credit
Agreement, as it may hereafter be amended or otherwise modified from time to
time, being hereinafter referred to as the “Credit Agreement”, and capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Credit Agreement).

The Guarantor [is a newly formed or newly acquired Material Subsidiary and] is
required to execute this Agreement pursuant to Sections 5.09 of the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

1. The Guarantor hereby assumes all the obligations of a “Guarantor” under the
US Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the US Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the other Credit Parties the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined in the US Guaranty Agreement) upon the terms
and conditions set forth in the US Guaranty Agreement.

2. This Agreement shall be deemed to be part of, and a modification to, the US
Guaranty Agreement and shall be governed by all the terms and provisions of the
US Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Guarantor enforceable against Guarantor. The Guarantor
hereby waives notice of Administrative Agent’s or any other Credit Parties’
acceptance of this Agreement.

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

Guarantor: By:  

 

  Name:  

 

  Title:  

 

SUBSIDIARY JOINDER AGREEMENT, Solo Page



--------------------------------------------------------------------------------

EXHIBIT C-2

TO

IHS INC.

CREDIT AGREEMENT

FOREIGN GUARANTY AGREEMENT

EXHIBIT C-2, Cover Page



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

(Foreign)

WHEREAS, IHS Inc. (“IHS”) has entered into that certain Credit Agreement dated
January 5, 2011 among IHS, certain of its subsidiaries as borrowers thereunder,
the lenders party thereto (the “Lenders”) and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as the administrative agent for the Lenders (the “Administrative
Agent”) (such Credit Agreement, as it may hereafter be amended or otherwise
modified from time to time, being hereinafter referred to as the “Credit
Agreement”, and capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Credit Agreement);

WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent’s and each Lender’s obligations under the Credit Agreement;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Subsidiaries and any Subsidiary
hereafter added as a “Guarantor” hereto pursuant to a Subsidiary Joinder
Agreement in the form attached hereto as Exhibit A (individually a “Guarantor”
and collectively the “Guarantors”), hereby irrevocably and unconditionally
guarantees to the Credit Parties the full and prompt payment and performance of
the Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement being
upon the following terms:

1. Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as used herein,
means all of the Obligations (as defined in the Credit Agreement) of each
Foreign Borrower and their respective Foreign Subsidiaries. The “Guaranteed
Indebtedness” shall include any and all post-petition interest and expenses
(including attorneys’ fees) whether or not allowed under any bankruptcy,
insolvency, or other similar law.

(a) Nature of Liability; Limit of Liability under Loan Documents. It is the
desire and intent of each Guarantor, the Administrative Agent and the other
Credit Parties that this Guaranty Agreement and all other obligations of an
Guarantor under the Loan Documents shall be enforced against such Guarantor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Guarantor under this Guaranty Agreement or the
other provisions of the Loan Documents shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state, federal
or foreign law relating to fraudulent conveyances or transfers), then
notwithstanding anything contained herein or in any Loan Document to the
contrary, the amount of the obligations this Guaranty Agreement and under the
other Loan Documents shall be deemed to be reduced and the applicable Guarantor
shall pay the maximum amount of such obligations which would be permissible
under applicable law. Without limiting the generality of the foregoing:

(i) Swiss Guarantors. The liability of each of Guarantor who is organized under
the laws of Switzerland (a “Swiss Guarantor”) under this Guaranty Agreement and
the other Loan Documents in respect of the obligations of another Loan Party
shall be limited as follows notwithstanding any provision in this Guaranty
Agreement or any other Loan Document to the contrary:

(A) The obligations, liabilities, indemnities and undertakings of as well as the
application of net proceeds resulting from the realization of any security
granted by a Swiss Guarantor under the Loan Documents including the guaranty
pursuant to this Guaranty Agreement in relation to obligations, liabilities,
indemnities or undertakings of another Loan Party (other than the relevant Swiss
Guarantor or any of its Subsidiaries) (“Up- and Cross-stream Obligations”) shall
be limited to its Free Reserves Available for Distribution (all in accordance
with Art. 675 paragraph 2 and Art. 671 paragraph 1 and 2 no. 3 of the Swiss Code
of Obligations) at the time of (i) the enforcement of such obligations,
liabilities, indemnities, guaranties or undertakings or (ii) such application of
the net proceeds resulting from the foreclosure in or realization on the
security granted by any Swiss Guarantor, always provided that any such Up- and
Cross-stream Obligations would otherwise lead to an actual violation of the
prohibition to repay any capital contributions (Verbot der Einlagenrückgewähr)
or to a prohibited distribution of profits pursuant to the Swiss Code of
Obligations (verbotene Gewinnausschüttung).

 

GUARANTY AGREEMENT (Foreign), Page 1



--------------------------------------------------------------------------------

(B) For the purpose of the preceding paragraph (A), “Free Reserves Available for
Distribution” means the maximum amount of the Swiss Guarantor’s profits and
reserves available for distribution at the time of the enforcement of (i) such
obligations, liabilities, indemnities or undertakings or (ii) the application of
the net proceeds resulting from the foreclosure in or realization on the
security granted by any Swiss Guarantor presently being equal to the positive
difference between:

(1) the assets of the Swiss Guarantor; and

(2) the aggregate of:

(a) all liabilities other than Up- and Cross-stream Obligations;

(b) the amount of the registered share capital; and

(c) the statutory reserves (gesetzliche Reserven) to the extent such reserves
must be maintained by mandatory law at any given time;

all these amounts to be established in accordance with Swiss law and, upon the
request of the Administrative Agent to be confirmed by the auditors of the
relevant Swiss Guarantor based on an audited interim balance sheet. The relevant
Swiss Guarantor shall, upon the request of the Administrative Agent, arrange for
the audited interim balance sheet and the confirmation of the auditors
immediately after having been requested to make a payment under this Guaranty
Agreement or the rights under any of the Loan Documents have been asserted in
relation to Up- and Cross-stream Obligations. The relevant Swiss Guarantor shall
take any other actions and/or pass any resolutions including resolutions of the
board of directors and shareholders’ resolutions that, in the sole opinion of
the Administrative Agent, are necessary to make an amount available for
distribution as part of the Free Reserves Available for Distribution, including
any resolutions on the dissolution of hidden reserves and/or on the distribution
of profits.

(C) The limitations contained herein shall not relieve the relevant Swiss
Guarantor from payment obligations under the Loan Documents beyond these
limitations. If as of any date a Swiss Guarantor cannot make any further payment
as a result of these limitations, then the Swiss Guarantor shall continue to be
obligated to make payment hereunder and shall make such payment when the
operation of the limitations in this Section permit it to do so.

2. Contribution Agreement. The Guarantors together desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty Agreement and
the other Loan Documents. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement or under the other Loan
Documents (a “Funding Guarantor”) that exceeds its Fair Share (as defined
below), that Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Contributing Guarantor’s Aggregate Payments
(as defined below) to equal its Fair Share. “Fair Share” means, with respect to
a Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (y) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied.
“Fair Share Shortfall” means, with respect to a Contributing Guarantor as of any
date of determination, the excess, if any, of the Fair Share of such
Contributing Guarantor over the Aggregate

 

GUARANTY AGREEMENT (Foreign), Page 2



--------------------------------------------------------------------------------

Payments of such Contributing Guarantor. “Adjusted Maximum Amount” means, with
respect to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty Agreement determined in accordance with the provisions hereof; provided
that, solely for purposes of calculating the “Adjusted Maximum Amount” with
respect to any Contributing Guarantor for purposes of this paragraph 2, the
assets or liabilities arising by virtue of any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty Agreement (including, without limitation,
in respect of this paragraph 2) and the other Loan Documents. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this paragraph 2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder.

3. Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Obligations are Fully Satisfied. No set-off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which the Foreign Borrowers may have against any
Credit Party or any other party, or which any Guarantor may have against any
Foreign Borrower, any Credit Party or any other party, shall be available to, or
shall be asserted by, any Guarantor against any Credit Party or any subsequent
holder of the Guaranteed Indebtedness or any part thereof or against payment of
the Guaranteed Indebtedness or any part thereof other than Full Satisfaction of
the Obligations guaranteed hereby. If the payment of any amount of principal of,
interest with respect to or any other amount constituting the Guaranteed
Indebtedness, or any portion thereof, is rescinded, voided or must otherwise be
refunded by the Administrative Agent or any Credit Party for any reason, then
the Guaranteed Indebtedness and all terms and provisions of this Guaranty
Agreement will be automatically reinstated and become automatically effective
and in full force and effect, all to the extent that and as though such payment
so rescinded, voided or otherwise refunded had never been made.

4. Rights Cumulative. If a Guarantor becomes liable for any indebtedness owing
by a Foreign Borrower to any Credit Party by endorsement or otherwise, other
than under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights of the Credit Parties hereunder
shall be cumulative of any and all other rights that any Credit Party may ever
have against such Guarantor. The exercise by any Credit Party of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

5. Agreement to Pay Guaranteed Indebtedness. In the event of default by any
Foreign Borrower in payment or performance of the Guaranteed Indebtedness, or
any part thereof, when such Guaranteed Indebtedness becomes due, whether by its
terms, by acceleration, or otherwise, the Guarantors shall, jointly and
severally, promptly pay the amount due thereon to Administrative Agent, without
notice or demand, in the lawful currency in which such amount is due, and it
shall not be necessary for Administrative Agent or any other Credit Party, in
order to enforce such payment by any Guarantor, first to institute suit or
exhaust its remedies against such Foreign Borrower or others liable on such
Guaranteed Indebtedness, or to enforce any rights against any collateral which
shall ever have been given to secure such Guaranteed Indebtedness. In the event
such payment is made by a Guarantor, then such Guarantor shall be subrogated to
the rights then held by Administrative Agent and any other Credit Party with
respect to the Guaranteed Indebtedness to the extent to which the Guaranteed
Indebtedness was discharged by such Guarantor. Notwithstanding the foregoing,
upon payment by such Guarantor of

 

GUARANTY AGREEMENT (Foreign), Page 3



--------------------------------------------------------------------------------

any sums to Administrative Agent or any other Credit Party hereunder, all rights
of such Guarantor against any Foreign Borrower, any other guarantor or any
collateral arising as a result therefrom by way of right of subrogation,
reimbursement, contribution or otherwise shall in all respects be subordinate
and junior in right of payment to the prior Full Satisfaction of the
Obligations. All payments received by the Administrative Agent hereunder shall
be applied by the Administrative Agent to payment of the Guaranteed Indebtedness
in the order provided for in Section 2.18(f) of the Credit Agreement.

6. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Foreign Borrowers under the Guaranteed Indebtedness is stayed
upon the insolvency, bankruptcy, or reorganization of any Foreign Borrower, all
such amounts otherwise subject to acceleration under the terms of the Guaranteed
Indebtedness shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by Administrative Agent or any other Credit Party.

7. Obligations Not Impaired. Each Guarantor hereby agrees that its obligations
under the Loan Documents shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of any Guarantor: (a) the taking or accepting
of collateral as security for any or all of the Guaranteed Indebtedness or the
release, surrender, exchange, or subordination of any collateral now or
hereafter securing any or all of the Guaranteed Indebtedness; (b) any partial
release of the liability of any Guarantor hereunder, or the full or partial
release of any other guarantor from liability for any or all of the Guaranteed
Indebtedness; (c) any disability of any Foreign Borrower, or the dissolution,
insolvency, or bankruptcy of any Foreign Borrower, any Guarantor, or any other
party at any time liable for the payment of any or all of the Guaranteed
Indebtedness; (d) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Guaranteed Indebtedness or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance,
waiver, or compromise that may be granted or given by Administrative Agent or
any other Credit Party to any Foreign Borrower, any Guarantor, or any other
party ever liable for any or all of the Guaranteed Indebtedness; (f) any
neglect, delay, omission, failure, or refusal of Administrative Agent or any
other Credit Party to take or prosecute any action for the collection of any of
the Guaranteed Indebtedness or to foreclose or take or prosecute any action in
connection with any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Guaranteed Indebtedness; (g) the
unenforceability or invalidity of any or all of the Guaranteed Indebtedness or
of any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (h) any payment by any
Foreign Borrower or any other party to Administrative Agent or any other Credit
Party is held to constitute a preference under applicable bankruptcy or
insolvency law or if for any other reason Administrative Agent or any other
Credit Party is required to refund any payment or pay the amount thereof to
someone else; (i) the settlement or compromise of any of the Guaranteed
Indebtedness; (j) the non-perfection of any security interest or lien securing
any or all of the Guaranteed Indebtedness; (k) any impairment of any collateral
securing any or all of the Guaranteed Indebtedness; (l) the failure of
Administrative Agent or any other Credit Party to sell any collateral securing
any or all of the Guaranteed Indebtedness in a commercially reasonable manner or
as otherwise required by law; (m) any change in the corporate existence,
structure, or ownership of any Foreign Borrower; or (n) any other circumstance
which might otherwise constitute a defense available to, or discharge of, any
Foreign Borrower or any other Guarantor (other than the Full Satisfaction of the
Obligations guaranteed hereby).

8. Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:

(a) Credit Agreement Representations. All representations and warranties in the
Credit Agreement relating to it are true and correct as of the date hereof and
on each date the representations and warranties hereunder are restated pursuant
to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.

 

GUARANTY AGREEMENT (Foreign), Page 4



--------------------------------------------------------------------------------

(b) Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.

(c) Borrower Information. It has adequate means to obtain from the Borrower
Representative on a continuing basis information concerning the financial
condition and assets of the Foreign Borrowers and it is not relying upon
Administrative Agent or any Lender to provide (and neither the Administrative
Agent nor any Lender shall have any duty to provide) any such information to it
either now or in the future.

(d) Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of the Foreign Borrowers’ and the
Lenders’ entering into the Credit Agreement and each Guarantor’s executing and
delivering this Guaranty Agreement is reasonably worth at least as much as the
liability and obligation of each Guarantor hereunder, and such liability and
obligation and the Credit Agreement have benefited and may reasonably be
expected to benefit each Guarantor directly or indirectly.

9. Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Loan Obligations guaranteed hereby have been Fully Satisfied, it will comply
with all covenants set forth in the Credit Agreement specifically applicable to
it.

10. Right of Set Off. When an Event of Default exists and subject to the terms
of Section 2.18 of the Credit Agreement, Administrative Agent and each other
Credit Party shall have the right to set-off and apply against this Guaranty
Agreement or the Guaranteed Indebtedness or both, at any time and without notice
to any Guarantor, any and all deposits (general or special, time or demand,
provisional or final) or other sums at any time credited by or owing from
Administrative Agent and each other Credit Party to any Guarantor whether or not
the Guaranteed Indebtedness is then due and irrespective of whether or not
Administrative Agent or any other Credit Party shall have made any demand under
this Guaranty Agreement. Each Credit Party agrees promptly to notify the
Borrower Representative (with a copy to the Administrative Agent) after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights and remedies of
Administrative Agent and other Credit Parties hereunder are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Administrative Agent or any other Credit Party may have.

11. Intercompany Subordination.

(a) Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations guaranteed hereby. The
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be made or
given, directly or indirectly by or on behalf of any Debtor (hereafter defined)
or received, accepted, retained or applied by any Guarantor unless and until the
Obligations guaranteed hereby shall have been Fully Satisfied; except that prior
to the occurrence and continuance of an Event of Default, each Debtor shall have
the right to make payments and a Guarantor shall have the right to receive
payments on the Subordinated Indebtedness from time to time in the ordinary
course of business. When an Event of Default exists, no payments may be made or
given on the Subordinated Indebtedness, directly or indirectly, by or on behalf
of any Debtor

 

GUARANTY AGREEMENT (Foreign), Page 5



--------------------------------------------------------------------------------

or received, accepted, retained or applied by any Guarantor unless and until the
Obligations shall have been Fully Satisfied. If any sums shall be paid to a
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by such Guarantor for the benefit of Administrative Agent and the
other Credit Parties and shall forthwith be paid to Administrative Agent and
applied by Administrative Agent against the Guaranteed Indebtedness in
accordance with this Guaranty Agreement. For purposes of this Guaranty Agreement
and with respect to a Guarantor, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of any Borrower, any Domestic
Guarantor or any other Guarantor (the Borrowers, Domestic Guarantors and such
other Guarantor herein the “Debtors”) to such Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by such Guarantor.

(b) Lien Subordination. Each Guarantor agrees that any and all Liens (including
any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor’s assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor, Administrative Agent or any other Credit Party presently exist or are
hereafter created or attached. Without the prior written consent of
Administrative Agent, no Guarantor shall (i) file suit against any Debtor or
exercise or enforce any other creditor’s right it may have against any Debtor,
or (ii) foreclose, repossess, sequester, or otherwise take steps or institute
any action or proceedings (judicial or otherwise, including without limitation
the commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.

(c) Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations guaranteed hereby have been Fully Satisfied. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.

12. Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by
Section 10.02(b) of the Credit Agreement. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

13. Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by any Foreign Borrower or others (including any
Guarantor), with respect to any of the Guaranteed Indebtedness shall, if the
statute of limitations in favor of a Guarantor against Administrative Agent or
any other Credit Party shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

 

GUARANTY AGREEMENT (Foreign), Page 6



--------------------------------------------------------------------------------

14. Successor and Assigns. This Guaranty Agreement is for the benefit of the
Credit Parties and their successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty Agreement is binding
not only on each Guarantor, but on each Guarantor’s successors and assigns. No
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without prior written consent of each Lender except as otherwise
permitted by the Credit Agreement and any attempted assignment or transfer
without such consent shall be null and void.

15. Reliance and Inducement. Each Guarantor recognizes that Administrative Agent
and the Lenders are relying upon this Guaranty Agreement and the undertakings of
each Guarantor hereunder and under the other Loan Documents to which each is a
party in making extensions of credit to the Foreign Borrowers under the Credit
Agreement and further recognizes that the execution and delivery of this
Guaranty Agreement and the other Loan Documents to which each Guarantor is a
party is a material inducement to Administrative Agent and the Lenders in
entering into the Credit Agreement and continuing to extend credit thereunder.
Each Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement or any other Loan Document to which it
is a party.

16. Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of the Borrower
Representative in accordance with the notice provisions in the Credit Agreement.

17. Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
by Administrative Agent and the other Credit Parties in connection with the
administration, enforcement, or collection of this Guaranty Agreement.

18. Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the Foreign Borrowers of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.

19. Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof applicable to each Guarantor (including, without limitation,
Section 10.21), are incorporated herein by reference, the same as if stated
verbatim herein, and each Guarantor agrees that Administrative Agent and the
Lenders may exercise any and all rights granted to any of them under the Credit
Agreement and the other Loan Documents without affecting the validity or
enforceability of this Guaranty Agreement.

20. Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Credit Parties with respect to
each Guarantor’s guaranty of the Guaranteed Indebtedness and supersedes any and
all prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof. This Guaranty Agreement
is intended by each Guarantor, Administrative Agent and the other Credit Parties
as a final and complete expression of the terms of the Guaranty Agreement, and
no course of dealing among any Guarantor, the Administrative Agent and any other
Credit Parties, no course of performance, no trade practices, and no evidence of
prior, contemporaneous or subsequent oral agreements or discussions or other
extrinsic evidence of any nature shall be used to contradict, vary, supplement
or modify any term of this Guaranty Agreement.

 

GUARANTY AGREEMENT (Foreign), Page 7



--------------------------------------------------------------------------------

21. No Waiver. No failure or delay by the Administrative Agent or any other
Credit Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

22. Damage Limitation. To the extent permitted by applicable law, each
Guarantors agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

23. Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Credit Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until the Obligations have been Fully Satisfied.

24. Counterparts. This Guaranty Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.

25. Severability. Any provision of this Guaranty Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

26. Governing Law. This Guaranty Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

27. Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN

 

GUARANTY AGREEMENT (Foreign), Page 8



--------------------------------------------------------------------------------

RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

28. Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to paragraph 27. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

29. Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers IHS Inc. with offices at Two Grand Central Tower, 140 East
45th Street, 40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Senior
Vice President & General Counsel (Telephone: (212) 850-8543; Facsimile: 212
850-8540) as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. If for any reason IHS Inc. shall cease to be
available to act as such, each Guarantor agrees to designate a new designee,
appointee and agent in the United States on the terms and for the purposes of
this provision satisfactory to the Administrative Agent under this Agreement.

30. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

31. Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.

 

GUARANTY AGREEMENT (Foreign), Page 9



--------------------------------------------------------------------------------

32. Enforcement Action Against Swiss Guarantor to recover Up- and Cross-stream
Obligations; Swiss Withholding Tax. Each Swiss Guarantor, against whom any Up-
and Cross-stream Obligations are being enforced shall, as concerns the proceeds
resulting from such enforcement:

(a) if and to the extent required by applicable law in force at the relevant
time:

(i) use its reasonable endeavours to procure that such enforcement proceeds can
be used to discharge its Up- and Cross-stream Obligations without deduction of
the taxes imposed under the Swiss Federal Act on the Withholding Tax of
October 13, 1965 (Bundesgesetz vom 13. Oktober 1965 über die Verrechnungssteuer)
(the “Swiss Withholding Tax”) by discharging the liability of such tax by
notification pursuant to applicable law rather than payment of the tax;

(ii) if the notification procedure pursuant to sub-paragraph (i) above does not
apply, deduct the Swiss Withholding Tax at such rate (currently 35 %) as in
force from time to time from any such enforcement proceeds and promptly pay any
such Swiss Withholding Tax deducted to the Swiss Federal Tax Administration; and

(iii) notify the Administrative Agent that such notification or, as the case may
be, deduction has been made, and provide the Administrative Agent with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such Swiss Withholding Tax deducted has been paid to the
Swiss Federal Tax Administration; and

(b) use its reasonable endeavours to procure that any Person who is entitled to
a full or partial refund of the Swiss Withholding Tax deducted from such
enforcement proceeds will promptly after such deduction:

(i) request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties); and

(ii) pay to the Administrative Agent upon receipt any amount so refunded; and

(iii) notwithstanding anything to the contrary in the Loan Documents, not be
required to gross up, indemnify or hold harmless any Credit Party for the
deduction of Swiss Withholding Tax with respect to the enforcement proceeds
applied to the Up- and Cross-stream Obligations.

EXECUTED as of the date first written above.

 

GUARANTORS:

IHS GROUP HOLDINGS LIMITED

IHS INTERNATIONAL HOLDINGS LIMITED

IHS GLOBAL LIMITED

By:  

 

  Stephen Green, Authorised Signatory IHS GLOBAL S.A. By:  

 

  Stephen Green, Proxy holder

 

GUARANTY AGREEMENT (Foreign), Page 10



--------------------------------------------------------------------------------

 

IHS ENERGY (CANADA) LTD. By:  

 

  Stephen Green, Assistant Secretary

 

GUARANTY AGREEMENT (Foreign), Page 11



--------------------------------------------------------------------------------

EXHIBIT “A”

TO

GUARANTY AGREEMENT

Subsidiary Joinder Agreement

EXHIBIT “A” to GUARANTY AGREEMENT (Foreign), Cover Page



--------------------------------------------------------------------------------

SUBSIDIARY JOINDER AGREEMENT

(FOREIGN)

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
                    ,          is executed by the undersigned (the “Guarantor”)
for the benefit of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the lenders party to the hereafter identified Credit
Agreement (in such capacity herein, the “Administrative Agent”) and for the
benefit of the other Credit Parties in connection with that certain Credit
Agreement dated as of January 5, 2011 among IHS Inc., certain of its
subsidiaries as borrowers thereunder, the lenders party thereto and the
Administrative Agent (such Credit Agreement, as it may hereafter be amended or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement).

The Guarantor [is a newly formed or newly acquired Material Subsidiary and] is
required to execute this Agreement pursuant to Sections 5.09 of the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

1. The Guarantor hereby assumes all the obligations of a “Guarantor” under the
Foreign Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Foreign Guaranty Agreement as if it had been
an original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the other Credit Parties the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined in the Foreign Guaranty Agreement) upon the
terms and conditions set forth in the Foreign Guaranty Agreement.

2. This Agreement shall be deemed to be part of, and a modification to, the
Foreign Guaranty Agreement and shall be governed by all the terms and provisions
of the Foreign Guaranty Agreement, which terms are incorporated herein by
reference, are ratified and confirmed and shall continue in full force and
effect as valid and binding agreements of Guarantor enforceable against
Guarantor. The Guarantor hereby waives notice of Administrative Agent’s or any
other Credit Parties’ acceptance of this Agreement.

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

Guarantor:

 

By:  

 

  Name:  

 

  Title:  

 

EXHIBIT “A” to GUARANTY AGREEMENT (Foreign), Solo Page



--------------------------------------------------------------------------------

EXHIBIT D

TO

IHS INC.

CREDIT AGREEMENT

INCREASED COMMITMENT SUPPLEMENT

EXHIBIT D, Cover Page



--------------------------------------------------------------------------------

INCREASED COMMITMENT SUPPLEMENT

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                    ,          and entered into by and among IHS Inc. (“IHS”),
the undersigned subsidiaries of IHS (collectively with IHS, the “Borrowers”),
each of the banks or other lending institutions which is a signatory hereto (the
“Lenders”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as agent for itself and
the other lenders (in such capacity, together with its successors in such
capacity, the “Agent”), and is made with reference to that certain Credit
Agreement dated as of January 5, 2011 (as amended, the “Credit Agreement”), by
and among the Borrowers, certain lenders and the Agent. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers and the
Lenders are entering into this Increased Commitment Supplement to provide for:
(i) the increase of the aggregate Revolving Commitments and/or (ii) additional
Term Loans;

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Revolving Commitment and/or provide additional Term Loans
[, and each Lender, to the extent not already a Lender party to the Credit
Agreement (herein a “New Lender”), wishes to become a Lender party to the Credit
Agreement];7

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Increase in Revolving Commitments and Term Loans. Subject to the
terms and conditions hereof, each Lender severally agrees that on the effective
date hereof: (a) its Revolving Commitment shall be increased to [or in the case
of a New Lender, shall be] the amount set forth on Schedule 1 hereto opposite
its name and (b) the amount of its additional Term Loan is set forth on Schedule
1 hereto opposite its name. [On the effective date of this Supplement, the
Lenders hereunder agreeing to make additional Term Loans, each agree to make an
advance to IHS on such date in the principal amount of its additional Term Loan
as reflected on Schedule 1 hereto.]

Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of IHS delivered under Sections 3.04 or 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Agent, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Agent, any other lender under the Credit Agreement or any of their Related
Parties and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iv) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (v) agrees that it is a “Lender” under the Credit Agreement and
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender.

 

 

7 Bracketed alternatives should be included if there are New Lenders.

 

INCREASED COMMITMENT SUPPLEMENT, Page 1



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, IHS represents and warrants to Agent and each Lender that
(a) the representations and warranties of the Loan Parties contained in the Loan
Documents are and will be true, correct and complete in all material respects on
and as of the effective date hereof to the same extent as though made on and as
of that date and for that purpose, this Supplement shall be deemed to be a Loan
Document; (b) no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Supplement that would
constitute a Default; [and (c) after giving effect to the Term Loans
contemplated hereby and the use of proceeds therefrom, IHS are: (1) on a
projected basis in compliance with all covenants set forth in Article VII hereof
through the Term Maturity Date; and (2) on a Pro Forma basis in compliance with
all covenants set forth in Article VII calculated based on the most recently
ended twelve (12) month period for which Administrative Agent has received
financial statements pursuant to the terms of the Credit Agreement.]

Section 4. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrowers (in their capacities as Borrowers and as Guarantors), the
Agent, and the Lenders party hereto agree that the Credit Agreement as
supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as supplemented hereby, are hereby amended so that any reference in
such documents to the Credit Agreement shall mean a reference to the Credit
Agreement as supplemented hereby.

Section 5. Applicable Law. This Supplement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 7. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy or electronic counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
shall become effective on the date when the Agent receives executed counterparts
of this Supplement signed by the Borrowers, the Lenders and the Agent which date
shall be the “effective date” hereof.

Section 8. Entire Agreement. This Supplement embodies the final, entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 

INCREASED COMMITMENT SUPPLEMENT, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

US Borrowers8: IHS INC. INFORMATION HANDLING SERVICES GROUP INC. IHS GLOBAL INC.
By:  

 

  Name:  

 

  Title:  

 

Foreign Borrowers9: IHS GROUP HOLDINGS LIMITED By:  

 

  Name:  

 

  Title:  

 

IHS GLOBAL LIMITED By:  

 

  Name:  

 

  Title:  

 

IHS GLOBAL S.A. By:  

 

  Name:  

 

  Title:  

 

IHS ENERGY (CANADA) LTD. By:  

 

  Name:  

 

  Title:  

 

 

 

8 add any US Borrowers added to the Credit Agreement after the Effective Date

9 add any Foreign Borrowers added to the Credit Agreement after the Effective
Date

 

INCREASED COMMITMENT SUPPLEMENT, Page 3



--------------------------------------------------------------------------------

 

Agent and the Lenders: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the Agent
[and as a Lender] By:  

 

  Name:  

 

  Title:  

 

[Lenders] By:  

 

  Name:  

 

  Title:  

 

[New Lender] By:  

 

  Name:  

 

  Title:  

 

 

INCREASED COMMITMENT SUPPLEMENT, Page 4



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS10

Each Guarantor:  (i) consents and agrees to this Supplement; (ii) agrees that
each of the Loan Documents to which it is a party is in full force and effect
and continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Borrowers arising as a result of the
increase in the Revolving Commitments contemplated hereby or the additional Term
Loans made pursuant hereto are “Guaranteed Indebtedness” as defined in the
Guaranty Agreement and “Obligations” as defined in the Loan Documents.

 

    

IHS CERA Inc.

IHS Global Insight (USA) Inc.11

     

 

By:  

 

  Name:  

 

  Title:  

 

 

 

10 Add additional guarantors added after the Effective Date who are not also
Borrowers

11 List only guarantors who are not also Borrowers

 

INCREASED COMMITMENT SUPPLEMENT, Page 5



--------------------------------------------------------------------------------

SCHEDULE 1

TO

IHS INC.

INCREASED COMMITMENT SUPPLEMENT

COMMITMENTS

 

Lender

  

Revolving Commitment

  

Amount of the

Increase in the

Term Loan

  

UK DTTP Number

and Jurisdiction

(if any)

1. JPMorgan Chase Bank, N.A.

                                                                               
                                

TOTAL

   $    $   

SCHEDULE 1 TO INCREASED COMMITMENT SUPPLEMENT, Solo Page



--------------------------------------------------------------------------------

EXHIBIT E

TO

IHS INC.

CREDIT AGREEMENT

Borrowing Request

EXHIBIT E, Cover Page



--------------------------------------------------------------------------------

BORROWING REQUEST

            ,     ,         

 

To:    JPMorgan Chase Bank, N.A.    Loan and Agency Services Group    10 South
Dearborn Street, 19th Floor    Chicago, IL 60603    Attention: Leonida Mischke
   Telephone: 312-385-7055    Telecopy: 888-266-8058    and each Lender

Ladies and Gentlemen:

The undersigned, IHS Inc. (the “Borrower Representative”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of January 5, 2011, among IHS
Inc., certain of its subsidiaries named therein (collectively, the “Borrowers”),
JPMorgan Chase Bank, National Association as agent, and the Lenders named
therein. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.03 of the Credit Agreement that the
Borrower Representative requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the information relating to such Borrowing
(the “Requested Borrowing”).

 

  (i) The Requested Borrowing is a [Revolving] [Term] [Available Currency]
[Canadian Currency] Loan;

 

  (ii) The date of the Requested Borrowing is                     ;

 

  (iii) The principal amount of the Requested Borrowing is $        ;

 

  (iv) The Borrower of the Requested Borrowing:

 

  (v) The Available Currency requested is                      (if any)

 

BORROWING REQUEST, Page 1



--------------------------------------------------------------------------------

 

  (vi) The Type or Types of the Borrowing requested (i.e., ABR Borrowing,
Canadian Prime Rate Borrowing or Fixed Borrowing) and, if applicable the
Interest Periods applicable thereto are set forth in the table below:

 

Amount

  

Type

  

Interest Period (if applicable)

1.

                      Month(s)

2.

                      Month(s)

3.

                      Month(s)

4.

                      Month(s)

5.

                      Month(s)

6.

                      Month(s)

 

  (vii) The proceeds of the Requested Borrowing should be disbursed directly to
the entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

 

Dollar Amount    Recipient    Instructions

$

         

$

         

$

         

$

         

By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:

(i) At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists;

(ii) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the date of the Requested Borrowing
with the same force and effect as if such representations and warranties had
been made on and as of such date except to the extent that such representations
and warranties relate specifically to another date; and

(iii) After giving effect to the credit extended pursuant to this request, the
aggregate Dollar Amount of the outstanding Revolving Exposures does not exceed
the aggregate Revolving Commitments, the Dollar Amount of the Available Currency
Exposures do not exceed the Available Currency Commitments, the Dollar Amount of
the Canadian Currency Exposures do not exceed the Canadian Currency Commitments
and the total Available Currency Exposures and Canadian Currency Exposures do
not exceed the Foreign Currency Limit.

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

IHS INC. By:  

 

  Name:  

 

  Title:  

 

 

BORROWING REQUEST, Page 2



--------------------------------------------------------------------------------

EXHIBIT F

TO

IHS INC.

CREDIT AGREEMENT

Interest Election Request

EXHIBIT F, Cover Page



--------------------------------------------------------------------------------

INTEREST ELECTION REQUEST

                 ,         

 

To: JPMorgan Chase Bank, N.A.

  Loan and Agency Services Group

 

10 South Dearborn Street, 19th Floor

  Chicago, IL 60603

  Attention: Leonida Mischke

  Telephone: 312-385-7055

  Telecopy: 888-266-8058

  and each Lender

Ladies and Gentlemen:

The undersigned, IHS Inc. (the “Borrower Representative”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of January 5, 2011, among IHS
Inc., certain of its subsidiaries named therein (collectively, the “Borrowers”),
JPMorgan Chase Bank, National Association as agent, and the Lenders named
therein. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Borrower Representative hereby gives the Administrative Agent and the
Lenders notice pursuant to Section 2.07 of the Credit Agreement that the
Borrowers requests a conversion or continuation (a “Change”) of the Borrowing or
Borrowings specified on Schedule 1.

By its execution below, the Borrower Representative represents and warrants to
the Administrative Agent and the Lenders:

(i) At the time of and immediately after giving effect to the requested Change,
no Default exists; and

(ii) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the date of the requested Change
with the same force and effect as if such representations and warranties had
been made on and as of such date except to the extent that such representations
and warranties relate specifically to another date.

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

IHS INC. By:  

 

  Name:  

 

  Title:  

 

INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 1

TO

INTEREST ELECTION REQUEST

 

Current Class

(Term/Revolver/Available Currency/ Canadian Currency)    

   Current Type


(ABR, Canadian
Prime or Fixed)

  Current Principal    
Amount        Current Interest    
Period  Expiration    
Date        Continue as    
(Type)       Convert to    
(Type)        New Interest Period    
Length                                                                          
                                                                                
                                                                         

SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------

EXHIBIT G

TO

IHS INC.

CREDIT AGREEMENT

Borrower Joinder Agreement

EXHIBIT “G”, Cover Page



--------------------------------------------------------------------------------

BORROWER JOINDER AGREEMENT

This BORROWER JOINDER AGREEMENT (the “Agreement”) dated as of
                    ,          is executed by the undersigned (the “New
Borrower”) for the benefit of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the lenders party to the hereafter identified Credit
Agreement (in such capacity herein, the “Administrative Agent”) and for the
benefit of the other Credit Parties in connection with that certain Credit
Agreement among IHS Inc., certain of its subsidiaries as borrowers thereunder,
the lenders party thereto and the Administrative Agent (such Credit Agreement,
as it may hereafter be amended or otherwise modified from time to time, being
hereinafter referred to as the “Credit Agreement”, and capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Credit
Agreement).

The New Borrower is a wholly owned Subsidiary of IHS and desires to be come a
“Borrower” and a [US Borrower] [Foreign Borrower] [Canadian Borrower] under the
Credit Agreement pursuant to Sections 2.24 of the Credit Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Borrower hereby agrees as follows:

1. The New Borrower assumes all the obligations of a “Borrower” and a [“US
Borrower”] [“Foreign Borrower”] [“Canadian Borrower”] under the Credit Agreement
and the notes executed pursuant thereto and agrees that it is a “Borrower” and a
[“US Borrower”] [“Foreign Borrower”] [“Canadian Borrower”] and bound as a
“Borrower” and [“Canadian Borrower”] [“US Borrower”] [“Foreign Borrower”] under
the terms of the Credit Agreement as if it had been an original signatory
thereto.

2. The New Borrower assumes all the obligations of a “Guarantor” under the [US]
[Foreign] Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the [US] [Foreign] Guaranty Agreement as if it
had been an original signatory thereto. In accordance with the forgoing and for
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the New Borrower irrevocably and unconditionally guarantees to the
Administrative Agent for the benefit of the Credit Parties the full and prompt
payment and performance of the Guaranteed Indebtedness (as defined in the [US]
[Foreign] Guaranty Agreement) upon the terms and conditions set forth in the
[US] [Foreign] Guaranty Agreement.

3. The New Borrower hereby represents and warrants as of the date hereof that:
(a) no Default exists and (b) the representations and warranties of the Loan
Parties contained in the Loan Documents applicable to the New Borrower are true
and correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

4. This Agreement shall be deemed to be part of, and a modification to, the
Credit Agreement, the notes executed pursuant thereto and the [US] [Foreign]
Guaranty Agreement and shall be governed by all the terms and provisions
thereof, which terms are incorporated herein by reference, are ratified and
confirmed and shall continue in full force and effect as valid and binding
agreements of the New Borrower enforceable against New Borrower. The New
Borrower waives notice of the Administrative Agent’s and the other Credit
Parties’ acceptance of this Agreement.

IN WITNESS WHEREOF, the New Borrower has executed this Agreement as of the day
and year first written above.

 

Debtor: By:  

 

  Name:  

 

  Title:  

 

BORROWER JOINDER AGREEMENT, Solo Page